EXHIBIT 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July 7,
2010, is entered into by and among HARRY AND DAVID, an Oregon corporation (as
successor by merger to Harry & David Operations Corp., a Delaware corporation)
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given to it in the Credit Agreement
referenced below), the Lenders signatory hereto, UBS AG, STAMFORD BRANCH, as
administrative collateral agent and as administrative agent (in its capacity as
administrative agent, the “Administrative Agent”) for the Lenders, and GMAC
Commercial Finance LLC, as collateral agent (the “Collateral Agent”) for the
Secured Parties and Issuing Bank.

RECITALS

WHEREAS, Borrower, Guarantors, the Administrative Agent, the Collateral Agent,
the other Agents and the Lenders entered into that certain Credit Agreement
dated as of March 20, 2006 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower has requested that Agents and the Lenders agree to amend
certain provisions of the Credit Agreement upon the terms and subject to the
conditions set forth herein;

WHEREAS, the Lenders signatory hereto (the “Consenting Lenders”), who
collectively constitute the Required Lenders, have agreed to amend certain
provisions of the Credit Agreement upon the terms and subject to the conditions
set forth herein; and

WHEREAS, in light of the foregoing, pursuant to Section 11.02(b) of the Credit
Agreement, the Borrower, the Consenting Lenders and the Administrative Agent
have agreed that the Commitments of the Lenders not agreeing to the terms of
this Amendment (the “Non-Consenting Lenders”) shall terminate on the Third
Amendment Effective Date (as defined below) and that each of the Non-Consenting
Lenders shall receive payment in full of the principal of its Loans, accrued
interest thereon, accrued fees and all other amounts owing to it or accrued for
its account under the Credit Agreement (including, without limitation, all
amounts under Sections 2.12, 2.13 and 2.15 of the Credit Agreement);

NOW THEREFORE, in consideration of the foregoing recitals and mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Agents, the Lenders signatory
hereto, Borrower and the other Loan Parties agree as follows:

SECTION 1. Amendment. Effective as of the Third Amendment Effective Date (as
defined in Section 2 below), the Credit Agreement (including each Annex, Exhibit
and Schedule thereto) is hereby amended such that, after giving effect to the
amendments thereto, the Credit Agreement shall read in its entirety as set forth
in Exhibit A attached hereto.

SECTION 2. Conditions to Effectiveness. This Amendment shall be effective upon
the earliest date (the “Third Amendment Effective Date”) on which each the
following conditions precedent is satisfied:

(a) Execution. This Amendment shall have been executed and delivered by the
Agents party hereto, the Consenting Lenders and each of the Loan Parties (and
the Lenders so executing this Amendment hereby authorize and direct each of the
Agents to so execute and deliver this Amendment).



--------------------------------------------------------------------------------

(b) Representations and Warranties. The representations and warranties contained
herein shall be true and correct in all respects, and, after giving effect to
this Amendment, no Event of Default or Default shall exist.

(c) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Third Amendment Effective Date and certifying (A) that attached
thereto is a true and complete copy of the certificate or articles of
incorporation or other constitutive documents, including all amendments thereto
certified as of a recent date by the Secretary of State of the state of its
organization, (B) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Third Amendment Effective Date
and at all times since a date prior to the date of the resolutions described in
clause (C) below, (C) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate in this
clause (i));

(ii) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of its state of organization; and

(iii) such other documents as the Consenting Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Third Amendment Effective Date and signed by the Chief
Executive Officer, the President or the Chief Financial Officer of Borrower,
confirming compliance with the conditions precedent set forth in this Section 2.

(e) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Lenders and the Issuing Bank, a favorable
written opinion of (i) Jones Day, special counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent, and (ii) each
local counsel listed on Schedule I hereto, in form and substance reasonably
satisfactory to the Administrative Agent, in each case (A) dated the Third
Amendment Effective Date, (B) addressed to the

 

2



--------------------------------------------------------------------------------

Agents, the Issuing Bank and the Lenders and (C) covering such other matters
relating to this Amendment and the transactions contemplated in connection
herewith as the Administrative Agent may reasonably request.

(f) Consents. The Lenders shall be satisfied that all consents and approvals
required from Governmental Authorities and third parties, to the extent
necessary to enable Borrower to accurately make the representations and
warranties set forth in Section 3.03 of the Credit Agreement as of the Third
Amendment Effective Date, shall have been obtained and be in full force and
effect, and there shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of, in any material respect, restraining, preventing or imposing
burdensome conditions on the transactions contemplated hereby.

(g) Fees. (i) The Agent shall have received, for the benefit of the Consenting
Lenders in accordance with their respective Pro Rata Percentages of the
Commitments as set forth on Exhibit A hereto, a closing fee in an amount equal
to $1,575,000 by wire transfer of immediately available funds, and, (ii) without
duplication of the foregoing, the Lenders, the Collateral Agent and the
Administrative Agent shall have received all Fees and other amounts due and
payable on or prior to the Third Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the reasonable legal fees and expenses of Latham & Watkins, LLP,
special counsel to the Agents, and the reasonable fees and expenses of any local
counsel, appraisers, consultants and other advisors) required to be reimbursed
or paid by Borrower hereunder or under any other Loan Document.

(h) Mortgaged Real Property. The Collateral Agent shall have received:

(i) a mortgage modification with respect to each Mortgage encumbering each
Mortgaged Real Property in favor of Collateral Agent, for the benefit of the
Secured Parties, duly executed and acknowledged by each Loan Party that is the
owner of or holder of any interest in such Mortgaged Real Property, and
otherwise in form for recording or filing, as applicable, in the recording
office of each county where each such Mortgaged Real Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a
mortgage lien under applicable law, and financing statements relating to the
fixtures located on such Mortgage Property, all of which shall be in form and
substance reasonably satisfactory to Collateral Agent, and any other instruments
necessary to grant a mortgage lien under the laws of any applicable
jurisdiction;

(ii) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of any mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the mortgage modifications referred to
subparagraph (i) above;

(iii) Borrower and each Subsidiary shall have made all notification,
registrations and filings, to the extent required by, and in accordance with,
all Governmental Real Property Disclosure Requirements applicable to such
Mortgaged Real Property;

 

3



--------------------------------------------------------------------------------

(iv) Mortgage modification endorsements or such other title endorsements or
policies as reasonably requested insuring the Mortgages as modified by the
mortgage modifications referred to subparagraph (i) above; and

(v) flood zone certificates in form and substance reasonably satisfactory to
Agent and evidence of flood insurance with respect to any Mortgaged Property
located in a flood zone.

SECTION 3. Termination of Commitments of Non-Consenting Lenders; Commitments in
Effect as of Third Amendment Effective Date. Pursuant to, and in accordance
with, Section 11.02 of the Credit Agreement, the Borrower, the Administrative
Agent and the Consenting Lenders hereby agree that, upon the Third Amendment
Effective Date, (a) the Commitments of the Non-Consenting Lenders shall
terminate automatically and without further action, (b)(i) the Borrower shall
request that the Consenting Lenders make Revolving Loans on the Third Amendment
Effective Date, pro rata in accordance with their respective Commitments as set
forth in Exhibit B hereto, in an aggregate amount equal to the aggregate amount
sufficient (together with the Borrower’s available cash) to pay to each
Non-Consenting Lender in full the principal of its Loans, accrued interest
thereon, accrued fees and all other amounts, in each case owing to it or accrued
for its account under the Credit Agreement (including, without limitation, all
amounts under Sections 2.12, 2.13 and 2.15 thereof) as of the Third Amendment
Effective Date and (ii) the Administrative Agent shall apply the proceeds of
such Revolving Loans, together with any amounts received from the Borrower for
such purpose, to such payments to the Non-Consenting Lenders, and,
(c) immediately after giving effect to the foregoing clauses (a) and (b),
(i) the Commitments of, and outstanding Obligations owing to, the Consenting
Lenders shall be adjusted to give effect to the termination of the Commitments
of the Non-Consenting Lenders, the borrowing of Revolving Loans and the payments
to the Non-Consenting Lenders, in each case contemplated in the foregoing clause
(b) and (ii) such Commitments of the Consenting Lenders shall be as set forth in
Exhibit B hereto.

SECTION 4. Representations and Warranties of Loan Parties.

(a) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all necessary corporate action and this Amendment
is a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as the enforcement thereof
may be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

(b) Each of the representations and warranties of the Loan Parties contained in
the Credit Agreement is true and correct in all material respects on and as of
the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date; and

 

4



--------------------------------------------------------------------------------

(c) Neither the execution, delivery and performance of this Amendment by each
Loan Party nor the consummation of the transactions contemplated hereby does or
will contravene, result in a breach of, or violate (i) any provision of such
Loan Party’s certificate or articles of incorporation or bylaws, (iii) any law
or regulation, or any order or decree of any court or government
instrumentality, in each case, applicable to any Loan Party or its assets, or
(iii) any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Loan Party or any of its Subsidiaries is a party or by
which such Loan Party or any of its Subsidiaries or any of their property is
bound, except in any such case to the extent such conflict or breach has been
waived by a written waiver document, a copy of which has been delivered to the
Agents on or before the date hereof.

SECTION 5. Reference to and Effect upon the Credit Agreement.

(a) Except as specifically contemplated herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed, including, without limitation each Guarantor’s guarantee
set forth in Article VII of the Credit Agreement.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute an
amendment of any provision of the Credit Agreement or any other Loan Document,
except as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

(c) Each Loan Party acknowledges and agrees that the execution and delivery by
Agents party hereto and Required Lenders of this Amendment shall not be deemed
(i) to create a course of dealing or otherwise obligate any Agent or any Lender
to forbear, waive, consent or execute similar amendments under the same or
similar circumstances in the future, or (ii) to amend, relinquish or impair any
right of any Agent or any Lender to receive any indemnity or similar payment
from any Person or entity as a result of any matter arising from or relating to
this Amendment.

(d) Each Loan Party affirms and acknowledges that this Amendment constitutes a
Loan Document under the Credit Agreement and any reference to the Loan Documents
under the Credit Agreement contained in any notice, request, certificate or
other document executed concurrently with or after the execution and delivery of
this Amendment shall be deemed to include this Amendment unless the context
shall otherwise specify.

(e) In connection with the execution and delivery of this Amendment and after
taking account of the provisions of this Amendment, each of the Loan Parties, as
debtor, grantor, mortgagor, pledgor, guarantor, assignor, or in other similar
capacities in which such Loan Party grants liens or security interests in its
properties or otherwise acts as an accommodation party or guarantor, as the case
may be, in any case under any one or more Security Documents to which it is a
party, ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of such Security Document to which it is a
party (whether or not amended

 

5



--------------------------------------------------------------------------------

in connection with this Amendment). To the extent any Loan Party granted liens
on or security interests in any of its assets pursuant to any such Security
Document as security for the Obligations under or with respect to the Credit
Agreement, each such Loan Party hereby ratifies and reaffirms such grant of
security and confirms and agrees that such liens or security interests have been
and are hereby granted to the Collateral Agent for the benefit of Lenders under
the Credit Agreement (as amended by this Amendment) and other beneficiaries of
such liens or security interests and such liens or security interests hereafter
secure all of the Obligations under the Credit Agreement (as amended by this
Amendment). In each case each reference in such Security Document to the
obligations secured thereby shall be construed to hereafter mean and refer to
the Obligations under the Credit Agreement (as amended by this Amendment).

SECTION 6. Costs and Expenses. As provided in Section 11.03 of the Credit
Agreement, Borrower agrees to reimburse Agents for all reasonable out-of-pocket
fees, costs and expenses, including the fees, costs and expenses of counsel or
other advisors for advice, assistance, or other representation in connection
with this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. In the event
that any signature is delivered by facsimile or other electronic transmission,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf the signatory is executing) the same with the same
force and effect as if such facsimile or other electronically delivered
signature page were an original thereof, and such party shall promptly follow
its facsimile or other electronically delivered signature page by delivery of a
hard copy original.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

HARRY AND DAVID By:  

/s/ Edward F. Dunlap

Name:   Edward F. Dunlap Title:   Senior Vice President and Chief Financial
Officer HARRY & DAVID HOLDINGS, INC. By:  

/s/ Edward F. Dunlap

Name:   Edward F. Dunlap Title:   Senior Vice President and Chief Financial
Officer BEAR CREEK ORCHARDS, INC. By:  

/s/ Edward F. Dunlap

Name:   Edward F. Dunlap Title:   Senior Vice President and Chief Financial
Officer HARRY & DAVID OPERATIONS, INC. By:  

/s/ Edward F. Dunlap

Name:   Edward F. Dunlap Title:   Senior Vice President and Chief Financial
Officer

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC, as a Lender and Collateral Agent By:  

/s/ Joseph Skaferowsky

Name:   Joseph Skaferowsky Title:   Director

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender, Administrative Agent and Administrative
Collateral Agent By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director   Banking Products Services US
By:  

/s/ April Varner-Nanton

Name:   April Varner-Nanton Title:   Director   Banking Products Services US

UBS LOAN FINANCE LLC,

as a Lender and Swingline Lender

By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director   Banking Products Services US
By:  

/s/ April Varner-Nanton

Name:   April Varner-Nanton Title:   Director   Banking Products Services US

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

[See attached.]

 

Exhibit A-1



--------------------------------------------------------------------------------

$105.0 MILLION

CREDIT AGREEMENT

dated as of March 20, 2006,

(as amended by the First Amendment dated as of June 21, 2007,

the Consent and Second Amendment dated as of August 8, 2008 and

the Third Amendment dated as of July 7, 2010)

among

HARRY AND DAVID,

as Borrower,

HARRY & DAVID HOLDINGS, INC.

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

GMAC COMMERCIAL FINANCE LLC,

as Collateral Agent and Documentation Agent,

UBS SECURITIES LLC,

as Arranger,

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Collateral Agent and Administrative Agent,

and

UBS LOAN FINANCE LLC,

as Swingline Lender

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page ARTICLE I. DEFINITIONS    1

SECTION 1.01 Defined Terms.

   1

SECTION 1.02 Classification of Loans and Borrowings.

   41

SECTION 1.03 Terms Generally.

   41

SECTION 1.04 Accounting Terms; GAAP.

   41

SECTION 1.05 Resolutions of Drafting Ambiguities.

   42 ARTICLE II. THE CREDITS    42

SECTION 2.01 Commitments.

   42

SECTION 2.02 Loans.

   42

SECTION 2.03 Borrowing Procedure.

   44

SECTION 2.04 Evidence of Debt; Repayment of Loans.

   45

SECTION 2.05 Fees.

   46

SECTION 2.06 Interest on Loans and Default Compensation.

   47

SECTION 2.07 Termination and Reduction of Commitments.

   48

SECTION 2.08 Interest Elections.

   49

SECTION 2.09 [Intentionally Omitted.]

   50

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

   50

SECTION 2.11 Alternate Rate of Interest.

   55

SECTION 2.12 Increased Costs.

   56

SECTION 2.13 Breakage Payments.

   57

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

   58

SECTION 2.15 Taxes.

   59

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

   62

SECTION 2.17 Swingline Loans.

   63

SECTION 2.18 Letters of Credit.

   65

SECTION 2.19 Determination of Borrowing Base.

   70

SECTION 2.20 Defaulting Lenders.

   75

SECTION 2.21 Increase in Commitments.

   77 ARTICLE III. REPRESENTATIONS AND WARRANTIES    79

SECTION 3.01 Organization; Powers.

   79

SECTION 3.02 Authorization; Enforceability.

   79

SECTION 3.03 Governmental Approvals; No Conflicts.

   79

SECTION 3.04 Financial Statements.

   80

SECTION 3.05 Properties.

   80

SECTION 3.06 Equity Interests and Subsidiaries.

   82

SECTION 3.07 Litigation; Compliance with Laws.

   82

SECTION 3.08 Agreements.

   83

SECTION 3.09 Federal Reserve Regulations.

   83

SECTION 3.10 Investment Company Act.

   84

 

i



--------------------------------------------------------------------------------

SECTION 3.11 Use of Proceeds.

   84

SECTION 3.12 Taxes.

   84

SECTION 3.13 No Material Misstatements.

   84

SECTION 3.14 Labor Matters.

   84

SECTION 3.15 Solvency.

   85

SECTION 3.16 Employee Benefit Plans.

   85

SECTION 3.17 Environmental Matters.

   85

SECTION 3.18 Insurance.

   87

SECTION 3.19 Security Documents.

   87

SECTION 3.20 Senior Note Documents.

   88

SECTION 3.21 Location of Material Inventory.

   88

SECTION 3.22 Accuracy of Borrowing Base.

   88

SECTION 3.23 Holdings.

   89

SECTION 3.24 Common Enterprise.

   89

SECTION 3.25 Anti-Terrorism Laws.

   89

SECTION 3.26 PACA and FSA.

   90

SECTION 3.27 Farmer Bankruptcy.

   90

SECTION 3.28 Water Availability.

   90

ARTICLE IV. CONDITIONS TO EFFECTIVENESS OF AGREEMENT AND INITIAL CREDIT
EXTENSIONS HEREUNDER

   90

SECTION 4.01 Conditions to Initial Credit Extension.

   90

SECTION 4.02 Conditions to All Credit Extensions.

   95

ARTICLE V. AFFIRMATIVE COVENANTS

   96

SECTION 5.01 Financial Statements, Reports, Etc.

   96

SECTION 5.02 Litigation and Other Notices.

   99

SECTION 5.03 Existence; Businesses and Properties.

   100

SECTION 5.04 Insurance.

   101

SECTION 5.05 Obligations and Taxes.

   102

SECTION 5.06 Employee Benefits.

   102

SECTION 5.07 Maintaining Records; Access to Properties and Inspections.

   102

SECTION 5.08 Use of Proceeds.

   103

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

   103

SECTION 5.10 Real Property.

   103

SECTION 5.11 Additional Collateral; Additional Guarantors.

   104

SECTION 5.12 Security Interests; Further Assurances.

   106

SECTION 5.13 Information Regarding Collateral.

   106

SECTION 5.14 Post-Closing Collateral Matters.

   107

SECTION 5.15 Borrowing Base-Related Reports.

   107

SECTION 5.16 Evidence of Water Availability.

   108

ARTICLE VI. NEGATIVE COVENANTS

   108

SECTION 6.01 Indebtedness.

   108

SECTION 6.02 Liens.

   110

 

ii



--------------------------------------------------------------------------------

SECTION 6.03 Sale and Leaseback Transactions.

   113

SECTION 6.04 Investment, Loan and Advances.

   114

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.

   115

SECTION 6.06 Dividends.

   117

SECTION 6.07 Transactions with Affiliates.

   118

SECTION 6.08 Financial Covenants.

   119

SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, Etc.

   119

SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries.

   121

SECTION 6.11 Limitation on Issuance of Capital Stock.

   121

SECTION 6.12 Limitation on Creation of Subsidiaries.

   121

SECTION 6.13 Business.

   122

SECTION 6.14 Limitation on Accounting Changes.

   122

SECTION 6.15 Fiscal Year.

   122

SECTION 6.16 No Negative Pledges.

   123

SECTION 6.17 Lease Obligations.

   123

SECTION 6.18 Intentionally Omitted.

   123

SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering.

   123

SECTION 6.20 Embargoed Person.

   123

SECTION 6.21 PACA License.

   124

ARTICLE VII. GUARANTEE

   124

SECTION 7.01 The Guarantee.

   124

SECTION 7.02 Obligations Unconditional.

   124

SECTION 7.03 Reinstatement.

   126

SECTION 7.04 Subrogation; Subordination.

   126

SECTION 7.05 Remedies.

   126

SECTION 7.06 Instrument for the Payment of Money.

   127

SECTION 7.07 Continuing Guarantee.

   127

SECTION 7.08 General Limitation on Guarantee Obligations.

   127

ARTICLE VIII. EVENTS OF DEFAULT

   127

ARTICLE IX. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

   130

SECTION 9.01 Accounts and Account Collections.

   130

SECTION 9.02 Inventory.

   134

SECTION 9.03 Equipment, Real Property and Appraisals.

   134

SECTION 9.04 Cash Collateral Account.

   135

SECTION 9.05 Application of Proceeds.

   135

ARTICLE X. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   136

SECTION 10.01 Appointment.

   136

 

iii



--------------------------------------------------------------------------------

SECTION 10.02 Administrative Agent, Collateral Agent and Administrative
Collateral Agent in Their Individual Capacities; Conflicts Among Agents.

   136

SECTION 10.03 Exculpatory Provisions.

   137

SECTION 10.04 Reliance by Agents.

   137

SECTION 10.05 Delegation of Duties.

   138

SECTION 10.06 Successor Administrative Agent, Collateral Agent and
Administrative Collateral Agent.

   138

SECTION 10.07 Non-Reliance on Agents and Other Lenders.

   139

SECTION 10.08 No Other Administrative Agent, Collateral Agent or Administrative
Collateral Agent.

   139

SECTION 10.09 Indemnification.

   139

SECTION 10.10 Overadvances.

   140

SECTION 10.11 Collateral Matters.

   140

SECTION 10.12 Administrative Collateral Agent.

   141

ARTICLE XI. MISCELLANEOUS

   141

SECTION 11.01 Notices.

   141

SECTION 11.02 Waivers; Amendment.

   143

SECTION 11.03 Expenses; Indemnity.

   146

SECTION 11.04 Successors and Assigns.

   147

SECTION 11.05 Survival of Agreement.

   151

SECTION 11.06 Counterparts; Integration; Effectiveness.

   151

SECTION 11.07 Severability.

   152

SECTION 11.08 Right of Setoff.

   152

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of Process.

   152

SECTION 11.10 Waiver of Jury Trial.

   153

SECTION 11.11 Headings.

   153

SECTION 11.12 Confidentiality.

   153

SECTION 11.13 Interest Rate Limitation.

   154

SECTION 11.14 Lender Addendum.

   154

SECTION 11.15 USA Patriot Act Notice.

   154

 

iv



--------------------------------------------------------------------------------

ANNEXES

 

Annex I   Applicable Margin SCHEDULES Schedule 1.01(a)   Mortgaged Real Property
Schedule 1.01(c)   Appraised Value of Eligible Equipment and Eligible Real
Property Schedule 1.01(d)   Locations of Eligible Equipment Schedule 2.18(n)  
Outstanding Letters of Credit Schedule 3.03   Governmental Approvals; Compliance
with Laws Schedule 3.05(b)   Real Property Schedule 3.05(c)   Existing
Intellectual Property Violations Schedule 3.06(a)   Subsidiaries
Schedule 3.06(c)   Corporate Organizational Chart Schedule 3.08(c)   Material
Agreements Schedule 3.17   Environmental Matters Schedule 3.18   Insurance
Schedule 3.21   Location of Material Inventory Schedule 4.01(g)   Local Counsel
Schedule 4.01(o)(iii)   Title Insurance Amounts Schedule 5.14   Post-Closing
Matters Schedule 6.01(b)   Existing Indebtedness Schedule 6.01(m)   Existing
Documentary Letters of Credit Schedule 6.02(c)   Existing Liens Schedule 6.02(g)
  Existing Leases Schedule 6.03   Permitted Sale Leasebacks Schedule 6.04(a)  
Existing Investments Schedule 9.01(d)   Blocked Accounts

 

EXHIBITS

 

Exhibit A-1   Form of Administrative Questionnaire Exhibit A-2   Form of
Compliance Certificate Exhibit A-3   Form of LC Request Exhibit A-4   Form of
Lender Addendum Exhibit B   Form of Assignment and Acceptance Exhibit C   Form
of Borrowing Request Exhibit D   Form of Interest Election Request Exhibit E  
Form of Joinder Agreement Exhibit F   Form of Landlord Lien Waiver and Access
Agreement Exhibit G   Form of Mortgage Exhibit H-1   Form of Revolving Note
Exhibit H-2   Form of Swingline Note Exhibit I-1   Form of Perfection
Certificate Exhibit I-2   Form of Perfection Certificate Supplement

 

v



--------------------------------------------------------------------------------

Exhibit J   Form of Security Agreement Exhibit K-1   Form of Opinion of Company
Counsel Exhibit K-2   Form of Opinion of Local Counsels Exhibit L   Form of
Intercompany Note Exhibit M   Form of Solvency Certificate Exhibit N   Form of
Borrowing Base Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”), dated as of March 20, 2006 (as amended
by the First Amendment dated as of June 21, 2007 (the “First Amendment Effective
Date”), the Consent and Second Amendment dated as of August 8, 2008 (the “Second
Amendment Effective Date”) and the Third Amendment dated as of July 7, 2010 (the
“Third Amendment Effective Date”)), is entered into by and among HARRY AND
DAVID, an Oregon corporation (“Borrower”), HARRY & DAVID HOLDINGS, INC., a
Delaware corporation (“Holdings”), the other Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given to
it in Article I), the Lenders, UBS SECURITIES LLC, as lead arranger (in such
capacity, “Arranger”), UBS LOAN FINANCE LLC, as a Lender and as swingline lender
(in such capacity, “Swingline Lender”), UBS AG, STAMFORD BRANCH (“UBS AG”), as
issuing bank (in such capacity, “Issuing Bank”), as the administrative
collateral agent (in such capacity, the “Administrative Collateral Agent”) and
as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders, and GMAC COMMERCIAL FINANCE LLC, as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties and Issuing Bank and as
documentation Agent.

WITNESSETH:

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Revolving Loans at any time and from time to time prior to the Final Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$105.0 million, as such amount may be increased as provided in this Agreement;

WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, at
any time and from time to time prior to the Final Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $10.0 million;

WHEREAS, Borrower has requested the Issuing Bank to issue letters of credit, in
an aggregate face amount at any time outstanding not in excess of $8.0 million,
to support payment obligations incurred in the ordinary course of business by
Borrower and/or any Subsidiary Guarantor; and

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.11.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.



--------------------------------------------------------------------------------

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounting Changes” shall have meaning assigned to such term in Section 1.04.

“Accounts” shall mean, with respect to any Loan Party, all “accounts,” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York, in which such Loan Party now or hereafter has rights.

“Acquisition Agreement” shall mean that certain Stock Purchase Agreement dated
as of April 1, 2004 among Holdings, Yamanouchi Consumer, Inc., Yamanouchi
Pharmaceutical Co., Ltd. and Yamanouchi U.S. Holding Inc., as amended or
otherwise modified from time to time in accordance with the provisions hereof
and thereof.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries (including payments of fees and expenses) in exchange for, or as
part of, or in connection with, any Permitted Acquisition, whether paid in cash
or by exchange of Equity Interests or of properties or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any person or
business; provided that any such future payment that is subject to a contingency
shall be considered Acquisition Consideration only to the extent of the reserve,
if any, required under GAAP at the time of such sale to be established in
respect thereof by Holdings or any of its Subsidiaries.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and all other documents, instruments and agreements executed in
connection therewith or delivered pursuant thereto, in each case, by any Loan
Party.

“Activation Notice” shall have the meaning assigned to such term in
Section 9.01(e).

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next  1/100 of 1%) determined by the Administrative Agent to be equal to
(a) the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor of the
Administrative Agent pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b)(i).

 

2



--------------------------------------------------------------------------------

“Administrative Collateral Agent” shall have the meaning assigned to such term
in the preamble hereto and includes each other Person appointed as the successor
of the Administrative Collateral Agent pursuant to Article X.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified or that is an executive
officer or director of the Person specified.

“Agents” shall mean the Arranger, Administrative Agent, the Administrative
Collateral Agent, the Collateral Agent, and any syndication agent, documentation
agent or other agent appointed pursuant to the provisions of Article X.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest   1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.25.

“Applicable Margin” shall mean, for any day, the applicable percentage set forth
in Annex I under the appropriate caption.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any Property (including stock
of any Subsidiary of Holdings by the holder thereof) by Holdings, the Borrower
or any of their Subsidiaries to any Person other than Borrower or any Subsidiary
Guarantor (excluding (i) Inventory sold in the ordinary course of business,
(ii) any sale or discount, in each case without recourse, of accounts receivable
arising

 

3



--------------------------------------------------------------------------------

in the ordinary course of business, but only in connection with the compromise
or collection thereof, (iii) disposals of obsolete, uneconomical, negligible,
worn out or surplus Property in the ordinary course of business, (iv) licenses
of intellectual property not intended to effect a disposition thereof and leases
of Real Property not intended to effect a disposition thereof or (v) sales of
Cash Equivalents and marketable securities) and (b) any issuance or sale by any
Subsidiary of Holdings of its Equity Interests to any Person (other than to the
Borrower or any Subsidiary Guarantor or, in the case of the Borrower, to
Holdings, or, in the case of any SPE License Sub, to a Person that is not a Loan
Party solely to the extent required to comply with applicable Requirements of
Law relating to the issuance of licenses to sell alcoholic beverages).

“Assigning Lender” shall have the meaning assigned to such term in
Section 11.04(h).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B, or such other form as shall be approved by the Administrative
Agent.

“Attributable Indebtedness” shall mean, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the then-current weighted average cost of
funds for borrowed money of Holdings and all of its Domestic Subsidiaries as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such sale and leaseback transaction.

“Available Cash” means, as of any date, the sum as of such date of all cash and
Cash Equivalents of Holdings and its Consolidated Subsidiaries that is not
subject to any Lien (other than Permitted Liens described in Sections 6.02(a),
6.02(b), 6.02(j) and 6.02(l)), minus all accounts payable of Holdings and/or any
of its Consolidated Subsidiaries.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is publicly announced as being effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“Blocked Accounts” shall have the meaning assigned to such term in
Section 9.01(d).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean, as the context requires, a borrowing of (a) a Revolving
Loan or (b) a Swingline Loan.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.19, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of Borrower and the Subsidiary
Guarantors multiplied by the advance rate of 80%, plus

 

4



--------------------------------------------------------------------------------

(b) the lesser of (i) the sum of (A) during the months of January through and
including September in each calendar year, the advance rate of 55%, and (B) at
all other times, the advance rate of 75%, in each case, of the Cost of Eligible
Inventory of Borrower and the Subsidiary Guarantors, and (ii) the advance rate
of 85% of the product of (A) the product of (1) net book value (after reserves
as determined in accordance with GAAP) of Inventory of Borrower and the
Subsidiary Guarantors and (2) the Inventory Eligibility Factor and (B) the Net
Orderly Liquidation Percentage, plus

(c) during the Fixed Asset Loan Period of each fiscal year, the Fixed Asset Loan
Value of Borrower and the Subsidiary Guarantors; provided that the Fixed Asset
Loan Value of Borrower and the Subsidiary Guarantors shall in no event exceed
$50.0 million, plus

(d) for the time period beginning on the first Monday after Labor Day of each
calendar year through and including the first Monday after Christmas of each
calendar year, the book value of Eligible Credit Card Receivables of Borrower
and the Subsidiary Guarantors multiplied by the advance rate of 80%, minus

(e) the Hedging Reserve, minus

(f) effective immediately upon notification thereof to Borrower by the
Collateral Agent, any Reserves established from time to time by the Collateral
Agent in the exercise of its reasonable credit judgment; provided that the
failure to provide such notice shall not affect the application of such
Reserves; minus

(g) $9.0 million (except that such amount shall be $6.0 million in fiscal months
October and November);

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agent
and the Administrative Agent with such adjustments as Administrative Agent and
Collateral Agent deem appropriate in their collective reasonable credit judgment
to assure that the Borrowing Base is calculated in accordance with the terms of
this Agreement.

“Borrowing Base Certificate” shall mean an Officer’s Certificate from Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit N, delivered to the Administrative Agent and the Collateral Agent and
setting forth the calculation of the Borrowing Base with respect to the Borrower
and all Subsidiary Guarantors.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Breakage Prepayment Account” shall have the meaning assigned to such term in
Section 2.10(j).

 

5



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate amount of all expenditures by such Person and its Subsidiaries
during that period for fixed or capital assets that, in accordance with GAAP,
are or should be classified as capital expenditures in the consolidated balance
sheet of such Person and its Consolidated Subsidiaries, including, without
limitation, expenditures made for and in connection with any acquisition of any
Person the primary purpose of which is to acquire fixed or capital assets of
such Person (to the extent of the purchase price attributed to such fixed or
capital assets), but excluding any portion of such expenditures attributable
solely to acquisitions of fixed or capital assets pursuant to any other
Permitted Acquisition.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” shall have the meaning assigned to such term in
Section 9.04.

“Cash Dominion Trigger Event” shall mean the occurrence of any one of the
following events: (i) the aggregate outstanding principal balance of the
Revolving Loans shall exceed $0 on the first Business Day after December 25th of
any calendar year or (ii) an Event of Default shall occur and be continuing;
provided that, to the extent that the Cash Dominion Trigger Event has occurred
due to clause (i) of this definition, if Excess Availability shall be equal to
or greater than $30.0 million at the end of the period specified in
Section 2.10(i), the Cash Dominion Trigger Event shall be deemed to be over. At
any time that a Cash Dominion Trigger Event shall be deemed to be over or
otherwise cease to exist, the Agents shall take such actions, including
delivering such notices and directions to depositary institutions at which
Blocked Accounts are established, to terminate the cash sweeps and other
transfers existing pursuant to Section 9.01(e) as a result of any Activation
Notice or other notices or directions given by any Agent during the existence of
such Cash Dominion Trigger Event.

“Cash Equivalents” shall mean, as to any Person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person;
(b) securities issued, or directly, unconditionally and fully guaranteed or
insured, by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Services, Inc.; (c) time
deposits and certificates of deposit or bankers’ acceptances of any Lender or
any commercial bank having, or which is the

 

6



--------------------------------------------------------------------------------

principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500.0 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (d) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a) or
(b) above entered into with any bank meeting the qualifications specified in
clause (c) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (e) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing
not more than one year after the date of acquisition by such Person;
(f) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (e) above;
and (g) demand deposit accounts maintained in the ordinary course of business.

“Casualty Event” shall mean, with respect to any Property (including Real
Property) of any Person, any loss of title with respect to such Property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
Person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” shall include but not
be limited to any taking of all or any part of any Real Property of any Person
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

A “Change in Control” shall be deemed to have occurred if: (a) Holdings at any
time ceases to own 100% of the capital stock of Borrower; (b) at any time a
change of control occurs under and as defined in any documentation relating to
any Material Indebtedness; (c) prior to an IPO, (i) the Permitted Holders cease
to own, or to have the power to vote or direct the voting of, Voting Stock
representing a majority of the voting power of the total outstanding Voting
Stock of Holdings or (ii) the Permitted Holders cease to own Equity Interests
representing a majority of the total economic interests of the Equity Interests
of Holdings; (d) following an IPO, (i) the Permitted Holders shall fail to own,
or to have the power to vote or direct the voting of, Voting Stock representing
more than 35% of the voting power of the total outstanding Voting Stock of
Holdings, (ii) the Permitted Holders cease to own Equity Interests representing
more than 35% of the total economic interests of the Equity Interests of
Holdings or (iii) any “Person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders,
is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that for purposes of this clause such Person or group
shall be deemed to have “beneficial ownership” of all securities that any such
Person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
Voting Stock representing more than 25% of the voting power of the total
outstanding Voting Stock of Holdings; or (e) following an IPO, during any period
of two

 

7



--------------------------------------------------------------------------------

consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of Holdings (together with any new directors whose
election to such Board of Directors or whose nomination for election was
approved by a vote of 51% of the directors of Holdings then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Holdings.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty,
order, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or Issuing Bank (or for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which any
Person now or hereafter has rights.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, Swingline Commitment or LC Commitment.

“Closing Date” shall mean March 20, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Real Property and all other Property of whatever kind and nature
pledged as collateral under any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other Person appointed as a successor Collateral Agent
pursuant to Article X.

“Collateral Agent Fee” shall have the meaning ascribed to such term in
Section 2.05(b)(ii).

“Collection Account” shall have the meaning assigned to such term in
Section 9.01(e).

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of the Borrower for the benefit of Borrower,
any Subsidiary Guarantor or any of their respective Subsidiaries, for the
purpose of providing the primary payment mechanism in connection with the
purchase of materials, goods or services by Borrower, any Subsidiary Guarantor
or any of their respective Subsidiaries in the ordinary course of their
businesses.

 

8



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the aggregate sum of each Lender’s Commitment.

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit A-2.

“Concentration Account” shall have the meaning assigned to such term in
Section 9.01(e).

“Consolidated Companies” shall mean Holdings and its Consolidated Subsidiaries.

“Consolidated Current Assets” shall mean, with respect to any Person as at any
date of determination, the total assets of such Person and its Consolidated
Subsidiaries which may properly be classified as current assets on a
consolidated balance sheet of such Person and its Consolidated Subsidiaries in
accordance with GAAP.

“Consolidated Current Liabilities” shall mean, with respect to any Person as at
any date of determination, the total liabilities of such Person and its
Consolidated Subsidiaries which may properly be classified as current
liabilities (other than the current portion of any Loans) on a consolidated
balance sheet of such Person and its Consolidated Subsidiaries in accordance
with GAAP.

“Consolidated EBITDA” shall mean, for any applicable measurement period,
Consolidated Net Income for such period, as adjusted by adding thereto to the
extent deducted in calculating Consolidated Net Income during such measurement
period, without duplication, (a) any provision for (or less any benefit from)
income and franchise taxes, (b) the amount of Consolidated Interest Expense,
(c) amortization and depreciation, (d) losses (or less gains) from Asset Sales
(excluding sales expenses or losses related to current assets),
(e) non-recurring charges and expenses in an amount, when combined with any such
charges relating to any prior measurement period, not to exceed $2.0 million in
the aggregate, (f) the amount of severance paid by Borrower and Subsidiary
Guarantors during fiscal years 2006, 2007 and 2008 in an aggregate amount not
exceed $5 million, (g) the amount of expenses associated with the closing of
retail stores of Borrower or any of its Subsidiaries in an amount not to exceed
$1.5 million in the aggregate in any fiscal year, (h) non-cash charges (or less
gains) relating to the marked to market provision for, the termination of, or
terminated, Hedging Agreements, (i) an amount representing the write down of or
yield impairment in respect of roses Inventory of the Companies in fiscal year
2006 (which when combined with such amount for fiscal year 2005 shall not exceed
$926,000), (j) any amount paid to Wasserstein & Co., LP pursuant to the
Management Services Agreement, (k) to the extent not adjusted for pursuant to
clause (e) in the definition of “Consolidated Net Income”, the amount of the
increase in non-cash rent expense (not to exceed $994,000 in the aggregate)
arising as a result of the Borrower’s change in

 

9



--------------------------------------------------------------------------------

accounting treatment relating to the loss of deferred straight-line rental
benefit, (l) non-cash expenses arising in connection with the grant of stock
options (not to exceed $800,000 in any fiscal year), (m) to the extent not
adjusted for pursuant to clause (f) of the definition of “Consolidated Net
Income”, non-cash purchase accounting adjustments related to inventory step-ups
and write-ups of valuations of leasehold improvements (not to exceed $1,126,000
in the aggregate for all such adjustments made after February 2005),
(n) accounting fees incurred in connection with the change of the Borrower’s
fiscal year, the issuance of the Senior Notes and the initial public offering of
the Borrower’s common stock in an aggregate amount not to exceed $751,000,
(o) non-cash accruals of expenses related to Borrower’s “Liquidity Event Award”
implemented by Borrower in February 2005, (p) other additional non-cash expenses
arising in connection with the grant of stock options which constitute so called
“cheap stock” expenses, (q) any Management Services Termination Fee paid during
such period and (r) expenses incurred in fiscal year 2006 in connection with the
preparation of an initial public offering (whether or not consummated) of the
Borrower’s common stock in an aggregate amount not to exceed $2,200,000.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense for such period; (b) the
amount of all Capital Expenditures made by Holdings and its Subsidiaries during
such period; (c) all cash payments in respect of income taxes made during such
period (net of any cash refund in respect of income taxes actually received
during such period); (d) the scheduled principal amount of all amortization
payments on all Indebtedness (including the principal component of all Capital
Lease Obligations) of Holdings and its Subsidiaries for such period (as
determined on the first day of the respective period); (e) the product of
(i) all dividend payments on any series of Disqualified Capital Stock of
Holdings during such period multiplied by (ii) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of Holdings, expressed as a decimal;
(f) the product of (i) all cash dividend payments on any Preferred Stock (other
than Disqualified Capital Stock) of Holdings during such period, multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Holdings, expressed as a decimal and (g) if and when the amounts described in
clauses (o) and (p) of the definition of “Consolidated EBITDA” are subsequently
paid in cash, the amount of such payments.

“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capital Lease
Obligations and all LC Exposure) of Holdings and its Consolidated Subsidiaries
on a consolidated basis as determined in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the total consolidated interest expense of Holdings and its Consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including, capitalized

 

10



--------------------------------------------------------------------------------

interest, commitment fees, letter of credit fees and net amounts payable under
Interest Rate Protection Agreements, but excluding any interest paid in kind)
determined in accordance with GAAP plus, without duplication, (a) the portion of
Capital Lease Obligations of Holdings and its Consolidated Subsidiaries
representing the interest factor for such period, (b) imputed interest on
Attributable Indebtedness, (c) cash contributions to any employee stock
ownership plan or similar trust to the extent such contributions are used by
such plan or trust to pay interest or fees to any Person (other than Holdings or
a Wholly Owned Subsidiary) in connection with Indebtedness incurred by such plan
or trust, (d) the product of (i) all dividend payments on any series of any
Preferred Stock of any Subsidiary of Holdings (other than any Preferred Stock
held by Holdings or a Wholly Owned Subsidiary), multiplied by (ii) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Holdings and its
Subsidiaries, expressed as a decimal, and (e) all interest on any Indebtedness
of the type described in clause (e) or (j) of the definition of “Indebtedness”
with respect to Holdings or any of its Subsidiaries. Notwithstanding the
foregoing, for any period, Consolidated Interest Expense shall be calculated
without regard to (i) amortization of the financing fees incurred in connection
with the Refinancing of the Existing Credit Agreement pursuant to the terms
hereto and (ii) prepayment premiums incurred in connection with, and the
write-off of financing fees in connection with, the Refinancing and the
prepayment or redemption of the Senior Fixed Rate Notes or the Senior Floating
Rate Notes to the extent such repayment or redemption is permitted pursuant to
Section 6.09(ii)(B).

“Consolidated Net Income” shall mean, for any period, the consolidated net
income of Holdings and its Consolidated Subsidiaries determined in accordance
with GAAP, but excluding in any event (a) after-tax extraordinary gains or
extraordinary losses; (b) after-tax gains or losses realized from (i) the
acquisition of any securities, or the extinguishment or conversion of any
Indebtedness or Equity Interest, of Holdings or any of its Subsidiaries or
(ii) any sales of assets (other than Inventory in the ordinary course of
business); (c) net earnings or losses of any other Person (other than a
Subsidiary of Holdings) in which Holdings or any Consolidated Subsidiary has an
ownership interest, except (in the case of any such net earnings) to the extent
such net earnings shall have actually been received by Holdings or such
Consolidated Subsidiary (subject to the limitation in clause (d) below) in the
form of cash dividends or distributions; (d) the net income of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary of its net income is not at the
time of determination permitted without approval under applicable law or
regulation or under such Consolidated Subsidiary’s organizational documents or
any agreement or instrument applicable to such Consolidated Subsidiary or its
stockholders which approval has not been obtained; (e) gains or losses from the
cumulative effect of any change in accounting principles; (f) earnings resulting
from any reappraisal, revaluation or write-up of assets; and (g) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or any Consolidated Subsidiary or is merged into or consolidated with
Holdings or any Consolidated Subsidiary or that Person’s assets are acquired by
Holdings or such Consolidated Subsidiary.

“Consolidated Subsidiary” shall mean, as to any Person, all Subsidiaries of such
Person which are consolidated with such Person for financial reporting purposes
in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in paragraphs (a) and (f) of Section 6.02, the
following conditions:

(a) Loan Party shall be contesting such Lien in good faith;

(b) to the extent such Lien is in an amount in excess of $250,000, in the
aggregate with all other such Liens, the Collateral Agent shall have, at the
election of the Borrower, either (i) established a Reserve (to the extent of
such Lien on Eligible Accounts, Eligible Inventory, Eligible Equipment or
Eligible Real Property) with respect thereto and the Administrative Agent shall
endeavor to provide the Borrower with no less than two (2) Business Days prior
notice of the amount of any such Reserve or (ii) obtained a bond in an amount
sufficient to pay and discharge such Lien and the Administrative Agent’s
reasonable estimate of all interest and penalties related thereto; provided that
the failure to provide such notice shall not affect the application of such
Reserve; and

(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; (d) guaranteeing
bankers’ acceptances and letters of credit, until a reimbursement obligation
arises; or (e) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties provided in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether severally or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

12



--------------------------------------------------------------------------------

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Cost” shall mean, as determined by the Collateral Agent in good faith, with
respect to Inventory, the lower of (a) landed cost computed on first-in a
first-out basis in accordance with GAAP or (b) market value; provided that, for
purposes of the calculation of the Borrowing Base, (i) the Cost of the Inventory
shall not include: (A) the portion of the cost of Inventory equal to the profit
earned by any Affiliate on the sale thereof to Borrower or the Subsidiary
Guarantors or (B) write-ups or write-downs in cost with respect to currency
exchange rates, and (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent Inventory Appraisal which has been approved by
Collateral Agent in its reasonable credit judgment.

“Credit Card Receivables” means amounts due to any Loan Party from any major
credit card company acceptable to the Collateral Agent in its reasonable credit
judgment, and subject to such terms and conditions as may be acceptable to the
Collateral Agent in its reasonable credit judgment.

“Credit Card Receivables Control Agreement” means an agreement in form and
substance reasonably satisfactory to the Collateral Agent among the Collateral
Agent, Borrower or a Subsidiary Guarantor to which any Credit Card Receivable is
owing, and the credit card company obligated on such Credit Card Receivable,
which agreement provides, among other things, that (a) such credit card company
shall comply with instructions originated by the Collateral Agent directing the
payment of such Credit Card Receivables and (b) such credit card company shall
agree that it shall have no Lien on, or right of setoff against, such Credit
Card Receivable other than as may be reasonably acceptable to the Collateral
Agent.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank;
provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.

“Debt Issuance” shall mean the incurrence by Holdings, Borrower or any of their
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Allocation Percentage” as to any Lender shall mean the quotient
(determined as a percentage) determined as of the date of an Event of Default,
whose numerator equals the principal, interest, fees and other Obligations owing
to such Lender (including all advances made by such Lender following such Event
of Default) plus, without duplication, the amount of such Lender’s (and such
Lender’s Affiliate’s) marked-to-market exposure under Hedging Agreements as of
such date and all obligations in respect of overdrafts and related liabilities
owed to such

 

13



--------------------------------------------------------------------------------

Lender (and such Lender’s Affiliates) arising from treasury, depositary and cash
management services, or in connection with any automated clearinghouse transfers
of funds (subject in each case to the limitations on such obligations set forth
in the definition of “Obligations”) and whose denominator equals the principal,
interest, fees and other Obligations owing to all Lenders (including all
advances made by the Lenders following such Event of Default) plus, without
duplication, the amount of all Lenders’ (and such Lenders’ Affiliates)
marked-to-market exposure under Hedging Agreements as of such date and all
obligations in respect of overdrafts and related liabilities owed to such
Lenders (and such Lenders’ Affiliates) arising from treasury, depositary and
cash management services, or in connection with any automated clearinghouse
transfers of funds (subject in each case to the limitations on such obligations
set forth in the definition of “Obligations”).

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder,
(b) has notified the Administrative Agent, the Issuing Bank, the Swingline
Lender, any Lender and/or Borrower in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit (provided, however, solely for purposes of limitations
on the exercise of voting rights hereunder, but not for any other purposes
hereunder, GMAC Commercial Finance LLC shall not be deemed to be a Defaulting
Lender under this clause (b) unless it has notified the Administrative Agent,
the Issuing Bank, the Swingline Lender, any Lender and/or Borrower in writing
that it does not intend to comply with any of its funding obligations under this
Agreement (or all agreements under which it commits to extend credit) or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, regardless of whether it has otherwise
made a public statement to the effect that it does not intend to comply with its
funding obligations generally under other agreements in which it commits to
extend credit), (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) in the case of a Lender that has a Commitment, LC Exposure or Swingline
Exposure outstanding at such time, shall take, or (other than in the case of
GMAC Commercial Finance LLC) is the Subsidiary of any person that has taken, any
action or be (or is) the subject of any action or proceeding of a type described
in Section 8.01(g) or (h) (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over such Lender or such person).

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Security Agreement.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional

 

14



--------------------------------------------------------------------------------

redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Final Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in (a) above, in each case at any time prior to the first
anniversary of the Final Maturity Date, or (c) contains any repurchase
obligation which may come into effect prior to payment in full of all
Obligations.

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its equityholders or
authorized or made any other distribution, payment or delivery of Property
(other than Equity Interests or warrants or options having customary terms to
acquire common stock or other Equity Interests of such Person) or cash to its
equityholders as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
Equity Interests outstanding (or any options or warrants issued by such Person
with respect to its capital stock), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the Equity
Interests of such Person outstanding (or any options or warrants issued by such
Person with respect to its Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

“Documents” shall mean all “documents,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Dollars” and “$” shall mean lawful money of the United States.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.19(a).

“Eligible Credit Card Receivables” shall means all Credit Card Receivables other
than any of the following: (i) any Credit Card Receivable in which the
Collateral Agent, on behalf of the Secured Parties, does not have a first
priority and perfected Lien subject to Permitted Liens described in Sections
6.02(a), (b), and (e); (ii) any Credit Card Receivable with respect to which a
Credit Card Receivables Control Agreement is not in full force and effect;
(iii) any Credit Card Receivable that is not owned by Borrower or a Subsidiary
Guarantor; (iv) any Credit Card Receivable that is payable in any currency other
than Dollars; (v) any Credit Card Receivable that does not comply in all
material respects with all applicable legal requirements, including, without
limitation, all laws, rules, regulations and orders of any Governmental
Authority; (vi) any Credit Card Receivable (A) upon which Borrower’s or a
Subsidiary Guarantor’s, as applicable, right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied or (B) as to which Borrower or a Subsidiary Guarantor, as
applicable, is not able to bring suit or otherwise enforce its remedies against
the obligor on such Credit Card Receivable through judicial or administrative
proceeding; (vii) to the extent that any defense, counterclaim, chargeback,
setoff or dispute is asserted as to such Credit Card Receivable, it being
understood that the remaining balance of the

 

15



--------------------------------------------------------------------------------

Credit Card Receivable shall be eligible; (viii) any Credit Card Receivable that
is in default; provided that, without limiting the generality of the foregoing,
a Credit Card Receivable shall be deemed in default upon the occurrence of any
of the following: (A) the Person obligated upon such Credit Card Receivable
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due; or (B) a petition is filed by
or against any Person obligated upon such Credit Card Receivable under any
bankruptcy law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of debtors;
and (ix) any Credit Card Receivable as to which any of the representations or
warranties in the Loan Documents are untrue in any material respect (without
duplication of any materiality qualifier contained therein).

“Eligible Equipment” shall mean any Equipment owned by Borrower or a Subsidiary
Guarantor which is acceptable to Collateral Agent in its reasonable credit
judgment for lending purposes and which, without limiting Collateral Agent’s
discretion, meets, and so long as it continues to meet, the following
requirements:

(a) is located at one of the business locations in the United States of such
Persons set forth on Schedule 1.01(d) (except that Equipment used in the
Companies’ “outside pack” operations with a fair market value not to exceed
$500,000 in the aggregate may be located at locations other than those set forth
on Schedule 1.01(d)),

(b) is subject to a valid and perfected first priority lien in favor of
Collateral Agent subject to the Liens permitted under Sections 6.02(a), (b) and
(e),

(c) is owned by Borrower or Subsidiary Guarantor free and clear of all liens and
rights of any other Person, except the valid and perfected first priority Lien
in favor of Collateral Agent and Permitted Liens, if any, which are subordinated
to the Lien of Collateral Agent or are described in paragraph (b) above,

(d) does not breach any of the representations or warranties pertaining to such
Equipment set forth in this Agreement or the other Loan Documents in any
material respect (without duplication of any materiality qualifier contained
therein),

(e) is covered by insurance reasonably acceptable to Collateral Agent,

(f) is appraised by an independent appraisal or audit firm designated by
Collateral Agent and reasonably acceptable to Borrower, and

(g) is not ineligible by virtue of one or more of the criteria set forth below;
provided, however, that such criteria may be revised from time to time by
Collateral Agent in its reasonable credit judgment to address the results of any
audit or appraisal performed by Collateral Agent from time to time after the
date hereof.

An item of Equipment shall be excluded from Eligible Equipment if:

(i) Borrower or Subsidiary Guarantor does not have good, valid, and saleable
title thereto;

 

16



--------------------------------------------------------------------------------

(ii) except as provided in clause (a) above, or otherwise agreed to by the
Collateral Agent, it is located on Real Property leased by Borrower or a
Subsidiary Guarantor, unless it is subject to a Landlord Lien Waiver and Access
Agreement executed by the lessor, or other third party, as the case may be, and
unless it is segregated or otherwise separately identifiable from goods of other
Persons, if any, stored on such leased premises;

(iii) it is damaged, defective or obsolete, or it constitutes furnishings or
parts or fixtures affixed to Real Property, unless such Equipment is affixed to
the Mortgaged Real Property listed on Schedule 1.01(d);

(iv) Collateral Agent has not received evidence of the property or casualty
insurance required by this Agreement with respect to such Equipment;

(v) it is subject to a lease with any Person (other than Borrower or a
Subsidiary Guarantor, unless a Lien on and security interest in the related
lease shall be granted to the Collateral Agent and Collateral Agent shall have
received all control agreements and instruments and all actions shall be taken
as reasonably requested by the Collateral Agent to perfect the Collateral
Agent’s security interest in such lease); or

(vi) it is located at an owned location subject to a mortgage in favor of a
lender other than the Collateral Agent (unless a reasonably satisfactory
mortgagee waiver has been delivered to the Collateral Agent) or the removal of
which is subject to restrictions relating to financing arrangement, including
any industrial revenue bond financing.

“Eligible Inventory” shall mean, subject to adjustment as set forth in
Section 2.19(b), items of Inventory of the Borrower and the Subsidiary
Guarantors.

“Eligible Real Property” shall mean the Real Properties which (a) are set forth
on Schedule 1.01(c), or (b) are owned by Borrower or a Subsidiary Guarantor and
designated from time to time by the Collateral Agent as being Eligible Real
Property, provided that with respect to each such parcel of Eligible Real
Property, each of the material improvements thereon is acceptable to the
Collateral Agent in its reasonable credit judgment for lending purposes and each
of which, without limiting such reasonable credit judgment, meets, or continues
to meet, the following requirements: (i) it is subject to a first priority
mortgage or leasehold mortgage and lien in favor of Collateral Agent, (ii) it is
owned by the Borrower or the applicable Subsidiary Guarantor free and clear of
all liens and rights of any other Person, except the mortgage or leasehold
mortgage and lien in favor of Collateral Agent and Permitted Liens permitted
under Sections 6.02(a), (b), (d), (e), (g), (p), (r) and (v), (iii) it does not
breach any of the representations or warranties pertaining to such property set
forth in this Agreement or any other Loan Documents in any material respect
(without duplication of any materiality qualifier contained therein), (iv) it is
covered by title insurance with respect to the Lien of Collateral Agent and
casualty and property insurance reasonably acceptable to the Collateral Agent,
(v) it is appraised by an independent appraisal or audit firm designated by
Collateral Agent and reasonably acceptable to Borrower and (vi) it is the
subject of an environmental report reasonably requested by, and reasonably
acceptable to, the Collateral Agent.

 

17



--------------------------------------------------------------------------------

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“Environment” shall mean ambient air, surface water and groundwater (including,
without limitation, potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as such term
is otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication in each case alleging liability for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, Property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include,
without limitation, any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous
Materials or alleged injury or threat of injury to health, safety, or the
Environment.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Materials, natural resources or
natural resource damages, or occupational safety or health.

“Environmental Liabilities” shall mean, all liabilities, obligations,
responsibilities, Responses, losses, damages, costs and expenses, fines,
penalties, sanctions arising under any Environmental Law, Environmental Permit,
order or agreement with any Governmental Authority relating to any Release or
threatened Release and resulting from the operation of the Companies.

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.

“Equipment” shall have the meaning assigned such term in the Security Agreement.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, any issuance or sale by
Holdings or Borrower (other than to Holdings) after the Closing Date of (a) any
Equity Interests (including any Equity Interests issued upon exercise of any
warrant or option) or any warrants or options to purchase Equity Interests or
(b) any other security or instrument representing an Equity Interest (or the
right to obtain any Equity Interest) in the issuing or selling Person.

 

18



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as such term is defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or is in critical or
endangered status under Section 432 of the Code or Section 305 of ERISA; (h) the
making of any amendment to any Plan which could result in the imposition of a
lien or the posting of a bond or other security; and (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excess Availability” shall mean (a) the lesser of (i) the Revolving Commitments
of all of the Lenders and (ii) the Borrowing Base on the date of determination
less (b) all outstanding Loans and LC Exposure less (c) in the Collateral
Agent’s reasonable credit judgment, the aggregate amount of all the outstanding
and unpaid trade payables and other obligations of Borrower or any Subsidiary
Guarantor which are not paid within 60 days past the due date according to their
original terms of sale, in each case as of such date of determination less
(d) in

 

19



--------------------------------------------------------------------------------

the Collateral Agent’s reasonable credit judgment, the amount of checks issued
by Borrower or any Subsidiary Guarantor to pay trade payables and other
obligations which are not paid within 60 days past the due date according to
their original terms of sale, in each case as of such date of determination, but
which checks either have not yet been sent or are subject to other arrangements
which are expected to delay the prompt presentation of such checks for payment.

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, the sum, without
duplication, of

(a) Consolidated EBITDA for such fiscal year, plus

(b) cash gains excluded from Consolidated Net Income, plus

(c) reductions to non-cash working capital of Borrower and its Consolidated
Subsidiaries for such fiscal year (i.e., the decrease, if any, in noncash
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such fiscal year), minus

(d) the amount of any cash income taxes paid or payable by Holdings and its
consolidated Subsidiaries with respect to such fiscal year, net of any cash tax
refunds received or receivable by Holdings or any of its Subsidiaries in such
fiscal year, minus

(e) cash interest paid by Holdings and its Consolidated Subsidiaries during such
fiscal year, minus

(f) Capital Expenditures made in cash in accordance with Section 6.08(d) during
such fiscal year, to the extent funded from internally generated funds, minus

(g) other than repayments and prepayments of the Senior Notes made with the
proceeds of a Qualified Equity Offering as permitted by Section 6.09(ii)(B) or
pursuant to Section 6.09(ii)(C), permanent repayments and prepayments of
Indebtedness made by Holdings and its Consolidated Subsidiaries during such
fiscal year, but only to the extent such repayments do not occur in connection
with a refinancing of all or any portion of the Loans, minus

(h) extraordinary cash losses from the sale of assets during such fiscal year
and not included in Consolidated Net Income, minus

(i) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in noncash Consolidated Current Assets minus Consolidated
Current Liabilities from the beginning to the end of such fiscal year); minus

(j) Dividends paid by Holdings or any of its Subsidiaries (other than Dividends
paid by any Wholly Owned Subsidiary of Holdings to any other Wholly Owned
Subsidiary of Holdings or to Holdings).

provided that, to the extent otherwise included therein, the Net Cash Proceeds
of Asset Sales and Casualty Events shall be excluded from the calculation of
Excess Cash Flow.

 

20



--------------------------------------------------------------------------------

“Excess Cash Flow Prepayment Amount” means an amount equal to (i) 50% of Excess
Cash Flow for each full fiscal year of the Borrower ending after the Closing
Date and for which the Borrower has delivered the annual financial statements
required by Section 5.01(a), and computed on a cumulative consolidated basis,
less (ii) the amount of all prepayments, redemptions and repurchases of Senior
Notes made in reliance on the provisions of Section 6.09(ii)(C)(1); provided
that prepayments, redemptions and repurchases made pursuant to
Section 6.09(ii)(C) shall be deemed to be made in reliance on
Section 6.09(ii)(C)(1) until such amount is utilized in full, and thereafter
shall be deemed to be made in reliance on Section 6.09(ii)(C)(2).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or carries on
business (other than as a result of a connection arising solely from the Lender,
Issuing Bank or Administrative Agent having executed, delivered or performed its
obligations or received a payment under this Agreement or any other Loan
Document) or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits tax imposed by the United States or any
similar tax imposed by any other jurisdiction in which such lending office is
located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 2.16), withholding tax that is
imposed on amounts payable to such Foreign Lender (x) at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
(y) that is attributable to such Foreign Lender’s failure or inability to
deliver or furnish to Borrower the documentation specified in Section 2.15(e)
where the provision of such documentation would have resulted in such Foreign
Lender’s entitlement to an exemption from or reduction of withholding tax,
except to the extent that such Foreign Lender (or its assignor or seller of a
participation interest, if any) was entitled, at the time of designation of a
new lending office (or in the case of an assignment or sale of a participation
interest, at the time of assignment or acquisition of such participation
interest), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.15(a) (it being understood and agreed, for
the avoidance of doubt, that any withholding tax imposed on a Foreign Lender as
a result of a Change in Law or regulation or interpretation thereof occurring
after the time such Foreign Lender became a party to this Agreement shall not be
an Excluded Tax).

“Executive Orders” shall have the meaning assigned to such term in Section 6.20.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 25, 2005 among the Loan Parties, Agents and the lenders party thereto.

“Existing Leases” shall have the meaning assigned to such term in
Section 6.02(g).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System

 

21



--------------------------------------------------------------------------------

arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain letter agreement dated as of July 7, 2010
among Holdings, UBS Loan Finance LLC and UBS Securities LLC.

“Fees” shall mean the Commitment Fee, the Administrative Agent Fee, the
Collateral Agent Fee, the LC Participation Fee and the Fronting Fee.

“Final Maturity Date” shall mean the earliest to occur of (a) July 7, 2014,
(b) the date that is forty-five (45) days prior to the final maturity date of
the Senior Floating Rate Notes (unless the Senior Floating Rate Notes have been
indefeasibly repaid in full in cash prior to such date) and (c) the date that is
forty-five (45) days prior to the final maturity date of the Senior Fixed Rate
Notes (unless the Senior Fixed Rate Notes have been indefeasibly repaid in full
in cash prior to such date).

“Financial Officer” of any Person shall mean the Chief Financial Officer,
Treasurer or Controller of such Person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989.

“First Amendment Effective Date” shall have the meaning assigned to such term in
the preamble hereto.

“Fixed Asset Loan Period” shall mean, in any fiscal year, the five fiscal month
period beginning with the first day of the fiscal month of the Borrower
commencing closest to July 31 of such fiscal year.

“Fixed Asset Loan Value” shall mean an amount equal to the sum of (a) the
advance rate of 55% of the appraised net orderly liquidation value of the
Eligible Equipment plus (b) the advance rate of 55% of the appraised fair market
value of the Eligible Real Property. The appraised net orderly liquidation value
of Eligible Equipment and the appraised fair market value of Eligible Real
Property are set forth on Schedule 1.01(c), as Schedule 1.01(c) may be amended
from time to time as provided herein. If any Eligible Equipment or Eligible Real
Property listed on Schedule 1.01(c) is sold, liquidated or otherwise ceases to
be Eligible Equipment or Eligible Real Property, the Fixed Asset Loan Value
shall be determined without giving effect to the appraised net orderly
liquidation value of such Eligible Equipment or the appraised fair market value
of such Eligible Real Property and such Eligible Equipment and Eligible Real
Property shall be deleted from Schedule 1.01(c) and the Collateral Agent shall
correspondingly amend Schedule 1.01(c) without any further action of any party
hereto. The Collateral Agent may also amend Schedule 1.01(c) in its reasonable
credit judgment upon the receipt of any updated appraisal that is receives
pursuant to Section 9.03.

“Foreign Lender” shall mean any Lender or any Issuing Bank that is not, for
United States federal income tax purposes, (i) a citizen or resident of the
United States, (ii) a corporation

 

22



--------------------------------------------------------------------------------

or partnership or entity treated as a corporation or partnership created or
organized in or under the laws of the United States, or any political
subdivision thereof, (iii) an estate the income of which is subject to U.S.
federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust and one or more United States Persons have the
authority to control all substantial decisions of such trust.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“FSA” shall mean the Food Security Act of 1985 (codified in 7 U.S.C. § 1631).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including, without limitation, any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Materials on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Holdings and each Subsidiary Guarantor.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or hazardous, toxic or dangerous
chemicals, wastes, materials, compounds, constituents or substances, as all such
terms are used in their broadest sense and defined by or under any Environmental
Laws.

“Hebron Capital Expenditures” shall have the meaning assigned to such term in
Section 6.08(b).

 

23



--------------------------------------------------------------------------------

“Hebron Facility Project” shall have the meaning assigned to such term in
Section 6.08(b).

“Hedging Agreement” shall mean any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Reserve” shall mean a reserve determined by the Administrative Agent in
its reasonable credit judgment and giving effect to the aggregate amount owing
to Loan Parties by a counterparty to a Hedging Agreement, less the amount the
applicable Loan Party owes such counterparty thereunder, less the aggregate
amount of Property pledged to cash collateralize such obligation (other than the
Collateral granted under the Loan Documents), in each case valued on a
mark-to-market basis as of the last Business Day of the month (or if not
available, the nearest prior Business Day for which such evaluation is
available). The Administrative Agent shall endeavor to provide the Borrower with
no less than two (2) Business Days prior notice of any such Hedging Reserve;
provided that the failure to provide such notice shall not affect the
application of such Hedging Reserve.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.21(c).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person; (d) all
obligations of such Person issued or assumed as the deferred purchase price of
Property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days); (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed;
(f) the principal portion of all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such Person; (g) all obligations
of such Person in respect of Hedging Agreements to the extent required to be
reflected on a balance sheet of such Person; (h) all Attributable Indebtedness
of such Person; (i) all obligations for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (j) all Contingent Obligations of such Person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent that terms of such Indebtedness provide that such Person is
not liable therefor.

 

24



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Information” shall have the meaning assigned to such term in Section 11.12.

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, in which any Person
now or hereafter has rights.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.05(c).

“Intercompany Note” shall mean a subordinated promissory note substantially in
the form of Exhibit L.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December to
occur during the period that such Loan is outstanding and the Final Maturity
Date, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to two
weeks to the extent required under Section 2.03(e).

“Interest Rate Protection Agreement” shall mean any swap, cap, collar, forward
purchase or similar agreements or arrangements dealing with interest rates,
either generally or under specific contingencies, which agreements or
arrangements shall not have been entered into for speculative purposes.

 

25



--------------------------------------------------------------------------------

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Inventory Appraisal” shall mean (a) on the Closing Date, the audit prepared by
Hilco Appraisal Services, LLC, dated February 24, 2005 and (b) following the
Third Amendment Effective Date, the most recent inventory appraisal approved by
the Collateral Agent (by written notice to the Borrower as soon as practicable
after the Collateral Agent’s receipt thereof) in its reasonable credit judgment.

“Inventory Eligibility Factor” shall mean, (a) until the Collateral Agent, in
its reasonable credit judgment, approves an Inventory Appraisal after the Third
Amendment Effective Date, (i) during the months of January through and including
September in each calendar year, 78.06% and (ii) at all other times, 74.74% and
(b) thereafter, as of any date of determination, the percentage set forth in the
most recent Inventory Appraisal.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IPO” shall mean the first underwritten public offering of Equity Interests of
Holdings after the Closing Date pursuant to a registration statement filed with
the Securities and Exchange Commission in accordance with the Securities Act.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.18(k), with respect to
Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.

“Joinder Agreement” shall mean that certain joinder agreement substantially in
the form of Exhibit E.

“Landlord Lien Waiver and Access Agreement” shall mean the Landlord Lien Waiver
and Access Agreement, substantially in the form of Exhibit F, with such
modifications thereto as shall be acceptable to the Collateral Agent and the
Administrative Agent, in their reasonable credit judgment.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

26



--------------------------------------------------------------------------------

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit A-3, or such other form
as shall be approved by the Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, lease options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, granting to another the right to use or possess all or any portion
of any Real Property.

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit A-4¸ to be executed and delivered by such
Lender on the Closing Date as provided in Section 11.14.

“Lender Affiliate” shall mean with respect to any Lender that is a fund or
similar investment vehicle that makes or invests in bank loans or other
commercial loans, any other fund or similar investment vehicle that invests in
commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such advisor.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum (other than any such financial institution
that has ceased to be a party hereto pursuant to an Assignment and Acceptance)
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is three
(3) Business Days prior to the Final Maturity Date.

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness (other than Subordinated Debt issued to and held by
any Permitted Holder) on such date to Consolidated EBITDA for the Test Period
then most recently ended.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in Dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately 11:00
a.m., London, England time, on the second full Business Day preceding the first
day of such Interest Period; provided, however, that (i) if no comparable term
for an Interest Period is available, the LIBOR Rate shall be determined using
the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to

 

27



--------------------------------------------------------------------------------

the rate at which the Administrative Agent is offered deposits in Dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period. Notwithstanding the
foregoing, for purposes of clause (c) of the definition of Alternate Base Rate,
the rates referred to above shall be the rates as of 11:00 a.m., London, England
time, on the date of determination (rather than the second Business Day
preceding the date of determination). “Telerate British Bankers Assoc. Interest
Settlement Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or such other page as may replace such page on such service for
the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market).

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, any other type of preferential
arrangement having the practical effect of any of the foregoing in respect of
such Property or any filing of any financing statement under the UCC or any
other similar notice of Lien under any similar notice or recording statute of
any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
Property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Line Reserve” shall have the meaning assigned to such term in Section 2.10(g).

“Loan Documents” shall mean this Agreement, any Borrowing Base Certificate, the
Letters of Credit, the Notes (if any), the Security Documents, the Fee Letter,
the Management Fee Subordination Agreement and each Hedging Agreement entered
into with any counterparty that was a Lender or an Affiliate of a Lender at the
time such Hedging Agreement was entered into.

“Loan Parties” shall mean Holdings, Borrower and the Subsidiary Guarantors.

“Loans” shall mean advances made to or at the instructions of Borrower pursuant
to Article II hereof and may constitute Revolving Loans or Swingline Loans.

“Management Fee Subordination Agreement” shall mean that certain Management Fee
Subordination Agreement, dated as of March 20, 2006, among Borrower, Holdings,
each Subsidiary Guarantor, Wasserstein & Co., LP, the Administrative Agent and
certain other parties.

“Management Services Agreement” shall mean the management services agreement
dated as of June 17, 2004 between Wasserstein & Co., LP and the Borrower having
terms and conditions reasonably acceptable to the Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Management Services Agreement Termination Fee” means a termination fee in an
amount not to exceed $10.0 million paid by the Borrower or Holdings to
Wasserstein & Co., LP with the proceeds of an IPO in connection with the
termination of the Management Services Agreement.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, Property, results of operations, prospects or financial condition of
Borrower and the Subsidiaries, taken as a whole; (b) a material impairment of
the ability of the Loan Parties to fully and timely perform any of their
obligations under any Loan Document; (c) a material impairment of the rights of
or benefits or remedies available to the Lenders or the Collateral Agent under
any Loan Document; or (d) a material adverse effect on the Collateral or the
Liens in favor of the Collateral Agent (for its benefit and for the benefit of
the other Secured Parties) on the Collateral or the priority of such Liens.

“Material Indebtedness” shall mean (a) Indebtedness evidenced by the Senior
Notes and (b) any other Indebtedness (other than the Loans and Letters of Credit
or trade payables in the ordinary course of business), or obligations in respect
of one or more Hedging Agreements, of any Loan Party evidencing an aggregate
outstanding principal amount exceeding $3.0 million. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of such Loan
Party in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if such Hedging Agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Real Property, which shall be substantially in the form of Exhibit G,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“Mortgaged Real Property” shall mean (a) each parcel of Real Property identified
on Schedule 1.01(a) hereto, which schedule shall list, among other things, each
county in which such Real Property is located and (b) each parcel of Real
Property, if any, which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur material liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale, the cash proceeds received by any Loan Party
(including cash proceeds subsequently received (as and when received by any Loan

 

29



--------------------------------------------------------------------------------

Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) Borrower’s good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the assets sold within
90 days of such Asset Sale (provided that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within 90
days of such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds);
and (iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
asset sold in such Asset Sale and which is repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset);

(b) with respect to any Debt Issuance, the cash proceeds thereof, net of
customary fees, commissions, costs and other expenses incurred in connection
therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

For purposes of determining the amount of any prepayments required pursuant to
this Agreement except to the extent needed to make a prepayment or other payment
or cash collateralization required pursuant to Section 2.10(b)(iii), “Net Cash
Proceeds” shall not include any of the foregoing amounts to the extent at the
time of the receipt thereof (i) a Cash Dominion Trigger Event shall not be
continuing and (ii) such amounts are not prohibited under Section 6.09 of this
Agreement from being used to prepay the Senior Notes.

“Net Orderly Liquidation Percentage” shall mean (i) for the months of January
through and including September of each calendar year, 48.99% and (ii) at all
other times, 70.36% or such other percentages as determined by the Collateral
Agent in the exercise of its reasonable credit judgment in connection with the
most recent Inventory Appraisal.

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
H-1 or H-2, as the case may be.

“Obligations” shall mean (a) obligations of Borrower and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether

 

30



--------------------------------------------------------------------------------

allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and any and all of
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of Borrower and any and all of the
other Loan Parties under this Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of Borrower and each Loan Party under or pursuant to this Agreement
and the other Loan Documents, (c) the due and punctual payment and performance
of all obligations of Borrower and any and all of the other Loan Parties under
each Hedging Agreement entered into with any counterparty that was a Lender or
an Affiliate of a Lender at the time such Hedging Agreement was entered into;
provided that the aggregate amount of such obligations described in this clause
(c) and owing by the Borrower and such Loan Parties (determined on a net basis
under each Hedging Agreement) and included in the “Obligations” shall not exceed
$5,000,000 in the aggregate, and (d) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to any Lender, any Affiliate of a Lender, the Administrative Agent or the
Collateral Agent arising from treasury, depositary and cash management services
or in connection with any automated clearinghouse transfer of funds; provided
that the aggregate amount of such obligations described in this clause (d) and
included in the “Obligations” shall not exceed $5.0 million in the aggregate.

“Officer’s Certificate” shall mean a certificate executed by the Chief Executive
Officer, the President, or the Chief Financial Officer, each in his or her
official (and not individual) capacity.

“Original Closing Date” means June 17, 2004.

“Other List” shall have the meaning assigned to such term in Section 6.20.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies
(including interest, fines solely in respect of the payment of such Other Taxes,
penalties and additions to tax) arising from any payment made or required to be
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

“Overadvance” shall have the meaning assigned to such term in Section 10.10.

“PACA” shall mean the Perishable Agricultural Commodities Act, 17 U.S.C.
499.e(c) (or any successor legislation thereto), as amended from time to time,
and any regulations promulgated thereunder.

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

 

31



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any Person, or of any business or division of any Person,
by Borrower or any of its Subsidiaries or (b) acquisition of 100% of the Equity
Interests of any Person by Borrower or any of its Subsidiaries, and otherwise
causing such Person to become a Subsidiary of Borrower, if in any such case,
each of the following conditions is met:

(i) No Default or Event of Default then exists or would occur as a result of the
consummation of any such transaction,

(ii) after giving effect to such transaction on a Pro Forma Basis, Holdings
shall be in compliance with all covenants set forth in Section 6.08 as of the
most recent Test Period (assuming, for purposes of Section 6.08, that such
transaction, and all other Permitted Acquisitions consummated since the first
day of the relevant Test Period for each of the financial covenants set forth in
Section 6.08 ending on or prior to the date of such transaction, had occurred on
the first day of such relevant Test Period),

(iii) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness permitted to be assumed or
otherwise supported by any Company hereunder;

(iv) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.13 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents (to
the extent permitted by applicable law) and shall be free and clear of any
Liens, other than Permitted Liens;

(v) the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vi) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

 

32



--------------------------------------------------------------------------------

(vii) at least ten (10) Business Days prior to the proposed date of consummation
of the transaction, Borrowers shall have delivered to the Agents and the Lenders
an Officers’ Certificate certifying that (A) such transaction complies with this
definition, and (B) such transaction could not reasonably be expected to result
in a Material Adverse Effect; and

(viii) the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions since the Closing Date (net of purchase price adjustments or
similar payments) shall not exceed $30.0 million.

“Permitted Holders” shall mean each Sponsor and each of its Affiliates.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

“Plan” shall mean any “employee pension benefit plan” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including,
without limitation, under Section 4069 of ERISA).

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.

“Prior Lien” shall have the meaning assigned to such term in the applicable
Security Document.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.20(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the non-Defaulting Lenders) represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Pro Rata Percentage shall be determined based upon the Revolving Commitments
most recently in effect, after giving effect to any assignments.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Property.

 

33



--------------------------------------------------------------------------------

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) and/or the cost of installation, construction or improvement of any
Property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such Property
by such Person.

“Qualified Capital Stock” of any Person shall mean any capital stock of such
Person that is not Disqualified Capital Stock.

“Qualified Equity Offering” shall mean a Qualified Equity Offering as defined in
the Senior Notes Indenture, as in effect on the Closing Date.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, and all general intangibles and contract
rights and other Property and rights incidental to the ownership, lease or
operation thereof.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under the Existing Credit Agreement.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinvestment Reserves” shall have the meaning assigned to such term in
Section 2.10(g).

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto or through the Environment.

“Required Lenders” shall mean, at any time, Lenders having more than fifty
percent (50%) of the Revolving Commitments or, if the Revolving Commitments have
been terminated,

 

34



--------------------------------------------------------------------------------

more than fifty percent (50%) of the Revolving Exposure; provided that the
Loans, LC Exposure and unused Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided, further, that whenever there are three or fewer Lenders,
“Required Lenders” must include at least two Lenders that are not Affiliates of
one another.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

“Reserves” shall mean reserves established against the Borrowing Base that the
Collateral Agent may, in its reasonable credit judgment, establish from time to
time, including, without limitation, reserves with respect to any potential
claims against any Company or its respective Property pursuant to PACA. The
Administrative Agent shall endeavor to provide the Borrower with no less than
two (2) Business Days prior notice of any such Reserve; provided that the
failure to provide such notice shall not affect the application of such Reserve.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Materials in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Materials; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Final Maturity Date and the
date of termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an Increase Joinder, or in the Assignment and Acceptance pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Third Amendment Effective Date is $105.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

35



--------------------------------------------------------------------------------

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean the Loans made by the Lenders to Borrower pursuant
to Section 2.01(b).

“SDN List” shall have the meaning assigned to such term in Section 6.20.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders (and Affiliates thereof with
respect to overdrafts and related liabilities as described in clause (d) of the
definition of “Obligations”), each Issuing Bank and each party to a Hedging
Agreement if at the date of entering into such Hedging Agreement such Person was
a Lender or an Affiliate of a Lender and such Affiliate executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such Person (i) appoints the
Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Section 9.05.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.

“Security Agreement Collateral” shall mean all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected Lien in any Property, and all UCC or other financing statements or
instruments of perfection required by this Agreement, the Security Agreement or
any Mortgage to be filed with respect to the Liens in Property and fixtures
created pursuant to the Security Agreement or any Mortgage and any other
document or instrument utilized to pledge as collateral for the Obligations any
Property of whatever kind or nature.

“Senior Fixed Rate Notes” shall mean Borrower’s 9.0% Senior Notes due 2013
issued pursuant to the Senior Notes Indenture in an aggregate principal amount
not to exceed $175.0 million, and any registered notes issued by Borrower in
exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

“Senior Floating Rate Notes” shall mean Borrower’s Floating Rate Senior Notes
due 2012 issued pursuant to the Senior Notes Indenture in an aggregate principal
amount not to exceed $70.0 million and any registered notes issued by Borrower
in exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

“Senior Note Documents” shall mean the Senior Notes, the Senior Notes Indenture,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Notes Indenture.

 

36



--------------------------------------------------------------------------------

“Senior Note Guarantees” shall mean the guarantees of Holdings and the
Subsidiary Guarantors pursuant to the Senior Notes Indenture.

“Senior Notes” shall mean the Senior Fixed Rate Notes and the Senior Floating
Rate Notes.

“Senior Notes Indenture” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the date hereof and thereafter amended from time to time subject to the
requirements of this Agreement.

“Senior Notes Offering Memorandum” shall mean that certain Offering Memorandum
dated as of February 18, 2005, relating to the issuance of the Senior Notes.

“Senior Notes Trustee” shall mean Wells Fargo Bank, N.A., as trustee, and its
successors and assigns.

“Special Agent Advance” shall have the meaning assigned to such term in
Section 10.11.

“SPE License Sub” means a Wholly Owned Subsidiary of Holdings or one of its
Subsidiaries that is formed for the sole purposes of holding one or more
licenses to sell alcoholic beverages.

“Sponsor” shall mean each of U.S. Equity Partners II, LP and Highfields Capital
Management LP.

“SPV” shall have the meaning assigned to such term in Section 11.04(h).

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower, any Subsidiary Guarantor or their respective
Subsidiaries, (b) the obligations of third-party insurers of Borrower, any
Subsidiary Guarantor or any of their respective Subsidiaries arising by virtue
of the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, or (c) performance, payment, deposit or surety obligations of
Borrower, any Subsidiary Guarantor or any of their respective Subsidiaries if
required by law or governmental rule or regulation or in accordance with custom
and practice in the relevant industry.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing in Dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion Dollars against “Eurodollar liabilities” (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.

“Subordinated Debt” means unsecured Indebtedness of Holdings that (i) has a
final maturity date no earlier than one year after the Final Maturity Date and
that requires no

 

37



--------------------------------------------------------------------------------

mandatory prepayments or redemptions or other scheduled repayments prior to one
year after the Final Maturity Date, (ii) contains covenants, events of default,
remedies and terms of subordination reasonably satisfactory to the
Administrative Agent (as evidenced by the written approval of the Administrative
Agent) and (iii) does not have the benefit of a guarantee or any other credit
support from the Borrower or any other Subsidiary of Holdings.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
by the parent or one or more Subsidiaries of the parent or by the parent and one
or more Subsidiaries of the parent. Unless otherwise set forth herein, reference
in this Agreement to “Subsidiary” shall mean Holdings’ direct and indirect
Subsidiaries.

“Subsidiary Guarantors” shall mean each of (a) Harry & David Operations, Inc., a
Delaware corporation, and Bear Creek Orchards, Inc., a Delaware corporation, and
(b) any other Wholly Owned Subsidiary of Borrower which (i) is organized in a
State within the United States and (ii) has executed and delivered to Collateral
Agent such joinder agreements to guarantees, contribution and set-off agreements
and other Security Documents as Collateral Agent has reasonably requested and
has otherwise complied with the requirements of Section 5.11(b), and so long as
Collateral Agent has received and approved, in its reasonable discretion, (A) a
collateral audit and Inventory Appraisal and (B) all UCC search results
necessary to confirm Collateral Agent’s first priority Lien on all of such
Subsidiary Guarantor’s personal Property, encumbered by no Lien other than
Permitted Liens.

“Supermajority Lenders” shall mean at any time, Lenders having at least 66 2/3%
of the Revolving Commitments and, if the Revolving Commitments have been
terminated, at least 66 2/3% of the sum of Revolving Exposure; provided that the
Loans, LC Exposure and unused Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Real Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Real Property,
in which event such survey shall be dated (or redated) after the completion of
such construction or if such construction shall not have been completed as of
such date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Real Property and issue the
endorsements of the type required by Section 4.01(o)(iii).

 

38



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.17.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Tax Sharing Agreements” shall mean all tax sharing, tax allocation and other
similar agreements entered into by Holdings or any Subsidiary of Holdings.

“Taxes” shall mean any and all present or future taxes, duties, levies, fees,
imposts, assessments, deductions, withholdings or other charges imposed by a
Governmental Authority and any and all liabilities (including interest, fines
solely in respect of any payment of such Taxes, penalties or additions to tax)
with respect to the foregoing.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period).

“Third Amendment Effective Date” shall have the meaning assigned to such term in
the preamble hereto.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).

“Total Liquidity” shall mean at any time, the sum of (i) Excess Availability at
such time plus (ii) the sum of cash and Cash Equivalents of Holdings and its
Consolidated Subsidiaries at such time.

“Transaction Documents” shall mean, as applicable, the Acquisition Documents,
the Loan Documents and the Senior Note Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
execution and delivery of

 

39



--------------------------------------------------------------------------------

the Loan Documents and the initial borrowings hereunder; (b) the Refinancing;
and (c) the payment of all fees and expenses to be paid on or prior to the
Closing Date and owing in connection with the foregoing.

“Treasury Regulation” means the regulations promulgated under the Code.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UBS AG” shall have the meaning assigned to such term in the preamble hereto.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.

“Usage” shall mean, as of any date of determination, an amount, expressed as a
percentage, equal to (a) the aggregate amount of Revolving Exposure on such date
divided by (b) the aggregate amount of Revolving Commitments then in effect;
provided that the Revolving Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Usage.

“Voting Participant” shall have the meaning assigned to such term in
Section 11.04(e).

“Voting Participant Notification” shall have the meaning assigned to such term
in Section 11.04(e).

“Voting Stock” shall mean any class or classes of capital stock of Holdings
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Holdings.

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares and any shares
issued to Persons that are not Loan Parties to satisfy any applicable
Requirements of Law in connection with obtaining licenses to sell alcoholic
beverages) is at the time owned by such Person and/or one or more Wholly Owned
Subsidiaries of such Person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such Person and/or one or
more Wholly Owned Subsidiaries of such Person has or have a 100% Equity Interest
(other than Equity Interests of SPE License Subs issued to Persons that are not
Loan Parties to satisfy any applicable Requirements of Law in connection with
obtaining licenses to sell alcoholic beverages) at such time. Unless otherwise
set forth herein, reference in this Agreement to “Wholly Owned Subsidiary” shall
mean Holding’s direct and indirect Wholly Owned Subsidiaries.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

40



--------------------------------------------------------------------------------

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) the
words “asset” and “Property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (g) an
Event of Default shall exist or continue or be continuing until such Event of
Default is waived in accordance with Section 11.02 or is cured in a manner
satisfactory to Administrative Agent, if such Event of Default is capable of
being cured as determined by the Administrative Agent and (h) the word “month,”
for the purposes of Sections 5.01(c), 5.15 and 6.06(e), shall be construed as
referring to fiscal months and not calendar months.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the date hereof unless agreed to by Borrower and the
Required Lenders. In the event that any “Accounting Change” (as defined below),
including, without limitation, any change in the treatment of leases under GAAP,
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement or if the Borrower
shall change its fiscal year at any time (as may be permitted by this
Agreement), then, at the option of either the Borrower or the Administrative
Agent, the Borrower and the Administrative Agent will enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition and the scope of restrictions in the other
covenants set forth herein shall be the same after such Accounting Changes as if
such Accounting Changes had not been made. Until such time as such an amendment
shall have been executed and delivered by the Borrower and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” shall mean changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission (or
successors thereto or agencies with similar functions).

 

41



--------------------------------------------------------------------------------

SECTION 1.05 Resolutions of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II.

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to Borrower, at any time and
from time to time after the Closing Date until the earlier of (a) one Business
Day prior to the Final Maturity Date and (b) the termination of the Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not (subject to the provisions of
Sections 10.10 and 10.11) result in such Lender’s Revolving Exposure exceeding
the lesser of (A) such Lender’s Revolving Commitment less such Lender’s Pro Rata
Percentage of any Line Reserve and (B) such Lender’s Pro Rata Percentage
multiplied by the Borrowing Base then in effect.

Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrower may borrow, pay or prepay and reborrow
Revolving Loans.

SECTION 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.02(f), Loans (other
than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of ABR Loans, integral multiples of
$1.0 million and not less than $5.0 million, or (B) in the case of Eurodollar
Loans, integral multiples of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Revolving
Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in

 

42



--------------------------------------------------------------------------------

accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, further, that Borrower shall not
be entitled to request any Borrowing that, if made, would result in more than
ten Eurodollar Borrowings outstanding hereunder at any one time. For purposes of
the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 11:00 a.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account maintained with the
Administrative Agent as directed by Borrower in the applicable Borrowing Request
or, if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Final
Maturity Date.

(f) If the Issuing Bank shall not have received from Borrower the payment
required to be made by Section 2.18(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon),

 

43



--------------------------------------------------------------------------------

New York City time, on any day, not later than 11:00 a.m., New York City time,
on the immediately following Business Day), an amount equal to such Lender’s Pro
Rata Percentage of such LC Disbursement (it being understood that such amount
shall be deemed to constitute an ABR Loan of such Lender, and such payment shall
be deemed to have reduced the LC Exposure), and the Administrative Agent will
promptly pay to the Issuing Bank amounts so received by it from the Revolving
Lenders. The Administrative Agent will promptly pay to the Issuing Bank any
amounts received by it from Borrower pursuant to Section 2.18(e) prior to the
time that any Revolving Lender makes any payment pursuant to this paragraph (f);
any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made such payments and to the Issuing Bank, as their interests may
appear. If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
such Lender and Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph (f) to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing, Borrower
shall notify the Administrative Agent of such request by telephone (promptly
confirmed by fax) (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing (other than Swingline
Loans), not later than 9:00 a.m., New York City time, on the Business Day of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(a) whether the requested Borrowing is to be a Revolving Borrowing;

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; provided that until the earlier of (i) the date on
which the Administrative Agent shall have notified Borrower that the primary
syndication of the Commitments has been completed and (ii) the date which is 60
days after the Closing Date, the Interest Period shall be two weeks;

 

44



--------------------------------------------------------------------------------

(f) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and

(g) that the conditions set forth in Section 4.02 (b) and (c) are satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration (subject to the proviso
in clause (e) above). Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender, the then unpaid principal amount
of each Revolving Loan of such Lender on the Final Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Final Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least three
(3) Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such

 

45



--------------------------------------------------------------------------------

Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in the form of
Exhibit H-1, or H-2, as the case may be. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

(f) All funds held by Borrower or any other Loan Party shall be deposited in one
or more dominion and control bank or investment accounts, in form and substance
reasonably satisfactory to Collateral Agent or in other accounts permitted under
Section 9.01(e)(iii), in each case, to be used by the Borrower and the other
Loan Parties for purposes permitted or required hereby, and, following the
occurrence and during the continuance of a Cash Dominion Trigger Event, shall be
forwarded daily to the Concentration Account and applied in accordance with
Section 9.01(f).

SECTION 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) during the period
from and including the Third Amendment Effective Date to but excluding the date
on which such Commitment terminates in an amount equal to (i) 0.75% per annum on
the average daily unused amount of the Revolving Commitment of such Lender for
each day on which Usage is greater than 60% or (ii) 1.00% per annum on the
average daily unused amount of each Commitment of such Lender for each day on
which Usage is less than or equal to 60%. Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each calendar year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) Administrative Agent Fees; Collateral Agent Fees. Borrower agrees to pay to
the (i) Administrative Agent, for its own account, the administrative fees set
forth in the Fee Letter or such other fees payable in the amounts and at the
times separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”) and (ii) Collateral Agent, for its own account, a
collateral monitoring fee payable in the amounts and at the times mutually
agreed upon in writing between Borrower and the Collateral Agent (the
“Collateral Agent Fees”).

(c) LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on

 

46



--------------------------------------------------------------------------------

Eurodollar Loans pursuant to Section 2.06 on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. LC Participation Fees and Fronting
Fees accrued through and including the last day of March, June, September and
December of each calendar year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All LC Participation Fees and Fronting Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). During the continuance of an Event of Default, the LC Participation Fee
shall be increased to a per annum rate equal to 2% plus the otherwise applicable
rate with respect thereto.

(d) All Fees shall be paid on the dates due, in immediately available funds in
Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Fronting Fees shall be paid directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans and Default Compensation.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin in effect from
time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, during the continuance of an Event of
Default, all Obligations shall bear interest, after as well as before judgment,
at a per annum rate equal to (i) in the case of principal of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06, (ii) in the case of the LC
Participation Fee, such increase as provided in Section 2.05(c), and (iii) in
the case of any other amount then due and payable, 2% plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section 2.06.

 

47



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.06 shall be payable on demand (provided that,
absent demand, such interest shall be payable on each Interest Payment Date and
upon termination of the Revolving Commitments), (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

SECTION 2.07 Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Final Maturity Date.

(b) Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided, that (i) each reduction of the Commitments
of any Class shall be in an amount that is an integral multiple of $1.0 million
and not less than $3.0 million and (ii) the Commitments shall not be terminated
or reduced if, after giving effect to any concurrent prepayment, the Swingline
Exposures would exceed the Swingline Commitment, the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments or the LC
Exposures would exceed the LC Commitment.

(c) Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section 2.07 at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section 2.07 shall be irrevocable. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

48



--------------------------------------------------------------------------------

SECTION 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.08. Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, Borrower shall not be entitled to request any
conversion or continuation that, if made, would result in more than ten
Eurodollar Borrowings outstanding hereunder at any one time. This Section 2.08
shall not apply to Swingline Borrowings, which may not be converted or
continued.

(c) To make an election pursuant to this Section 2.08, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if Borrower was requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or fax to
the Administrative Agent of a written Interest Election Request substantially in
the form of Exhibit D.

(d) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that until the earlier of (i) the date on which the Administrative Agent shall
have notified Borrower that the primary syndication of the Commitments has been
completed and (ii) the date which is 60 days after the Closing Date, the
Interest Period shall be two weeks.

 

49



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration (subject to the proviso in clause
(iv) above).

(e) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(f) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to a Eurodollar Borrowing with
a one month Interest Period. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09 [Intentionally Omitted.]

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and not less than
$3.0 million.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect to such reduction and (y) if the sum of
the Revolving Exposures would exceed the aggregate amount of Revolving
Commitments after giving effect to such reduction, then Borrower shall, on the
date of such reduction, first, repay or prepay all Swingline Loans, second,
repay or prepay Revolving Borrowings and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

 

50



--------------------------------------------------------------------------------

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, the Borrower shall, without notice or demand,
immediately apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, in accordance with this Section 2.10(b)(iii). The
Borrower shall, first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, the Borrower shall, without notice or
demand, immediately first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Borrower shall, without notice or demand, immediately replace or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(j), in an amount sufficient to eliminate
such excess.

(c) Asset Sales. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by a Loan Party, Borrower shall, and shall
cause the applicable Loan Party (with appropriate adjustments to any
intercompany loan account balances), to, apply 100% of the Net Cash Proceeds
received with respect thereto to make prepayments in accordance with Sections
2.10(j); provided that:

(i) no such prepayment shall be required with respect to (A) any Asset Sale
permitted by Section 6.05(b)(ii), (d), (e), (i) or (m), (B) the disposition of
assets subject to a condemnation or eminent domain proceeding or insurance
settlement to the extent such proceeding or settlement does not constitute a
Casualty Event, or (C) Asset Sales for fair market value resulting in no more
than $250,000 in Net Cash Proceeds per Asset Sale (or series of related Asset
Sales) and less than $1.0 million in Net Cash Proceeds in any four consecutive
fiscal quarters of the Borrower; and

(ii) subject to Section 2.10(g) and so long as no Event of Default shall then
exist or would arise therefrom and the aggregate of such Net Cash Proceeds of
Asset Sales shall not exceed $5.0 million in any four consecutive fiscal
quarters of Borrower, such proceeds shall not be required to be so applied on
such date to the extent that Borrower shall have delivered an Officer’s
Certificate to the Administrative Agent on or prior to such date stating that
such Net Cash Proceeds shall be used to purchase replacement assets or other
assets useful in the business of the Companies or acquire 100% of the Equity
Interests of any Person that owns such assets no later than one year following
the date of such Asset Sale (which Officer’s Certificate shall set forth the
estimates of the proceeds to be so

 

51



--------------------------------------------------------------------------------

expended); provided that if the Property subject to such Asset Sale constituted
Collateral, then all Property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Sections 5.11 and 5.12;
provided, further, that if the Property subject to such Asset Sale did not
constitute Collateral but the Property purchased with the net cash proceeds
thereof is intended to be subject to the Lien created by any of the Security
Documents, then all such Property purchased with the net cash proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Sections 5.11 and 5.12.

(d) Debt Issuance. Upon any Debt Issuance, Borrower shall, and shall cause the
other Loan Parties to, make prepayments in accordance with Sections 2.10(j) in
an aggregate principal amount equal to 100% of the Net Cash Proceeds of such
Debt Issuance.

(e) [Intentionally Omitted.]

(f) Casualty Events. Not later than one Business Day following the receipt of
any net cash proceeds (whether or not otherwise constituting Net Cash Proceeds)
in excess of $250,000 from a Casualty Event, Borrower shall, and shall cause the
other Loan Parties, to apply an amount equal to 100% of the Net Cash Proceeds to
make prepayments required pursuant to Section 2.10(b)(iii), or to the extent
that a Cash Dominion Trigger Event has occurred and is continuing, in accordance
with Section 2.10(j); provided that subject to Section 2.10(g) and so long as no
Event of Default shall then exist or arise therefrom, such proceeds shall not be
required to be so applied on such date to the extent that (A) Borrower shall
have delivered an Officer’s Certificate to the Administrative Agent on or prior
to such date stating that such proceeds shall be used to repair, replace or
restore any Property the subject of a Casualty Event (which Officer’s
Certificate shall set forth the estimates of the proceeds to be so expended) and
(B) the Administrative Agent shall have determined that (i) such proceeds,
together with Borrower’s cash on hand (or reasonably projected to be on hand)
and Excess Availability shall be adequate to enable Borrower to complete any
such repairs, replacements, or restorations to any such Property and that such
repairs, replacements and restorations shall be completed within 360 days after
the receipt of such proceeds and (ii) such Property, after the completion of
such repairs, replacements or restorations, shall provide the Companies with
substantially similar or greater benefits as were provided by the Property
subject to such Casualty Event; provided that if the Property subject to such
Casualty Event constituted Collateral under the Security Documents, then all
Property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12;

 

52



--------------------------------------------------------------------------------

(g) In the event that Borrower has delivered an Officer’s Certificate in
accordance with Section 2.10(c)(ii) or in accordance with Section 2.10(f),
(i) the applicable Net Cash Proceeds shall be applied in accordance with
Section 2.10(j), without a permanent reduction in the Commitments, (ii) both a
Reserve and a reserve against the Commitments (“Line Reserve”; and together with
the other Reserve established pursuant to this clause (ii), the “Reinvestment
Reserves”) shall be established (in the amount of the Net Cash Proceeds less, in
the case of a Casualty Event, the Net Cash Proceeds attributable to lost or
destroyed Inventory) to the extent of the prepayment required under clause
(g)(i) above, which shall each be released simultaneously with and to the extent
of any Loans advanced to the Borrower for the purpose of purchasing or replacing
or repairing or restoring assets in accordance with Section 2.10(c)(ii) or
2.10(f), as applicable (including the making of progress payments therefor);
provided that, Borrower submits (with the applicable Borrowing Request) an
Officer’s Certificate setting forth the use of proceeds of the requested Loan
and confirming that such use is in compliance with Section 2.10(c)(ii) or
2.10(f), as applicable, and (iii) in the event that any part or all of the
Reinvestment Reserves remain in place at the end of the time period set forth in
Section 2.10(c)(ii) or 2.10(f), as applicable, such remaining Reinvestment
Reserves shall be released; provided that, if such Reinvestment Reserves relate
to Eligible Equipment or Eligible Real Property, (x) such Eligible Equipment or
Eligible Real Property shall be deleted from Schedule 1.01(c) and Schedule
1.01(c) shall be amended in accordance with the definition of the term “Fixed
Asset Loan Value”, and (y) the Fixed Asset Loan Value of the Person owning such
Eligible Equipment or such Eligible Real Property shall be calculated without
giving effect to an amount equal to the appraised net orderly liquidation value
of such Eligible Equipment or the appraised fair market value of such Eligible
Real Property, as applicable.

(h) [Intentionally Omitted.]

(i) Pay-Downs. The Borrower shall make a mandatory payment during the month of
December in each year (which payment shall be made on or prior to the first
Business Day after December 25th of each year) of all outstanding Revolving
Loans and Swingline Loans. In addition, for 30 consecutive days during each
period commencing on the Business Day after December 25th of each year through
but excluding February 1 of the immediately succeeding year, the Borrower shall
not have outstanding any Revolving Loans or Swingline Loans.

(j) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder,
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (i) of this Section 2.10(j). Subject to Section 9.05 and so long as no
Event of Default shall then exist and be continuing, all mandatory prepayments
shall be applied as follows: first, to reimbursable expenses of Agents then due
and payable pursuant to the Loan Documents and Fees due and payable to the
Agents and Lenders pursuant to the Loan Documents; second, to interest then due
and payable on all Loans; third, to Overadvances; fourth, to the principal
balance

 

53



--------------------------------------------------------------------------------

of the Swingline Loans until the same have been repaid in full; fifth, to the
outstanding principal balance of Revolving Loans until the same have been paid
in full, including accompanying accrued interest and charges under Sections
2.12, 2.13 and 2.15 (Borrower may elect which of any Eurodollar Borrowings is to
be prepaid); sixth, to cash collateralize all LC Exposures plus any accrued and
unpaid Fees with respect thereto (to be held and applied in accordance with
Section 2.18(j) hereof); seventh, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies are outstanding and due
and payable; and, eighth, returned to Borrower or to such party as otherwise
required by law.

(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Loans. Any amounts remaining after each such application shall be applied to
prepay Eurodollar Loans. Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under this Section 2.10 shall be in excess of the
amount of the ABR Loans at the time outstanding, only the portion of the amount
of such prepayment as is equal to the amount of such outstanding ABR Loans shall
be immediately prepaid and, at the election of Borrower:

(A) the balance of such required prepayment shall be prepaid immediately,
together with any amounts owing to the Lenders under Section 2.13 or

(B) amounts to be applied pursuant to this Section 2.10(j) to prepay any
Eurodollar Borrowing shall be deposited in a Breakage Prepayment Account (as
defined below) if the Borrower so requests to avoid the incurrence of costs
under Section 2.13. On the last day of the Interest Period of each Eurodollar
Borrowing, the Administrative Agent shall apply any cash on deposit in such
Breakage Prepayment Account to amounts due in respect of such Eurodollar
Borrowing in the order that Borrower shall specify until all amounts required to
be prepaid have been repaid (with any remaining funds being returned to
Borrower) or until all the allocable cash on deposit has been exhausted. For
purposes of this Section 2.10(j), the term “Breakage Prepayment Account” shall
mean an account established by the Borrower with the Administrative Agent and
over which the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal for application in accordance with
this Section 2.10(j). The Administrative Agent will, at the request of Borrower,
invest amounts on deposit in a Breakage Prepayment Account in short-term, cash
equivalent investments selected by the Administrative Agent in consultation with
Borrower that mature prior to the last day of the Interest Period of the
applicable Eurodollar Borrowing; provided, however, that the Administrative
Agent shall have no obligation to invest amounts on deposit in a Breakage
Prepayment Account if an Event of Default shall have occurred and be continuing.
The Borrower shall indemnify the Administrative Agent for any losses

 

54



--------------------------------------------------------------------------------

relating to the investments made at the request or direction of Borrower so that
the amount available to prepay amounts due in respect of the applicable
Eurodollar Borrowing on the last day of the applicable Interest Period is not
less than the amount that would have been available had no investments been made
pursuant thereto. Other than any interest earned on such investments (which
shall be for the account of the Borrower, to the extent not necessary for the
prepayment of Eurodollar Borrowings in accordance with this Section 2.10(j)),
the Breakage Prepayment Account shall not bear interest. Interest or profits, if
any, on such investments in any Breakage Prepayment Account shall be deposited
in such Breakage Prepayment Account and reinvested and disbursed as specified
above. If the maturity of the Loans and all amounts due hereunder has been
accelerated pursuant to Article VIII, the Administrative Agent may, in its sole
discretion, apply all amounts on deposit in the Breakage Prepayment Accounts to
satisfy any of the Obligations (and Borrower has pursuant to the Security
Agreement or another Security Document granted to the Administrative Agent a
security interest in each of its Breakage Prepayment Accounts to secure such
Obligations).

(k) Notice of Prepayment. Except in the case of any prepayment hereunder that is
required to be made sooner, Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by fax) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount as
provided in Section 2.10(a), except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; or

 

55



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

SECTION 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then
Borrower will pay to Administrative Agent for the account of such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

56



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay Administrative Agent for the account of such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.12 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto, (d) any automatic rollover of any
Revolving Loan to a Eurodollar Loan pursuant to Section 2.08(f), or (e) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by Borrower pursuant to
Section 2.16, then, in any such event, Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.13 shall be
delivered to Borrower and Administrative Agent and shall be conclusive absent
manifest error. Borrower shall pay Administrative Agent for the account of such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

57



--------------------------------------------------------------------------------

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made to the
Administrative Agent for the benefit of the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in Dollars.

(b) Subject to Section 9.05 hereof, if at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans, participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest,

 

58



--------------------------------------------------------------------------------

and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.14(d), 2.17(d), 2.18(d) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of Borrower to the
Administrative Agent, any Lender or any Issuing Bank hereunder or under any
other Loan Document shall be made free and clear of and without deduction or
withholding for any and all Indemnified Taxes; provided that if Borrower shall
be required by law to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions or withholdings applicable to
additional sums payable under this Section 2.15(a)) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made,
(ii) Borrower shall make such deductions or withholdings and (iii) Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

 

59



--------------------------------------------------------------------------------

(c) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(d) Borrower shall indemnify and pay the Administrative Agent, each Lender and
the Issuing Bank, within ten (10) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
Notwithstanding anything in this Section 2.15 to the contrary, Borrower shall
not have any obligation to a Lender, an Issuing Bank or the Administrative Agent
with respect to an Indemnified Tax, Other Tax or other indemnity payment to the
extent arising from the willful misconduct of such Lender, Issuing Bank or the
Administrative Agent, as applicable.

(e) Within 30 days after any payment of Indemnified Taxes or Other Taxes by
Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement or under any other Loan Document shall deliver to Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by Borrower as will permit such payments
to be made without withholding or at a reduced rate. Each Foreign Lender either
(1) (i) agrees, to the extent it may lawfully do so, to furnish either U.S.
Internal Revenue Service Form W-8ECI or U.S. Internal Revenue Service Form
W-8BEN (or successor form) and (ii) agrees (for the benefit of Borrower and the
Administrative Agent), to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, to provide a new
Form W-8ECI or Form W-8BEN (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder; (2) in the case of any such
Foreign Lender that is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (i) agrees, to the extent it may lawfully do so, to furnish either
(a) a “Non-Bank Certificate” (certifying that such Foreign Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10-percent
shareholder” of Borrower within the meaning of Section

 

60



--------------------------------------------------------------------------------

871(h)(3)(B) of the Code or (z) a “controlled foreign corporation” related to
Borrower within the meaning of Section 864(d)(4) of the Code) in a form
acceptable to the Administrative Agent and the Borrower and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) or (b) an Internal Revenue Form W-8ECI (or successor form),
certifying (in each case) to such Foreign Lender’s legal entitlement to an
exemption or reduction from U.S. federal withholding tax with respect to all
interest payments hereunder and (ii) agrees (for the benefit of Borrower and the
Administrative Agent) to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, to provide a new
Form W-8BEN or W-8ECI (or successor form) upon the expiration or obsolescence of
any previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder; or (3) (i) agrees, to the extent it may lawfully do
so, to furnish any other form prescribed by applicable law as a basis for
claiming exemption from, or a reduction in, U.S. federal withholding tax
together with any supplementary documentation as may be prescribed by applicable
law to permit the Borrower to determine any withholding or deduction required to
be made and (ii) agrees (for the benefit of Borrower and the Administrative
Agent), to the extent it may lawfully do so at such times, upon reasonable
request by Borrower or the Administrative Agent, to provide a new applicable
form upon the expiration or obsolescence of any previously delivered form to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any interest payment hereunder.
Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption or reduction.

(g) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.15
with respect to the Indemnified Taxes or the Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that Borrower, upon the request of the Administrative Agent or such Lender (or
assignee), agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender (or assignee) in the event the
Administrative Agent or such Lender (or assignee) is required to repay such
refund to such Governmental Authority. Nothing contained in this Section 2.15(f)
shall require the Administrative Agent or any Lender (or assignee) to make
available its tax returns or any other information which it deems confidential
to Borrower or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to Borrower the payment of
which would place such Lender in a less favorable net after-tax position than
such Lender would have been in had the additional amounts or indemnification
payments giving rise to such refund of any Indemnified Taxes or Other Taxes
never been paid in the first place.

 

61



--------------------------------------------------------------------------------

(h) If any Lender or Issuing Bank changes its residence, place of business or
applicable lending office, or takes any similar action (other than pursuant to
Section 2.16(a)) and the effect of such change or action, as of the date
thereof, would be to increase the amounts that Borrower is obligated to pay
under Section 2.15, then the Borrower shall not be obligated to pay the amount
of such increase.

(i) Each Lender or Issuing Bank that is not a Foreign Lender and that is not an
“exempt recipient” (as defined in Treasury Regulation Section 1.6049-4(c)) with
respect to which no withholding is required shall, in the case of each Lender or
Issuing Bank that is a signatory hereto, on or prior to the date of its
execution and delivery of this Agreement and, in the case of an assignee or a
participant, on or prior to the date of the assignment or sale of a
participation interest to which it becomes a Lender or Issuing Bank, provide to
Borrower and the Administrative Agent two complete copies of Form W-9 or any
successor form.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to the
Administrative Agent, any Lender, any Issuing Bank or any Governmental Authority
for the account of any Lender or Issuing Bank pursuant to Section 2.15, then
such Lender or Issuing Bank, as the case may be, shall use reasonable efforts to
designate a different lending office for funding or booking its Loans, Letters
of Credit or other assets in respect of which Borrower has Obligations pursuant
to this Agreement or any other Loan Document or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable or that may thereafter accrue pursuant to
Section 2.12 or 2.15, as the case may be and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to the
Administrative Agent, any Lender, any Issuing Bank or any Governmental Authority
for the account of any Lender or Issuing Bank pursuant to Section 2.15, or if
any Lender is a Defaulting Lender, or if Borrower exercises its replacement
rights under Section 11.02(c), then Borrower may, at its sole expense and
effort, upon notice to such Lender or Issuing Bank, as the case may be, and the
Administrative Agent, require such Lender or Issuing Bank, as applicable, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04), all of its interests, rights and
obligations under this Agreement to an assignee selected by Borrower that shall
assume such obligations (which assignee may be another Lender or Issuing Bank,
as applicable, if a Lender or Issuing Bank, as applicable, accepts such

 

62



--------------------------------------------------------------------------------

assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent and the Collateral Agent (and, if a
Revolving Commitment is being assigned, the Issuing Bank and Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.12
or payments required to be made pursuant to Section 2.15, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the applicable Borrower to require such assignment and delegation cease to
apply. No replacement of an Issuing Bank shall be made unless concurrently with
such replacement such Issuing Bank shall have received all original Letters of
Credit issued by it marked “cancelled” or otherwise be satisfied that such
Letters of Credit have been surrendered by the beneficiaries thereof and will be
promptly returned to such Issuing Bank.

SECTION 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $10.0 million or (ii) the sum of
the total Revolving Exposures exceeding the lesser of (A) the total Revolving
Commitments minus any Line Reserve and (B) the Borrowing Base then in effect;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow, repay
and reborrow Swingline Loans. Any outstanding Swingline Loan shall be repaid in
full on the first date that any Revolving Loan is made subsequent to the date
such Swingline Loan is made.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by fax), not later
than 2:00 p.m., New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Borrower. The Swingline Lender shall make each Swingline
Loan available to Borrower by means of a credit to the general deposit account
of Borrower with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Borrower shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing. Swingline Loans shall be made
in minimum amounts of $100,000 and integral multiples of $100,000 above such
amount.

 

63



--------------------------------------------------------------------------------

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written or fax
notice (or telephone notice promptly confirmed by written or fax notice) to the
Swingline Lender and to the Administrative Agent before 12:00 (noon), New York
City time on the date of repayment at the Swingline Lender’s address for notices
specified in the Swingline Lender’s Administrative Questionnaire. All principal
payments of Swingline Loans shall be accompanied by accrued interest on the
principal amount being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding (provided
such notice requirements shall not apply if the Swingline Lender and the
Administrative Agent are the same entity). Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (provided that such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(f) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

 

64



--------------------------------------------------------------------------------

SECTION 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the issuance of Letters of Credit by the Issuing Bank for Borrower’s
account or the account of any Subsidiary Guarantor in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank and the Issuing Bank
hereby agrees to issue such Letters of Credit, at any time and from time to time
during the Revolving Availability Period and otherwise pursuant to the terms and
conditions hereof (provided that Borrower shall be a co-applicant with respect
to each Letter of Credit issued for the account of or for the benefit of any
Subsidiary Guarantor). The Issuing Bank shall have no obligation to issue, and
the Borrower shall not request the issuance of, any Letters of Credit at any
time if, after giving effect to such issuance, the LC Exposure would exceed the
LC Commitment or the total Revolving Exposure would exceed the lesser of (A) the
total Revolving Commitments and (B) the Borrowing Base then in effect. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by Borrower to, or entered into by Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or fax
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) an LC Request to the Issuing Bank and the
Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank). A request for an
initial issuance of a Letter of Credit shall specify in form and detail
satisfactory to the Issuing Bank: (i) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (ii) the amount
thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (vii) such
other matters as the Issuing Bank may require. A request for an amendment,
renewal or extension of any outstanding Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank (i) the Letter of Credit to be
amended, renewed or extended; (ii) the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment, renewal or extension; and (iv) such other matters as the
Issuing Bank may require. If requested by the Issuing Bank, Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $8.0 million, (ii) the
total Revolving Exposures shall not exceed the lesser of (A) the total Revolving
Commitments minus any Line Reserve and (B) the Borrowing Base then in effect and
(iii) the conditions set forth in Article IV in respect of such issuance,
amendments, renewal or extension shall have

 

65



--------------------------------------------------------------------------------

been satisfied. Unless the Issuing Bank shall agree otherwise, no Letter of
Credit shall be in an initial amount less than $75,000, in the case of a
Commercial Letter of Credit, or $100,000, in the case of a Standby Letter of
Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) in the case of a Standby Letter of Credit,
(x) the date which is not more than one year after the date of the issuance of
such Standby Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date and (ii) in the case of a Commercial Letter of Credit, (x) the
date that is not more than 180 days after the date of issuance of such
Commercial Letter of Credit (or, in the case of any renewal or extension
thereof, 180 days after such renewal or extension) and (y) the Letter of Credit
Expiration Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by Borrower on the date due as provided in paragraph (e) of this
Section 2.18, or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Borrower shall reimburse such LC Disbursement by paying
to the Issuing Bank an amount equal to such LC Disbursement not later than 2:00
p.m., New York City time, on the date that such LC Disbursement is made, if
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
Borrower prior to such time, on such date, then not later than 2:00 p.m., New
York City time on (i) the Business Day that Borrower receives such notice, if
such notice is received prior to 11:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.17 that
such payment be financed with an ABR Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, Borrower’ obligation to make
such payment shall be discharged and

 

66



--------------------------------------------------------------------------------

replaced by the resulting ABR Borrowing or Swingline Loan. If Borrower fails to
make such payment when due, the Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from Borrower in respect
thereof and such Lender’s Pro Rata Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Pro Rata Percentage of the unreimbursed LC Disbursement in the same
manner as provided in Section 2.02(f) with respect to Loans made by such Lender,
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from Borrower pursuant to this paragraph,
the Administrative Agent shall, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, distribute
such payment to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve Borrower of their obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The obligation of Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.18 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.18, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of Borrower hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be

 

67



--------------------------------------------------------------------------------

deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and Borrower by telephone (confirmed by fax) of such demand
for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans; provided that, if Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section 2.18, then
Section 2.06(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section 2.18 to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. One or more Lenders may be
appointed as additional Issuing Banks in accordance with subsection (k) below.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such additional Issuing Bank or to any previous Issuing Bank,
or to such successor or such additional Issuing Bank and all previous Issuing
Banks, as the context shall require.

 

68



--------------------------------------------------------------------------------

After the resignation or replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. If at any time
there is more than one Issuing Bank hereunder, Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit in the Cash Collateral
Account, in the name of the Collateral Agent and for the benefit of the Secured
Parties, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in clause (g) or (h) of Article VIII. Each such deposit shall be held by the
Collateral Agent in a Cash Collateral Account pursuant to Section 9.01, as
collateral for the payment and performance of the obligations of Borrower under
this Agreement. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits (which investments shall be
made solely in cash and Cash Equivalents, and at the option and sole discretion
of the Collateral Agent, and at the risk and expense of Borrower) such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Collateral Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Obligations of Borrower
under this Agreement. If Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount plus any accrued interest or realized profits of such amounts (to the
extent not applied as aforesaid) shall be returned to Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If
Borrower is required to provide an amount of such collateral hereunder pursuant
to Section 2.10(b), such amount plus any accrued interest or realized profits on
account of such amount (to the extent not applied as aforesaid) shall be
returned to Borrower as and to the extent that, after giving effect to such
return, Borrower would remain in compliance with Section 2.10(b) and no Default
or Event of Default shall have occurred and be continuing.

(k) Additional Issuing Banks. Borrower may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be

 

69



--------------------------------------------------------------------------------

unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require.

(l) No Obligation to Issue Under Certain Circumstances. The Issuing Bank shall
be under no obligation to issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) No Obligation to Amend Under Certain Circumstances. The Issuing Bank shall
be under no obligation to amend any Letter of Credit if (A) the Issuing Bank
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(n) Outstanding Letters of Credit. The letters of credit set forth on Schedule
2.18(n) (the “Outstanding Letters of Credit”) were originally issued under the
Existing Credit Agreement and remain outstanding as of the Closing Date. Each of
the Borrower, each Guarantor, each Lender and the Issuing Bank hereby agree that
with respect to the Outstanding Letters of Credit, for all purposes of this
Agreement, such Outstanding Letters of Credit shall constitute Letters of Credit
hereunder. Each Lender agrees to participate in each Outstanding Letter of
Credit issued by the Issuing Bank in an amount equal to its Pro Rata Percentage
of the stated amount of such Outstanding Letter of Credit.

SECTION 2.19 Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by Borrower and each Subsidiary Guarantor, as applicable,

 

70



--------------------------------------------------------------------------------

and reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to the Collateral Agent and the Administrative Agent shall be “Eligible
Accounts” for the purposes of this Agreement, except any Account to which any of
the exclusionary criteria set forth below applies. In addition, the Collateral
Agent and the Administrative Agent reserve the right, at any time and from time
to time after the Third Amendment Effective Date, to adjust any of the criteria
set forth below, to establish new criteria and to adjust the applicable advance
rate with respect to Eligible Accounts, in their collective reasonable credit
judgment, subject to the approval of the Required Lenders in the case of
adjustments or new criteria which have the effect of making more credit
available and, in the case of any increase in the applicable advance rates, the
Supermajority Lenders. Eligible Accounts shall not include any of the following
Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a first priority and perfected Lien subject to Permitted Liens
described in Sections 6.02(a), (b), and (e);

(ii) any Account that is not owned by Borrower or a Subsidiary Guarantor;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural Person) organized under the laws of the
United States or Canada or any political subdivision of the foregoing;

(iv) any Account that is payable in any currency other than Dollars;

(v) any Account that does not arise from the sale of goods or the performance of
services by Borrower or such Subsidiary Guarantor in the ordinary course of its
business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(vii) any Account (a) upon which Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever
unless such condition is satisfied or (b) as to which Borrower, is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial or administrative process or (c) that represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to Borrower’s, as applicable, completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

 

71



--------------------------------------------------------------------------------

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Collateral Agent in form and substance, has not been sent on a timely basis to
the applicable Account Debtor according to the normal invoicing and timing
procedures of Borrower or such Subsidiary Guarantor, as applicable, including,
without limitation, unbilled sales listed in the “future” column of any due date
aging report;

(xi) any Account that (A) arises from a sale to any director, officer, other
employee or Affiliate of Borrower or such Subsidiary Guarantor, or to any entity
that has any common officer or director with Borrower or such Subsidiary
Guarantor, to the extent that the aggregate amounts of such Accounts exceeds
$250,000 of (B) that arises from a sale from any Loan Party to any other Loan
Party;

(xii) to the extent Borrower or any Subsidiary is liable for goods sold or
services rendered by the applicable Account Debtor to Borrower or any Subsidiary
but only to the extent of the potential offset;

(xiii) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xiv) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(A) any Account not paid within 120 days following its original invoice date or
that is more than 60 days past due according to its original terms of sale; or

(B) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(C) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(xv) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in this Section
2.19(a);

 

72



--------------------------------------------------------------------------------

(xvi) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (without duplication of any
materiality qualifier contained therein);

(xvii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xviii) to the extent such Account exceeds any credit limit established by the
Collateral Agent, in its reasonable credit judgment, following prior notice of
such limit by the Collateral Agent to the Borrower;

(xix) that portion of any Account (a) in respect of which there has been, or
should have been, established by Borrower or such Subsidiary Guarantor a contra
account, whether in respect of contractual allowances with respect to such
Account, audit adjustment, anticipated discounts or otherwise, or (b) which is
due from an Account Debtor to whom Borrower or such Subsidiary Guarantor owes a
trade payable (unless a “no-offset” agreement in form and substance reasonably
satisfactory to the Collateral Agent shall have been executed by such Account
Debtor), but only to the extent of such trade payable or (c) which Borrower or
such Subsidiary Guarantor knows is subject to the exercise by an Account Debtor
of any right of recession, set-off, recoupment, counterclaim or defense;

(xx) that portion of any Account to the extent representing sales tax; or

(xxi) any Account on which the Account Debtor is a Governmental Authority,
unless Borrower or such Subsidiary Guarantor, as applicable, has assigned its
rights to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, in the case of a federal
Governmental Authority, and pursuant to applicable law, if any, in the case of
any other Governmental Authority, and such assignment has been accepted and
acknowledged by the appropriate government officers.

(b) Eligible Inventory. For purposes of this Agreement, Eligible Inventory shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. The Collateral Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its
reasonable credit judgment. In addition, the Collateral Agent and the
Administrative Agent reserve the right, at any time and from time to time after
the Third Amendment Effective Date, to adjust any of the criteria set forth
below, to establish new criteria and to adjust the applicable advance rate with
respect to Eligible Inventory, in their collective reasonable credit judgment,
subject to the approval of the Required Lenders in the case of adjustments or
new criteria or the elimination of Reserves which have the effect of making more
credit available and, in the case of any increase in the applicable advance
rates, the Supermajority Lenders. Eligible Inventory shall not include any
Inventory of Borrower or any Subsidiary Guarantor that:

(i) the Collateral Agent, on behalf of Secured Parties, does not have a first
priority and perfected Lien on such Inventory subject to Permitted Liens
described in Sections 6.02(a), 6.02(b) and 6.02(e);

 

73



--------------------------------------------------------------------------------

(ii) (a) that is stored at a location where the aggregate value of Inventory
exceeds $50,000 unless the Collateral Agent has given its prior consent thereto
and unless either (x) a reasonably satisfactory Landlord Lien Waiver and Access
Agreement has been delivered to the Collateral Agent, or (y) Reserves reasonably
satisfactory to the Collateral Agent have been established with respect thereto
or (b) is stored with a bailee or warehouseman where the aggregate value of
Inventory exceeds $50,000 unless either (x) a reasonably satisfactory,
acknowledged bailee waiver letter has been received by the Collateral Agent or
(y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto, or (c) is located at an owned location subject
to a mortgage in favor of a lender other than the Collateral Agent where the
aggregate value of Inventory exceeds $50,000 unless either (x) a reasonably
satisfactory mortgagee waiver has been delivered to the Collateral Agent or (y)
Reserves reasonably satisfactory to the Collateral Agent have been established
with respect thereto;

(iii) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Collateral Agent is in place with respect to such
Inventory;

(iv) is covered by a negotiable document of title, unless such document has been
delivered to the Collateral Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and the Lenders
and landlords, carriers, bailees and warehousemen if clause (ii) above has been
complied with;

(v) is to be returned to suppliers;

(vi) is obsolete, unsalable, shopworn, seconds, damaged or unfit for sale;

(vii) consists of display items, samples or packing or shipping materials
(excluding specialty packing and shipping materials used to ship products to
customers with an aggregate value not to exceed $8.0 million at any time during
the months of August, September, October, November and December and $6.0 million
at any other time), manufacturing supplies, work-in-process Inventory (excluding
deferred growing costs for Harry & David Operations, Inc. for the current year
harvest, and excluding other work-in-process that the Collateral Agent
determines in its reasonable credit judgment should not be excluded from
“Eligible Inventory” as a consequence of its work-in-process status) or
replacement parts;

 

74



--------------------------------------------------------------------------------

(viii) is not of a type held for sale in the ordinary course of Borrower’s or
such Subsidiary Guarantor’s, as applicable, business;

(ix) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents in any material respect (without duplication of
any materiality qualifier contained therein);

(x) consists of Hazardous Material or goods that can be transported or sold only
with licenses that are not readily available (other than alcoholic beverages to
the extent determined in the most recent Inventory Appraisal to be capable of
being liquidated by the Collateral Agent);

(xi) is not covered by casualty insurance maintained as required by Section
5.04; or

(xii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Collateral Agent, or any Person selling the Inventory on
behalf of Collateral Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other.

(c) Eligible Equipment and Eligible Real Property. The Collateral Agent shall
have the right to establish, modify or eliminate Reserves against Eligible
Equipment and Eligible Real Property from time to time in its reasonable credit
judgment. In addition, the Collateral Agent reserves the right, at any time and
from time to time after the Third Amendment Effective Date, to adjust any of the
criteria set forth in the definitions of the terms “Eligible Equipment” and
“Eligible Real Property”, to establish new criteria and to adjust the applicable
advance rate with respect to Eligible Equipment or Eligible Real Property, in
its reasonable credit judgment, subject to the approval of the Administrative
Agent and the Supermajority Lenders in the case of adjustments, new criteria,
changes in the applicable advance rate or the elimination of Reserves which have
the effect of making more credit available. Any Equipment affixed to the
Mortgaged Real Property listed on Schedule 1.01(d), if otherwise eligible
hereunder, shall be deemed Eligible Equipment rather than Eligible Real
Property.

(d) Notice of Changes in Borrowing Base. With respect to the establishment or
modification of any Reserve, a change of any eligibility criteria, or a change
in any of the advance rates with respect to any Collateral comprising a part of
the Borrowing Base, the Collateral Agent shall endeavor to provide the Borrower
with at least two (2) Business Days’ prior notice thereof; provided that the
failure of the Collateral Agent to provide any such notice shall not affect the
application of any such action or impose any liability of any kind on the
Collateral Agent.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the
Issuing Bank pursuant to clause (c)(v) below);

 

75



--------------------------------------------------------------------------------

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the lesser of the total of all non-Defaulting
Lenders’ Revolving Commitments and the Borrowing Base;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Defaulting Lender’s Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(j) for so long as
such LC Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, Borrower shall not be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20 (b), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and the LC Participation Fee
payable with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

(c) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.20(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
(and Defaulting Lenders shall not participate therein); and

 

76



--------------------------------------------------------------------------------

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non-interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by the Administrative Agent (i)
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to Borrower or the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, Borrower, the Issuing Bank or the
Swingline Lender, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Percentage. The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
other rights and remedies that Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender and the non-Defaulting Lenders may have against such
Defaulting Lender. The arrangements permitted or required by this Section 2.20
shall be permitted under this Agreement, notwithstanding any limitation on Liens
or the pro rata sharing provisions or otherwise.

 

77



--------------------------------------------------------------------------------

SECTION 2.21 Increase in Commitments.

(a) Borrower Request. Borrower may by written notice to the Administrative Agent
elect to request, prior to the Revolving Maturity Date, an increase to the
existing Revolving Commitments by an amount not in excess of $20.0 million in
the aggregate for all such requests and not less than $5.0 million in the case
of any individual request. Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which Borrower proposes that the increased or new
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Person (which shall be a Person to whom
Commitments or Loans may be assigned pursuant to Section 11.04(b)) to whom
Borrower proposes any portion of such increased or new Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment.

(b) Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02(b) and (c) shall be
satisfied as if the increase were deemed to be a Credit Extension made on such
date;

(ii) if Available Cash as of December 31st of the calendar year most recently
preceding such Increase Effective Date (or on such date if such Increase
Effective Date occurs on December 31st) is less than $50 million and if Borrower
is making a Borrowing or any Loan Party is consummating a Permitted Acquisition,
in each case on such Increase Effective Date, after giving pro forma effect to
the Borrowings, if any, to be made on the Increase Effective Date and to any
change in Consolidated EBITDA and any increase in Indebtedness resulting from
the consummation of such Permitted Acquisition, Borrower shall be in compliance
with the covenant set forth in Section 6.08(a) as of the end of the Test Period
specified in Section 6.08(a) on such a pro forma basis and in respect of such
December 31st date occurring on or prior to such Increase Effective Date;

(iii) Borrower shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.21(d);
and

(iv) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

(c) Terms of New Loans and Commitments. The terms and provisions of Revolving
Loans made pursuant to new Commitments shall be identical to the Revolving
Loans. The increased or new Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents (other than amendments that would be adverse to the interests of the
Lenders) as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.21. In
addition, unless otherwise specifically

 

78



--------------------------------------------------------------------------------

provided herein, all references in Loan Documents to Revolving Loans shall be
deemed, unless the context otherwise requires, to include references to
Revolving Loans made pursuant to new Commitments made pursuant to this
Agreement.

(d) Adjustment of Revolving Loans. Each Revolving Lender that is acquiring a new
or additional Revolving Commitment on the Increase Effective Date shall make a
Revolving Loan, the proceeds of which will be used to prepay the Revolving Loans
of the other Revolving Lenders immediately prior to such Increase Effective
Date, so that, after giving effect thereto, the Revolving Loans outstanding are
held by the Revolving Lenders pro rata based on their Revolving Commitments
after giving effect to such Increase Effective Date. If there is a new borrowing
of Revolving Loans on such Increase Effective Date, the Revolving Lenders after
giving effect to such Increase Effective Date shall make such Revolving Loans in
accordance with Section 2.01(b).

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate or other organization power and authority to carry on
its business as now conducted and to own and lease its Property and (c) is
qualified and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other organization
powers and have been duly authorized by all necessary action. This Agreement has
been duly executed and delivered by each Loan Party and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or

 

79



--------------------------------------------------------------------------------

filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) consents,
approvals, registrations, filings or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the charter, by-laws or other organizational documents of
any Company or any order of any Governmental Authority applicable to any Company
or its assets, (c) will not violate, result in a default or require any consent
or approval under any applicable law or regulation, indenture, agreement or
other instrument, in each case binding upon any Company or its assets, or give
rise to a right thereunder to require any payment to be made by any Company,
except for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any Property of any Company,
except Liens created under the Loan Documents and Permitted Liens.

SECTION 3.04 Financial Statements.

(a) Borrower has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Borrower and its consolidated Subsidiaries as of and for the fiscal year ended
June 27, 2009, audited by and accompanied by the opinion of Ernst & Young LLP,
independent public accountants certified by the Chief Financial Officer of
Holdings. Such financial statements and all financial statements delivered
pursuant to Sections 5.01(a), (b) and (c) have been prepared in accordance with
GAAP (subject in the case of each of Section 5.01(b) and (c) to normal year-end
audit adjustments) consistently applied and present fairly and accurately the
financial condition and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods. Except as set
forth in such financial statements or schedules hereto, there are no liabilities
of any Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which if unpaid could reasonably be expected to
result in a Material Adverse Effect, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability.

(b) The forecasts of financial performance for a period of five years from the
Third Amendment Effective Date of Holdings and its Subsidiaries furnished to the
Administrative Agent have been prepared in good faith by Holdings and based on
assumptions believed by Holdings to be reasonable.

(c) Since June 27, 2009, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each Company has good title to, or valid leasehold interests in, all its
Property material to its business, except for minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
in any material respect with its ability to conduct its business as currently
conducted or to utilize such Property for its

 

80



--------------------------------------------------------------------------------

intended purpose. Title to all such Property held by such Company is free and
clear of all Liens except for Permitted Liens. The Property of the Companies,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear excepted) (except to the extent that the failure to be in such
condition could not reasonably be expected to result in a Material Adverse
Effect) and (ii) constitutes all the Property which is required in any material
respect for the business and operations of the Companies as presently conducted.

(b) Schedule 3.05(b) contains a true and complete list of each interest in Real
Property owned by any Company as of the date hereof and describes the type of
interest therein held by such Company. Schedule 3.05(b) contains a true and
complete list of each Real Property leased, subleased or otherwise occupied or
utilized by any Company, as lessee, sublessee, franchisee or licensee, as of the
date hereof and describes the type of interest therein held by such Company.

(c) Each Company owns, or is licensed to use, all patents, patent applications,
trademarks, trade names, servicemarks, copyrights, technology, trade secrets,
proprietary information, information technology, software, databases, domain
names, know-how and processes necessary for the conduct of its business as
currently conducted (the “Intellectual Property”), except for those the failure
to own or license which, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. No claim has been asserted
and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Company know of any valid basis for any such claim except
as would not reasonably be expected to have a Material Adverse Effect. The use
of such Intellectual Property by each Company does not infringe the rights of
any Person, except for such claims and infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Except pursuant to licenses and other user agreements entered into by
each Loan Party in the ordinary course of business that are listed in Schedules
14(a) and 14(b) to the Perfection Certificate, on and as of the date hereof (i)
each Loan Party owns and possesses the right to use, and has done nothing to
authorize or enable any other person to use, any copyright, patent or trademark
(as such terms are defined in the Security Agreement) listed in Schedules 14(a)
and 14(b) to the Perfection Certificate delivered on the date hereof and (ii)
all material registrations listed in Schedules 14(a) and 14(b) to the Perfection
Certificate delivered on the date hereof are valid and in full force and effect.
To each Loan Party’s knowledge, on and as of the date hereof, there is no
material violation by others of any right of such Loan Party with respect to any
copyright, patent or trademark listed in Schedules 14(a) and 14(b) to the
Perfection Certificate, respectively, pledged by it under the name of such Loan
Party except as may be set forth on Schedule 3.05(c).

(d) As of the date hereof, (i) no Company has received any notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any Casualty
Event affecting all or any material portion of the Property and (ii) no Mortgage
encumbers improved Real Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968.

 

81



--------------------------------------------------------------------------------

(e) The Equipment of each Company is in good repair, working order and
condition, reasonable wear and tear excepted. Each Company shall cause the
Equipment to be maintained and preserved in good repair, working order and
condition, reasonable wear and tear excepted, and shall as quickly as
commercially practicable make or cause to be made all repairs, replacements and
other improvements to the Equipment, in each case which are necessary or
appropriate in the conduct of each Company’s business.

SECTION 3.06 Equity Interests and Subsidiaries.

(a) Schedule 3.06(a) sets forth a list of (i) all the Subsidiaries and their
jurisdiction of organization as of the Closing Date and (ii) the number of
shares of each class of its Equity Interests authorized, and the number
outstanding (and the record holder of such Equity Interests), on the Closing
Date and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the Closing Date. All
Equity Interests of each Company (other than Holdings) are duly and validly
issued and are fully paid and non-assessable and are owned by Holdings or
Borrower, directly or indirectly through Wholly Owned Subsidiaries and all
Equity Interests of the Borrower are owned directly by Holdings. Each Loan Party
is the record and beneficial owner of, and has good and marketable title to, the
Equity Interests pledged by it under the Security Agreement, free of any and all
Liens, rights or claims of other Persons, except the security interest created
by the Security Agreement and the Liens permitted by Sections 6.02(a) and (r),
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
Property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests. No Subsidiaries exist other than Borrower, the Subsidiary
Guarantors, Subsidiaries in the process of complying with the requirements of
Section 5.11(b) and other SPE License Subs (but solely to the extent not
required hereunder to comply with the requirements of Section 5.11(b)).

(b) No consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Agreement or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Agreement or the exercise of remedies in respect thereof.

(c) An accurate organization chart, showing the ownership structure of Holdings,
Borrower and each Subsidiary on the Closing Date, and after giving effect to the
Transaction, is set forth on Schedule 3.06(c).

 

82



--------------------------------------------------------------------------------

SECTION 3.07 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, Property or rights
of any such Person (i) that involve any Loan Document or the Transactions or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

(b) Except for matters described in Section 3.17, no Company or any of its
Property is in violation of, nor will the continued operation of its Property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08 Agreements.

(a) No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(b) No Company is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a party or by which it or any of its Property are
or may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect.

(c) Schedule 3.08(c) accurately and completely lists all material agreements
(other than leases of Real Property set forth on Schedule 3.05(b)) to which any
Company is a party which are in effect on the date hereof in connection with the
operation of the business conducted thereby and Borrower has delivered to the
Administrative Agent complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto.

SECTION 3.09 Federal Reserve Regulations.

(a) No Company is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Security Agreement Collateral pursuant to the Security
Agreement does not violate such regulations.

 

83



--------------------------------------------------------------------------------

SECTION 3.10 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.11 Use of Proceeds. Borrower will use the proceeds of the Loans after
the Closing Date for working capital and general corporate purposes (including,
without limitation, Capital Expenditures); it being understood that no Loans
shall be made on the Closing Date.

SECTION 3.12 Taxes. Each Company has (a) filed or caused to be filed all federal
Tax Returns and all material state, local and foreign Tax Returns or materials
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and has (b) duly paid or caused to be duly paid all
Taxes (whether or not shown on any Tax Return) due and payable by it and all
assessments received by it, except in each case Taxes (i) that have been or are
being contested in good faith by appropriate proceedings and for which such
Company shall have set aside on its books adequate reserves in accordance with
GAAP or (ii) which could not, individually or in the aggregate, have a Material
Adverse Effect; provided that any such contest of Taxes with respect to
Collateral shall also satisfy the Contested Collateral Lien Conditions. Each
Company has made adequate provision in accordance with GAAP for all Taxes not
yet due and payable. Each Company is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 3.13 No Material Misstatements. None of any information, report,
financial statement, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Senior Notes Offering Memorandum) contained, contains or
will contain any material misstatement of fact or omission, omits or will omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading as of the date such information is dated or certified; provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Loan Party
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.

SECTION 3.14 Labor Matters. As of the Third Amendment Effective Date, there are
no strikes, lockouts or slowdowns against any Company pending or, to the
knowledge of any Company, threatened. The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act or any other applicable federal, state, local or foreign law dealing with
such matters in any manner which could reasonably be expected to result in a
Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

 

84



--------------------------------------------------------------------------------

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan taking into
account rights of contribution, subrogation, against or reimbursement from other
Loan Parties, (a) the fair value of the assets of the Loan Parties (on a
consolidated basis) will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the Property of
the Loan Parties (on a consolidated basis) will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties (on a consolidated
basis) will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and (d)
the Loan Parties (on a consolidated basis) will not have unreasonably small
capital with which to conduct their businesses in which the Loan Parties (on a
consolidated basis) engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date. In determining the
foregoing, the amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can be reasonably be expected to become an actual or matured
liability.

SECTION 3.16 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of any Company or any of its ERISA Affiliates or the
imposition of a Lien on any of the assets of a Company. The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) sponsored or maintained by the Companies immediately after the consummation
of the Transactions did not, as of the date of the first financial statements of
the Companies issued on or after the Closing Date reflecting such amounts,
exceed by more than $15.0 million the fair market value of the assets of all
such underfunded Plans. Using actuarial assumptions and computation methods
consistent with subpart 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of each Company or its ERISA Affiliates to all Multiemployer Plans
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Multiemployer Plan, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.17 Environmental Matters.

(a) Except as set forth in Schedule 3.17 or except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i) The Companies and their businesses, operations and Real Property are, and in
the last six years have been, in compliance with applicable Environmental Laws,
including obtaining and complying with all Environmental Permits, and all such
Environmental Permits are valid and in good standing and, under the currently
effective business plan of the Companies, no expenditures or operational
adjustments will be required in order to renew or modify such Environmental
Permits during the next five years, and the Companies have no Environmental
Liabilities;

 

85



--------------------------------------------------------------------------------

(ii) There has been no Release or threatened Release of Hazardous Materials on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in Environmental Liabilities which could reasonably be expected to have a
Material Adverse Effect;

(iii) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim; and

(iv) No Person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.17:

(i) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and no Company is
conducting or financing any Response pursuant to any Environmental Law with
respect to any Real Property or any other location except any action or Response
which could not reasonably be expected to have a Material Adverse Effect;

(ii) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including, without limitation, any such list relating to petroleum;

 

86



--------------------------------------------------------------------------------

(iii) As of the date hereof, no Lien is recorded or, to the knowledge of any
Company, threatened under any Environmental Law with respect to any Real
Property or assets of the Companies;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Environmental Real Property Disclosure
Requirements or any other Environmental Law except any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup that could not be reasonably expected to have a Material Adverse Effect;
and

(v) The Companies have made available to Lenders all material reports and
assessments in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law including, without limitation, those concerning the existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each Company as of the Closing Date.
As of each such date, such insurance is in full force and effect and all
premiums have been duly paid. Each Company has insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

SECTION 3.19 Security Documents.

(a) The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in and Lien on the Security Agreement Collateral and, upon the
taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Lien created by the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral (other than the Intellectual Property (as defined in the Security
Agreement) and equipment subject to a certificate of title statute), in each
case encumbered by no Liens other than Permitted Liens.

(b) When the Security Agreement or a short form thereof is filed in the United
States Patent and Trademark Office and the United States Copyright Office, the
Lien created by such Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in the Intellectual Property (as defined in such Security Agreement),
in each case encumbered by no Liens other than Permitted Liens.

 

87



--------------------------------------------------------------------------------

(c) Each Mortgage executed and delivered as of the Closing Date (and as amended
on the Third Amendment Effective Date) is, or, to the extent any Mortgage is
duly executed and delivered thereafter by the relevant Loan Party, will be,
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, a legal, valid and enforceable first priority
Lien on and security interest in all of the Loan Parties’ right, title and
interest in and to the Mortgaged Real Properties thereunder and the proceeds
thereof, subject to Permitted Liens, and when the Mortgages are recorded or
filed, as applicable, in the offices specified on Schedule 1.01(a), (or, in the
case of any Mortgage executed and delivered after the date thereof in accordance
with the provisions of Sections 5.11 and 5.12, when such Mortgage is recorded or
filed, as applicable, in the office specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Sections
5.11 and 5.12) the Mortgages shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in the
Mortgaged Real Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Permitted Liens.

(d) Each Security Document delivered pursuant to Sections 5.11 and 5.12 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, such Security Document will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral (other than equipment subject to a certificate of
title statute and Collateral in which a security interest may be perfected
solely by possession or control), in each case encumbered by no Liens other than
the applicable Permitted Liens.

SECTION 3.20 Senior Note Documents. As of the Closing Date, Borrower shall have
delivered to the Administrative Agent a complete and correct copy of the Senior
Note Documents and all related documents (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith). Borrower has the
corporate power and authority to execute, deliver and perform the Senior Note
Documents and incur the obligations thereunder.

SECTION 3.21 Location of Material Inventory. As of Closing Date, Schedule 3.21
sets forth all locations in the United States where the aggregate value of
Inventory owned by the Loan Parties exceeds $50,000.

SECTION 3.22 Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, (a) each Account and each
item of Inventory included in the calculation of the Borrowing Base satisfies
all of the criteria stated herein (or of which Borrower has hereafter been
notified by Collateral Agent under Section 2.19) to be an Eligible Account and
an item of Eligible Inventory, respectively, (b) each item of Equipment included
in the calculation of the Borrowing Base satisfies all of the criteria stated
herein to be an item of Eligible Equipment and (c) each parcel of Real Property
included in the calculation of the Borrowing Base satisfies all of the criteria
stated herein satisfies all of the criteria stated herein to be an item of
Eligible Real Property.

 

88



--------------------------------------------------------------------------------

SECTION 3.23 Holdings. Holdings does not engage in any business activities or
have any assets or liabilities, other than (a) its ownership of the Equity
Interests of Borrower, (b) rights and obligations under the Loan Documents, the
Senior Note Documents and the other Transaction Documents and Tax Sharing
Agreements and (c) activities, obligations and assets incidental to the
foregoing clauses (a) and (b).

SECTION 3.24 Common Enterprise. Holdings is the direct or indirect and
beneficial owner and holder of all of the issued and outstanding shares of stock
or other Equity Interests in the Borrower and the other Subsidiary Guarantors.
Borrower and Subsidiary Guarantors make up a related organization of various
entities constituting a single economic and business enterprise so that Borrower
and Guarantors share a substantial identity of interests such that any benefit
received by any one of them benefits the others. Borrower and certain Guarantors
render services to or for the benefit of Borrower and/or the other Guarantors,
as the case may be, purchase or sell and supply goods to or from or for the
benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of Borrower and Guarantors (including,
inter alia, the payment by Borrower and Guarantors of creditors of the Borrower
or Guarantors and guarantees by Borrower and Guarantors of indebtedness of
Borrower and Guarantors and provide administrative, marketing, payroll and
management services to or for the benefit of Borrower and Guarantors). Borrower
and Guarantors have centralized accounting, common officers and directors and
are in certain circumstances identified to creditors as a single economic and
business enterprise.

SECTION 3.25 Anti-Terrorism Laws.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

89



--------------------------------------------------------------------------------

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 3.26 PACA and FSA. Except Harry & David Operations, Inc., no Company is
a “dealer”, “commission merchant” or “broker” under PACA, and no Company’s
assets (except Harry & David Operations, Inc.’s) are subject to the trust
provisions provided for under PACA. No Company has received any notice with
respect to any FSA or similar state statutory lien.

SECTION 3.27 Farmer Bankruptcy. No Company is a “farmer” as defined in the
federal bankruptcy code except Bear Creek Orchards, Inc.

SECTION 3.28 Water Availability. The Companies possess water rights that are
expected to provide from verifiable surface and ground water sources sufficient
water to conduct operations materially similar to prior years’ operations.
Borrower and each applicable Subsidiary Guarantor has filed with all applicable
Governmental Authorities, all notices and other documents required under
federal, state and local laws and regulations in connection with the supply of
water to and use of water upon the Mortgaged Real Property, except for such
failures as do not and are not reasonably likely to have a Material Adverse
Effect.

ARTICLE IV.

CONDITIONS TO EFFECTIVENESS OF AGREEMENT

AND INITIAL CREDIT EXTENSIONS HEREUNDER

SECTION 4.01 Conditions to Initial Credit Extension. The effectiveness of this
Agreement and the obligation of each Lender and, if applicable, each Issuing
Bank to fund the initial Credit Extension requested to be made by it pursuant to
this Agreement shall be subject to the satisfaction on the Closing Date of each
of the conditions precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Borrowings
and extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there

 

90



--------------------------------------------------------------------------------

shall have been delivered to counsel for the Administrative Agent an executed
counterpart of each of the Loan Documents, including this Agreement, the
Security Agreement, each Mortgage, the Perfection Certificate and each other
applicable Loan Document.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the certificate or articles of incorporation or other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State of the state of its organization, (B) that
attached thereto is a true and complete copy of the by-laws of such Loan Party
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate in
this clause (i));

(ii) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of its state of organization; and

(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the Chief Executive Officer,
the President or the Chief Financial Officer of Borrower, confirming compliance
with the conditions precedent set forth in Section 4.01 and paragraphs (b) and
(c) of Section 4.02.

(d) Financings and Other Transactions, Etc.

(i) The Refinancing shall have been consummated in full to the satisfaction of
the Lenders with all liens in favor of the existing lenders being
unconditionally released; the Administrative Agent shall have received a
“pay-off” letter with respect to all debt being refinanced in the Refinancing;
the Administrative Agent shall have received from any Person holding any Lien
securing any such debt, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents and other instruments, in each case
in proper form for recording, as the Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such debt.

 

91



--------------------------------------------------------------------------------

(ii) The Lenders shall be reasonably satisfied with the capitalization, the
terms and conditions of any equity, indemnity, employment or other arrangements
entered into in connection with the Transactions and the corporate, legal, tax,
management or other organizational structure of the Companies.

(e) Financial Statements; Balance Sheet; Projections. The Lenders shall have
received and shall be satisfied with the form and substance of the financial
statements described in Section 3.04 and with the forecasts of the Borrowing
Base and the financial performance of Holdings, Borrower and their respective
Subsidiaries.

(f) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness for borrowed money, preferred stock or minority
interests other than (i) the Loans and extensions of credit hereunder, (ii) the
Senior Notes, (iii) Indebtedness owed to Borrower or any Guarantor and (iv)
minority interests in Holdings owned by the Permitted Holders.

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (i) Jones Day, special counsel for the Loan
Parties, substantially to the effect set forth in Exhibit K-1, and (ii) each
local counsel listed on Schedule 4.01(g), substantially to the effect set forth
in Exhibit K-2, in each case (A) dated the Closing Date, (B) addressed to the
Agents, the Issuing Bank and the Lenders and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request.

(h) Other Reports.

(i) The Lenders shall have received all reports and opinions of appraisers,
consultants or other advisors retained by the Agents to review the business,
operation or condition of Holdings and the other Companies giving effect to the
Transactions, and shall be satisfied with such reports and opinions.

(i) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit M, dated the Closing Date and signed by a Financial Officer of
Holdings.

(i) Requirements of Law. The Lenders shall be satisfied that the Transactions
shall be in compliance with all material Requirements of Law, including without
limitation Regulations T, U and X of the Board. To the extent requested, the
Lenders shall have received satisfactory evidence of compliance in all material
respects with all applicable material Requirements of Law, including all
applicable environmental laws and regulations.

(j) Consents. The Lenders shall be satisfied that all consents and approvals
required from Governmental Authorities and third parties, to the extent
necessary to enable Borrower to accurately make the representations and
warranties set forth in Section 3.03 as of the Closing Date, shall have been
obtained and be in full force and

 

92



--------------------------------------------------------------------------------

effect, and there shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of, in any material respect, restraining, preventing or imposing
burdensome conditions on the Transactions or the other transactions contemplated
hereby.

(k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, Borrower and the
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

(l) Sources and Uses. No Revolving Loan shall be requested on the Closing Date.

(m) Fees. The Arranger, Collateral Agent and Administrative Agent shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the reasonable legal fees and expenses of
Latham & Watkins, LLP, special counsel to the Agents, and the reasonable fees
and expenses of any local counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by Borrower hereunder or under any other Loan
Document.

(n) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Initial Pledged Interests, the Initial Pledged Shares and Intercompany Notes
(each as defined in the Security Agreement) accompanied by instruments of
transfer and stock powers endorsed in blank shall have been delivered to the
Collateral Agent;

(ii) all other certificates or instruments necessary to perfect on the Closing
Date the Collateral Agent’s security interest in all Chattel Paper and all
Instruments of each Loan Party (as each such term is defined in the Security
Agreement and to the extent required by Article III of the Security Agreement);

(iii) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and such other
documents under applicable Requirements of Law in each jurisdiction as may be
necessary or appropriate or, in the opinion of the Collateral Agent, desirable
to perfect the Liens created, or purported to be created, by the Security
Documents;

(iv) certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in

 

93



--------------------------------------------------------------------------------

those state and county jurisdictions in which any Real Property owned by such
Loan Party is located and the state and county jurisdictions in which any Loan
Party is organized or maintains its principal place of business and such other
searches that the Collateral Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than those relating to Liens acceptable to the Collateral
Agent); and

(v) evidence acceptable to the Collateral Agent of payment by the Loan Parties
of all applicable recording taxes, fees, charges, costs and expenses required
for the recording of the Security Documents.

(o) Mortgaged Real Property.

(i) a Mortgage encumbering each Mortgaged Real Property in favor of Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Real Property, and otherwise in form for recording or filing, as applicable, in
the recording office of each county where each such Mortgaged Real Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof to
create a mortgage lien under applicable law, and financing statements relating
to the fixtures located on such Mortgage Property, all of which shall be in form
and substance reasonably satisfactory to Collateral Agent, and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction;

(ii) such consents, approvals, amendments, supplements, tenant subordination
agreements (to the extent reasonably obtainable) or other instruments as shall
reasonably be deemed necessary by the Collateral Agent in order for the owner or
holder of the fee or leasehold interest constituting such Mortgaged Real
Property to grant the Lien contemplated by the Mortgage with respect to such
Mortgaged Real Property; provided, however, no subordination agreements shall be
required with respect to the Existing Leases;

(iii) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of any mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages referred to subparagraph (i) above;

(iv) with respect to each Real Property owned by any of the Companies or
Mortgaged Real Property, copies of all Leases in which Borrower or any
Subsidiary holds the lessor’s interest or other agreements relating to
possessory interests, if any;

(v) Borrower and each Subsidiary shall have made all notification, registrations
and filings, to the extent required by, and in accordance with, all Governmental
Real Property Disclosure Requirements applicable to such Mortgaged Real
Property; and

 

94



--------------------------------------------------------------------------------

(vi) casualty and property insurance reasonably acceptable to the Collateral
Agent.

(p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section
5.04 and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable endorsement and to name the Collateral Agent as additional
insured, in form and substance satisfactory to the Administrative Agent.

(q) Initial Borrowing Base Certificate. The Collateral Agent and the
Administrative Agent shall have received a Borrowing Base Certificate, dated as
of the Closing Date (with respect to the Borrowing Base as of February 18,
2006).

(r) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including the information described in Section 11.15.

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).

(b) No Default. No Default shall have occurred and be continuing on such date or
after giving effect to the Credit Extension requested to be made on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects subject to such
qualification) on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

95



--------------------------------------------------------------------------------

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.

ARTICLE V.

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, Etc. In the case of Holdings and
Borrower, furnish to the Administrative Agent and each Lender:

(a) Annual Reports. Within 90 days after the end of each fiscal year, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, and notes thereto (including a note with a consolidating
balance sheet and statements of income and cash flows separating out the results
of Borrower, each Subsidiary Guarantor and the aggregate results of all
Subsidiaries), accompanied by an opinion of Ernst & Young LLP or other
independent public accountants of recognized national standing satisfactory to
the Administrative Agent or one of the “Big 3” accounting firms (which opinion
shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations,
cash flows and changes in stockholders’ equity of the Consolidated Companies as
of the end of and for such fiscal year in accordance with GAAP consistently
applied, (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, on a consolidating basis, the financial
condition, results of operations and cash flows of the Consolidated Companies
(on a consolidated basis) as of the end of and for such fiscal year, as compared
to the Consolidated Companies’ financial condition, results of operations and
cash flows as of the end of and for the previous fiscal year and its budgeted
results of operations and cash flows, and (iii) a management’s discussion and
analysis of the financial condition and results of operations for such fiscal
year, as compared to the previous fiscal year;

(b) Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters of each fiscal year, (i) the consolidated balance sheet of
Holdings as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative

 

96



--------------------------------------------------------------------------------

form with the consolidated statements of income and cash flows for the
comparable periods in the previous fiscal year, and notes thereto, accompanied
by a certificate of a Financial Officer stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Consolidated Companies as of the
date and for the periods specified in accordance with GAAP consistently applied,
and on a basis consistent with audited financial statements referred to in
paragraph (a) of this Section 5.01, subject to normal year-end audit
adjustments, (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth the financial condition, results of
operations and cash flows of the Consolidated Companies (on a consolidated
basis) as of the end of and for such fiscal quarter and for the then elapsed
portion of the fiscal year, as compared to the Consolidated Companies’ financial
condition, results of operations and cash flows as of the end of such fiscal
quarter and for the comparable periods in the previous fiscal year and its
budgeted results of operations and cash flows, and (iii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year;

(c) Monthly Reports. Within 30 days after the end of the first two months of
each fiscal quarter, the consolidated statements of income and cash flows of
Holdings for such month and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, accompanied by a certificate
of a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated results of operations and cash flows of
the Consolidated Companies as of the date and for the periods specified in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under paragraphs (a), (b) or (c) above, a certificate of a
Financial Officer certifying that to such Financial Officer’s knowledge after
due inquiry no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto; (ii) concurrently with any delivery
of financial statements under paragraph (a) above, a certificate of a Financial
Officer of the Borrower setting forth the calculation of Capital Expenditures
for the prior fiscal year; and (iii) in the case of paragraph (a) above, a
report of the accounting firm opining on or certifying such financial statements
stating that in the course of its regular audit of the financial statements of
Holdings and its Subsidiaries, which audit was conducted in accordance with
GAAP, such accounting firm obtained no knowledge that any Default has occurred
or, if in the opinion of such accounting firm such a Default has occurred,
specifying the nature and extent thereof (which report and the statements
contained therein may be limited in form, scope and substance to the extent
expressly required by accounting rules or guidelines of general application in
effect from time to time and to the extent delivery of any such report is
permitted pursuant to such rules or guidelines);

 

97



--------------------------------------------------------------------------------

(e) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under paragraph (c) above, a certificate of a
Financial Officer of the Borrower, (i) setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming that there has
been no change in such information since the date of the most recently delivered
Perfection Certificate or Perfection Certificate Supplement and (ii) certifying
that all UCC Financing Statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all
re-filings, re-recordings and re-registrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 8 months after the
date of such certificate (except as permitted hereby or otherwise noted therein
with respect to any continuation statements to be filed within such period);

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

(g) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any final “management letter” received by any such Person from its
certified public accountants and the management’s responses thereto;

(h) Budgets. Within forty-five (45) days after the first day of each fiscal year
of Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income by each of Holdings’ business
units and sources and uses of cash and balance sheets and Borrowing Base levels
and credit utilization) prepared by Holdings for (i) each fiscal month of the
current or subsequent, as applicable, fiscal year prepared in detail and (ii)
each of the three years immediately following such current or subsequent, as
applicable, fiscal year prepared in summary form, in each case, of Holdings and
its Subsidiaries, with appropriate presentation and discussion of the principal
assumptions upon which such budgets are based, accompanied by the statement of a
Financial Officer of Holdings to the effect that the budget of Holdings is a
reasonable estimate for the period covered thereby;

(i) Annual Meetings with Lenders. Within 120 days after the close of each fiscal
year of Holdings, Holdings and Borrower shall, at the request of the
Administrative Agent or Required Lenders, hold a meeting (at a mutually
agreeable location and time) with all Lenders who choose to attend such meeting
at which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies;

 

98



--------------------------------------------------------------------------------

(j) Consolidated Fixed Charge Coverage Ratio. On or before January 25th of each
year (the “Initial Compliance Date”), (A) a certificate of a Financial Officer
of the Borrower setting forth the estimate (subject to completion of the
Borrower’s quarterly SAS 100 review) of Available Cash as of December 31st of
the prior calendar year (the “Available Cash Test Date”) and, (B) if the
Available Cash as of the Available Cash Test Date is less than $50,000,000, a
preliminary Compliance Certificate setting forth the estimated calculation
(subject to completion of the Borrower’s quarterly SAS 100 review) of the
Consolidated Fixed Charge Coverage Ratio as of the end of the Test Period ending
closest to the Available Cash Test Date, provided, however, that if a Compliance
Certificate is required to be delivered pursuant to clause (B) above, the
Borrower must furnish to the Administrative Agent, within 45 days after the end
of the fiscal quarter of the Borrower ending closest to such Available Cash Test
Date (the “Final Compliance Date”), a Compliance Certificate setting forth the
final calculation of the Consolidated Fixed Charge Coverage Ratio.
Notwithstanding the foregoing, if a Compliance Certificate is required to be
delivered on the Initial Compliance Date pursuant to clause (B) above, the
Borrower shall not be permitted to borrow Loans (or request the issuance of
Letters of Credit) and the Lenders shall not make Loans to the Borrower (and the
Issuing Bank shall not issue Letters of Credit) at any time from the Initial
Compliance Date until the Final Compliance Date;

(k) Pear Yield Report. On December 1st and January 1st of each year, a
certificate of a Financial Officer of the Borrower setting forth the yield of
pears as well as the percentage of such yield constituting gift pears as of such
date, in comparable form with the pear yield on the same date in the prior
fiscal year; and

(l) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:

(a) the occurrence of any Default, specifying the nature and extent thereof and
the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any overt threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

(d) the occurrence of a Casualty Event with respect to any of the Collateral
having a value in excess of $250,000 and will ensure that the Net Cash Proceeds
of any

 

99



--------------------------------------------------------------------------------

such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents;

(e) (i) the incurrence of any material Lien (other than Permitted Liens) on, or
claim asserted against any of the Collateral or (ii) the occurrence of any other
event which could materially adversely affect the value of a material portion of
the Collateral;

(f) any threatened indictment by any Governmental Authority of any Loan Party,
as to which any Loan Party receives knowledge or notice, under any criminal or
civil proceedings against any Loan Party pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral having a value in excess of $250,000 or (ii) any other
Property of any Loan Party which is necessary or material to the conduct of its
business; and

(g) the attachment to any property of any Loan Party of any Lien pursuant to the
FSA or similar state statute.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except in each case where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay and perform its obligations under all Leases and Transaction
Documents except as would not reasonably be expected to have a Material Adverse
Effect; and at all times maintain and preserve all Property material to the
conduct of such business and keep such Property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.03(b)
shall prevent (i) sales of assets, consolidations or mergers by or involving any
Company in accordance with Section 6.05; (ii) the withdrawal by any Company of
its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material

 

100



--------------------------------------------------------------------------------

Adverse Effect; or (iii) the abandonment or other disposition by any Company of
any rights, permits, franchises, authorizations, licenses, trademarks,
tradenames, copyrights or patents that such Person reasonably determines are not
useful in any material respect to its business.

SECTION 5.04 Insurance.

(a) Keep its insurable Property adequately insured at all times by financially
sound and reputable insurers (provided that no Loan Party shall be deemed to
breach this provision if, after its insurer becomes unsound or irreputable, such
Loan Party promptly and diligently obtains adequate insurance from an
alternative carrier); maintain such other insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or Property damage occurring upon, in, about
or in connection with the use of any Property owned, occupied or controlled by
it; and maintain such other insurance as may be required by law; and, with
respect to the Collateral, otherwise maintain all insurance coverage required
under each applicable Security Document, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Administrative Agent and the Collateral Agent, it being agreed that the levels
of insurance in place on the Closing Date, absent a material change in the
Property of the Loan Parties, shall be satisfactory to the Administrative Agent
and the Collateral Agent so long as appropriate steps are taken to assure that
such insurance coverage is also obtained for any future Subsidiaries.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of Property
insurance) or additional insured (in the case of liability insurance) or loss
payee (in the case of casualty insurance), as applicable, (iii) if reasonably
requested by the Collateral Agent, include a breach of warranty clause and (iv)
be reasonably satisfactory in all other respects to the Collateral Agent.

(c) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

(d) Obtain flood insurance in such total amount as the Administrative Agent or
the Required Lenders may from time to time reasonably require, if at any time
the area in which any improvements located on any real Property covered by a
Mortgage is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1975, as amended from time to time.

 

101



--------------------------------------------------------------------------------

(e) Deliver to the Administrative Agent and the Collateral Agent and the Lenders
a report of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent or the
Collateral Agent may from time to time reasonably request.

SECTION 5.05 Obligations and Taxes.

(a) Pay its Indebtedness and other obligations promptly and in accordance with
their terms and pay and discharge promptly when due all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its Property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien other than a Permitted Lien
upon such properties or any part thereof; provided that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Company
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, Tax, assessment or charge and enforcement of a Lien other
than a Permitted Lien and, in the case of Collateral, the applicable Company
shall have otherwise complied with the Contested Collateral Lien Conditions.

(b) Timely and correctly file all material Tax Returns required to be filed by
it.

SECTION 5.06 Employee Benefits. (a) With respect to each Plan maintained by a
Company, comply in all material respects with the applicable provisions of ERISA
and the Code and (b) furnish to the Administrative Agent (x) as soon as possible
after, and in any event within 10 days after any Responsible Officer of the
Companies or their ERISA Affiliates or any ERISA Affiliate knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA Event could reasonably be expected to result in liability of the
Companies or their ERISA Affiliates in an aggregate amount exceeding $500,000 or
the imposition of a Lien, a statement of a Financial Officer of Holdings setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Plan; (ii) the most recent actuarial valuation report for each Plan;
(iii) all notices received by any Company or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan sponsored or contributed to by any Company) as
the Administrative Agent shall reasonably request.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Keep proper records of
intercompany accounts with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds

 

102



--------------------------------------------------------------------------------

received by Borrower from swept deposit accounts of the other Companies). Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the Property of
such Company at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of any Company with the officers thereof and
independent accountants therefor (in the presence of a Responsible Officer).

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.11.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and cause all lessees and other Persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; without limiting the
foregoing, the Borrower shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of a Release or other event that
has a reasonable likelihood of the Borrower or the Companies incurring
Environmental Liabilities in excess of $250,000 (i) conduct or pay for
consultants to conduct tests or assessments of environmental conditions and take
any Response required by any Governmental Authority or as is otherwise necessary
to comply with any applicable Environmental Law or (ii) ensure that the
appropriate responsible party takes the actions specified in clause (i) above.

(b) If a Default caused by reason of a breach of Section 3.17 or 5.09(a) shall
have occurred and be continuing for more than 20 days without the Companies
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrower, an
environmental assessment report regarding the matters which are the subject of
such default, including where appropriate, any soil and/or groundwater sampling,
prepared by an environmental consulting firm and in the form and substance
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

SECTION 5.10 Real Property. No later than May 15, 2006, deliver or cause to be
delivered to the Collateral Agent with respect to each Mortgaged Real Property
the following:

(i) a policy (or commitment to issue a policy) of title insurance insuring (or
committing to insure) the Lien of such Mortgage as a valid first mortgage Lien
on the Mortgaged Real Property and fixtures described therein in the amount set
forth on Schedule 4.01(o)(iii) hereto with respect to such Mortgaged Real
Property which policies (or commitments) (each, a “Title Policy”) shall (a) be
issued by the Title Company, (b) include such reinsurance

 

103



--------------------------------------------------------------------------------

arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (c) contain a “tie-in” or
“cluster” endorsement (if available under applicable law) (i.e., policies which
insure against losses regardless of location or allocated value of the insured
Property up to a stated maximum coverage amount), (d) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent to the extent that such opinions can be obtained at a cost
which is reasonable with respect to the value of the Mortgaged Real Property
subject to such Mortgage) as shall be reasonably requested (in light of the
value of the Mortgaged Real Property to be insured by such Title Policy) by the
Collateral Agent (including, without limitation, endorsements on matters
relating to usury, first loss, last Dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien and so-called comprehensive coverage over covenants and
restrictions), and (v) contain no exceptions to title other than Permitted
Liens;

(ii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the Title Company to issue the
Title Policies (or commitments) and endorsements contemplated in clause (i)(c)
above;

(iii) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, and
related charges, costs and expenses required for the issuance of the Title
Policies referred to clause (i)(a) above; and

(iv) upon Collateral Agent’s reasonable request, an environmental report
reasonably acceptable to the Collateral Agent.

SECTION 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any Property acquired after
the Closing Date by Borrower or any other Loan Party that is intended to be
encumbered by the Lien created by any of the Security Documents but is not so
subject (but, in any event, excluding any Property described in paragraph (b) of
this subsection) promptly (and in any event within 30 days after the acquisition
thereof): (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such Property encumbered by
no Liens other than Permitted Liens, and (ii) take all actions necessary to
cause such Lien to be duly perfected to the extent required by such Security
Document in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent. Borrower shall
otherwise take such actions and execute and/or

 

104



--------------------------------------------------------------------------------

deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall require to confirm the validity, perfection and
priority of the Lien of the Security Documents against such after-acquired
properties or assets.

(b) With respect to any Person that is or becomes a Wholly Owned Subsidiary
(other than any Foreign Subsidiary) promptly (and in any event within 30 days
after such Person becomes a Subsidiary) (i) deliver to the Collateral Agent the
certificates, if any, representing the Equity Interests of such Subsidiary
(provided that with respect to any Foreign Subsidiary of Borrower or a
Subsidiary, in no event shall more than 65% of the Equity Interests of such
Foreign Subsidiary be encumbered by any Lien or pledged under any Security
Document; provided, further, with respect to any SPE License Sub, (x) no Equity
Interests of such SPE License Sub shall be required to be encumbered by any Lien
or pledged under any Security Document to the extent prohibited by applicable
Requirements of Law and (y) in any event only the Equity Interests of such SPE
License Sub owned by a Loan Party shall be required to be encumbered by any Lien
or pledged under any Security Document), together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of such Subsidiary’s parent, as the case may be, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Subsidiary, and (ii) cause such new Subsidiary (other than any
Foreign Subsidiary) (A) to execute a Joinder Agreement or such comparable
documentation and a joinder agreement to the Security Agreement in the form
annexed thereto which is in form and substance reasonably satisfactory to the
Administrative Agent, and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or the Collateral Agent;
provided, however, that SPE License Subs shall only be required to comply with
the foregoing requirements of this paragraph (b) to the extent such compliance
(x) is not prohibited by applicable Requirements of Law and (y) is required by
the Administrative Agent in its commercially reasonable discretion. The
inclusion in the Borrowing Base of the assets of any domestic Wholly Owned
Subsidiary shall also be subject to the Collateral Agent’s receipt and approval,
in its reasonable credit judgment, of (i) a collateral audit and Inventory
Appraisal and (ii) all UCC search results necessary to confirm the Collateral
Agent’s Lien on all such Subsidiary Guarantor’s personal Property, encumbered by
no Liens other than Permitted Liens and having the priority required hereunder
for Collateral of such type included in the Borrowing Base.

(c) Each Loan Party will grant to the Collateral Agent, within 60 days of the
acquisition thereof, a security interest in and Mortgage on each owned Real
Property of such Loan Party as is acquired by such Loan Party after the Closing
Date and that, together with any improvements thereon, individually has a fair
market value of at least $1.0 million, as additional security for the
Obligations (unless the subject Property is already mortgaged to a third party
to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form

 

105



--------------------------------------------------------------------------------

and substance to the Administrative Agent and the Collateral Agent and shall
constitute valid and enforceable perfected Liens subject only to Permitted Liens
and such other Liens as are reasonably acceptable to the Collateral Agent. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any new Mortgage
against such after-acquired Real Property (including, without limitation, a
Title Policy, a Survey and local counsel opinion (in each case, as reasonably
requested by the Administrative Agent or the Collateral Agent and in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) in respect of such Mortgage).

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
to and prior to the rights of all third Persons other than the holders of
Permitted Liens and encumbered by no other Liens except as permitted by the
applicable Security Document. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or the
Lenders may be so required to obtain. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by law
or regulation to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, Borrower shall provide to the Administrative
Agent and Collateral Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent.

SECTION 5.13 Information Regarding Collateral. Furnish to the Administrative
Agent and the Collateral Agent 30 days prior written notice (in the form of an
officer’s certificate), clearly describing any changes (i) in any Loan Party’s
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its

 

106



--------------------------------------------------------------------------------

properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business or any office in which it maintains books or records
relating to Collateral owned by it (including the establishment of any such new
office), (iii) in any Loan Party’s identity or corporate structure, (iv) in any
Loan Party’s Federal Taxpayer Identification Number or (v) in any Loan Party’s
jurisdiction of organization. Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. Borrower agrees to provide to the
Collateral Agent such other information in connection with such changes as the
Collateral Agent may reasonably request.

SECTION 5.14 Post-Closing Collateral Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 5.14, in each case within the time
limits specified on such schedule as such time limits may be extended in the
reasonable judgment of the Administrative Agent.

SECTION 5.15 Borrowing Base-Related Reports. The Borrower shall deliver or cause
to be delivered (at the expense of the Borrower) to the Collateral Agent and the
Administrative Agent the following:

(a) (i) during the months of January through and including September in each
calendar year, in no event less frequently than 20 days after the end of each
month for the month most recently ended, and (ii) at all other times, in no
event less frequently than 3 days after the end of each week for the week most
recently ended (with the end of the week being each Saturday), a Borrowing Base
Certificate from the Borrower accompanied by such supporting detail and
documentation as shall be requested by the Collateral Agent in its reasonable
credit judgment, which Borrowing Base Certificate shall be accompanied by the
Borrower’s calculation of the marked-to-market exposure of Holdings and its
Subsidiaries under any Hedging Agreements to which any of them is a party;

(b) upon request by the Collateral Agent, and in no event less frequently than
20 days after the end of (i) each month, a monthly trial balance showing future
Accounts outstanding aged from due date as follows: 1 to 30 days, 31 to 60 days,
61 to 90 days and 91 days or more, accompanied by a comparison to the prior
month’s trial balance and such supporting detail and documentation as shall be
requested by the Collateral Agent in its reasonable credit judgment and
(ii) each month, a summary of Inventory by location and type accompanied by such
supporting detail and documentation as shall be requested by the Collateral
Agent in its reasonable credit judgment (in each case, together with a copy of
all or any part of such delivery requested by any Lender in writing after the
Closing Date);

(c) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(b), a reconciliation of the Accounts trial balance and
quarter-end Inventory reports of Borrower and each Subsidiary Guarantor to the
general ledger of such Loan Party, in each case, accompanied by such supporting
detail and documentation as shall be requested by the Collateral Agent in its
reasonable credit judgment;

 

107



--------------------------------------------------------------------------------

(d) at the time of delivery of the financial statements referred to in
Section 5.01(a), an Inventory Appraisal to be conducted by an auditor, and in
form, scope and substance, reasonably satisfactory to the Collateral Agent and
Administrative Agent; and

(e) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Collateral Agent
shall from time to time request in its reasonable credit judgment.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.15 shall constitute a representation and warranty by
the Borrower that the statements and information contained therein are true and
correct in all material respects on and as of such date.

SECTION 5.16 Evidence of Water Availability. At such times as the Administrative
Agent or the Collateral Agent may reasonably request, Borrower shall deliver to
the Administrative Agent and the Collateral Agent an Officer’s Certificate
stating that Companies possess water rights that are expected to provide from
verifiable surface and ground water sources sufficient water to conduct
operations materially similar to prior years’ operations.

ARTICLE VI.

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

(b) (i) Indebtedness actually outstanding on the Closing Date and listed on
Schedule 6.01(b), including, without limitation, the Senior Notes or
(ii) refinancings or renewals thereof; provided that (A) any such refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being renewed or refinanced, plus the
amount of any premiums required to be paid thereon and fees and expenses
associated therewith, (B) such refinancing Indebtedness has a later or equal
final maturity and longer or equal weighted average life than the Indebtedness
being renewed or refinanced and (C) the covenants, events of default,
subordination and other provisions thereof (including any guarantees thereof)
shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced;

 

108



--------------------------------------------------------------------------------

(c) Indebtedness under Interest Rate Protection Agreements; provided that
(i) such Interest Rate Protection Agreements relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount set forth in such Interest Rate Protection
Agreements at the time incurred does not exceed the principal amount of the
Indebtedness to which such Interest Rate Protection Agreements relate;

(d) Indebtedness under Hedging Agreements (other than Interest Rate Protection
Agreements) entered into from time to time by any Company in accordance with
Section 6.04(c);

(e) to the extent recorded in the Companies’ intercompany account ledgers,
intercompany Indebtedness of the Companies outstanding to the extent permitted
by Sections 6.04(d);

(f) Indebtedness of the Borrower and its Subsidiaries organized in a State
within the United States in respect of Purchase Money Obligations and Capital
Lease Obligations and refinancings or renewals thereof (other than refinancings
funded with intercompany advances), in an aggregate amount not to exceed $5.0
million at any time outstanding;

(g) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by a Company in the ordinary course of its business;

(h) Contingent Obligations of any Loan Party in respect of Indebtedness of any
other Loan Party otherwise permitted under Section 6.01;

(i) Indebtedness in respect of taxes, assessments or governmental charges and
claims for labor, materials or supplies to the extent that payment thereof shall
not at the time be required to be made in accordance with Section 5.05;

(j) Indebtedness in respect of netting services and overdraft protections or
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in connection with
deposit accounts, in each case in the ordinary course of business;

(k) Subordinated Debt owing by Holdings;

(l) Indebtedness in respect of sale and leaseback transactions permitted by
Section 6.03;

(m) Indebtedness of the Borrower with respect to (i) documentary letters of
credit outstanding on the Closing Date and listed on Schedule 6.01(m) and
(ii) documentary letters of credit issued after the Closing Date in individual
amounts not to exceed $75,000, and in the case of all such letters of credit
described in this clause (m), not to exceed an outstanding face amount at any
time in excess of $2.0 million; and

 

109



--------------------------------------------------------------------------------

(n) other unsecured Indebtedness (not of the type covered in clauses (a) through
(m) above) of any Company not to exceed $5.0 million in the aggregate principal
amount at any time outstanding.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

(a) (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and (ii) Liens for taxes, assessments or
governmental charges or levies, which (A) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Property or assets encumbered by any such Lien, or (B) in the case of any such
charge or claim which has become a choate Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(b) Liens in respect of Property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, and (ii) which do not
pertain to Indebtedness that is due and payable or which pertain to Liens that
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the Property or assets encumbered by any
such Lien;

(c) Liens in existence on the Closing Date and set forth on Schedule 6.02(c);
provided that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase; and (ii) such Liens do not encumber any
Property other than the Property subject thereto on the Closing Date including
any proceeds thereof;

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
saleability of such Real Property and (iii) individually or in the aggregate
materially interfering with the conduct of the business of the Companies at such
Real Property;

(e) Liens arising out of judgments or awards not resulting in an Event of
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting

 

110



--------------------------------------------------------------------------------

stay of execution pending such appeal or proceedings; provided that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any Property encumbered by such Liens) does not exceed $1.0
million at any time outstanding;

(f) Liens (other than any Lien imposed by ERISA) (i) imposed by law (other than
any such Liens covered in other paragraphs of this Section 6.02) or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security laws and regulations, (ii) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(w) with respect to clauses (i), (ii) and (iii) hereof, such Liens are for
amounts not yet due and payable or delinquent or, to the extent such amounts are
so due and payable, such amounts are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings for orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
Property or assets encumbered by any such Lien, (x) to the extent such Liens are
not imposed by law, such Liens shall in no event encumber any Property other
than cash and Cash Equivalents which have been deposited with such lienholder or
has otherwise been subordinated to the Liens securing the Obligations hereunder
pursuant to a Landlord Lien Waiver and Access Agreement, (y) in the case of any
such Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions and (z) the aggregate amount of
deposits at any time pursuant to clause (ii) and (iii) shall not exceed $500,000
in the aggregate;

(g) The Leases set forth on Schedule 6.02(g) (the “Existing Leases”) and such
other Leases or subleases with respect to the assets or properties of any
Company, in each case entered into in the ordinary course of such Company’s
business so long as such Leases (other than Existing Leases) are subordinate in
all respects to the Liens granted and evidenced by the Security Documents and do
not, individually or in the aggregate, (i) interfere in any material respect
with the ordinary conduct of the business of any Company or (ii) materially
impair the use (for its intended purposes) or the value of the Property subject
thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations incurred pursuant to Section 6.01(f); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the purchase price and/or the cost of installation, construction
or improvement of the Property being acquired or leased at the time of the
incurrence of such Indebtedness and

 

111



--------------------------------------------------------------------------------

(ii) any such Liens attach only to the Property being financed pursuant to such
Purchase Money Obligations or Capital Lease Obligations and the proceeds thereof
and do not encumber any other Property of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the financial institution or institutions with which such
accounts are maintained, securing amounts owing to such financial institution or
institutions with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;

(k) Liens on Property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with any Company (and not created in
anticipation or contemplation thereof) so long as such merger or acquisition is
permitted pursuant to Section 6.05; provided that such Liens do not extend to
Property not encumbered by such Liens at the time of acquisition (other than
improvements thereon and the proceeds thereof) and are no more favorable to the
lienholders than the existing Lien;

(l) Liens granted pursuant to the Security Documents;

(m) licenses or sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business of such Company;

(n) Liens in favor of customs and revenues authorities which secure payment of
customs duties in connection with the importation of goods to the extent
required by law;

(o) Liens deemed to exist in connection with set-off rights in the ordinary
course of Loan Parties’ and their Subsidiaries’ business;

(p) replacement, extension or renewal of any Lien permitted herein in the same
property previously subject thereto provided the underlying Indebtedness is
permitted to be replaced, extended and renewed under Section 6.01(b);

(q) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(r) [Intentionally Omitted];

(s) Liens in respect of sale and leaseback transactions permitted by
Section 6.03 and encumbering solely the assets subject to such transaction;

(t) Liens attaching solely to cash earnout money deposits in connection with any
letter of intent or purchase agreement in connection with an acquisition
permitted by Section 6.05;

 

112



--------------------------------------------------------------------------------

(u) Liens on documents and the goods covered thereby, rights under any
agreements with respect to such goods and other collateral customarily securing
such letters of credit (and granted pursuant to standard form letter of credit
applications) and proceeds of the foregoing, in each case, relating to the
letters of credit permitted under Section 6.01(m) and securing obligations with
respect thereto;

(v) Liens and other exceptions to title set forth in the Title Policy with
respect to any Mortgaged Real Property to the extent not otherwise permitted
under this Section 6.02 and agreed upon by the Collateral Agent; and

(w) other Liens (not of a type set forth in clauses (a) through (v) above)
incurred in the ordinary course of business of any Company with respect to
obligations (other than Indebtedness) that do not in the aggregate exceed $1.0
million at any time outstanding;

provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Pledged Securities or Intercompany Notes (each as defined in
the Security Agreement) except Liens described in paragraphs (a) and (l) above.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such Property or other Property
which it intends to use for substantially the same purpose or purposes as the
Property being sold or transferred unless (i) no Default then exists or would
result therefrom, (ii) to the extent the Lenders’ Revolving Exposure exceeds the
Borrowing Base then in effect, the Borrower shall use the consideration received
for such sale and leaseback transaction to prepay the Loans and any interest in
accordance with Section 2.10(b)(iii), (iii) the sale and leaseback transaction
is with respect to one or more parcels of Real Property identified on Schedule
6.03 hereto, (iv) Borrower or such Loan Party, as the case may be, receives
consideration for such parcel of Real Property at the time of such sale and
leaseback transaction at least equal to 90% of the fair market value of the Real
Property sold and leased back, (v) the aggregate fair market value of all Real
Property permitted to be sold and leased back pursuant to this Section 6.03
shall not exceed (A) $15.0 million, at any time that the Leverage Ratio (without
giving effect to the proposed sale and leaseback) is less than 3.00 to 1.00 and
greater than or equal to 2.25 to 1.00 and (B) $30.0 million, at any time
the Leverage Ratio (without giving effect to the proposed sale and leaseback) is
less than 2.25 to 1.00, (vi) Borrower shall have delivered, at least five
(5) Business Days prior to the closing of such sale and leaseback
transaction thereto, all agreements, documents and instruments pursuant to which
the proposed sale and leaseback transaction is to be effected, all of which
shall be on terms and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, (vii) Borrower shall have
delivered a certificate to the Administrative Agent and the Collateral Agent
certifying that no Default exists or would result after giving effect to the
proposed sale and leaseback transaction and identifying the Real Property
subject to such sale and leaseback transaction and (viii) any Liens arising in
connection with its use of such Real Property are permitted under Section 6.02.

 

113



--------------------------------------------------------------------------------

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

(a) Investments outstanding on the Closing Date and identified on
Schedule 6.04(a);

(b) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) acquire and hold cash and
Cash Equivalents, (iii) endorse negotiable instruments for collection in the
ordinary course of business, (iv) make lease, utility and other similar deposits
in the ordinary course of business; or (v) make prepayments and deposits to
suppliers in the ordinary course of business;

(c) Borrower or Holdings (x) may enter into Interest Rate Protection Agreements
to the extent permitted by Section 6.01(c) and (y) may enter into and perform
its obligations under Hedging Agreements entered into in the ordinary course of
business and so long as any such Hedging Agreement is not speculative in nature
and is (i) (A) related to income derived from foreign operations of any Company
or otherwise related to purchases permitted hereunder from foreign suppliers or
(B) entered into to protect such Companies against fluctuations in the prices of
raw materials used in their businesses and (ii) permitted by Section 6.01(d);

(d) any Loan Party may make intercompany loans and advances to any other Loan
Party that is a Wholly Owned Subsidiary; provided that each such Loan Party is a
party to the Intercompany Note, and such loan shall promptly be recorded on such
Loan Party’s ledgers as an intercompany loan and shall be pledged by such Loan
Party that is the lender of such intercompany loan as Collateral pursuant to the
Security Agreement, provided further that any Indebtedness of any Loan Party
permitted pursuant to this paragraph (d) shall be subordinated to the Loan
Party’s Obligations in the manner set forth in the Intercompany Note evidencing
such Indebtedness;

(e) Borrower and the Subsidiary Guarantors may make loans and advances
(including payroll, travel and entertainment related advances) in the ordinary
course of business to their respective employees so long as the aggregate
principal amount thereof at any time outstanding (determined without regard to
any write-downs or write-offs of such loans and advances) shall not exceed
$250,000;

(f) Borrower and the Subsidiary Guarantors may sell or transfer amounts and
acquire assets and otherwise make Investments to the extent permitted by
Section 6.05;

(g) Borrower may establish (i) Wholly Owned Subsidiaries to the extent permitted
by Section 6.12 and (ii) non-Wholly Owned Subsidiaries and/or joint ventures

 

114



--------------------------------------------------------------------------------

to the extent that Investments in such non-Wholly Owned Subsidiaries and/or
joint ventures shall not exceed $1.0 million in the aggregate at any time
outstanding, after taking into account amounts returned in cash (including upon
disposition);

(h) Investments (other than as described in Section 6.04(d)) (i) by Borrower in
any Subsidiary Guarantor and (ii) by any Company in Borrower or any Subsidiary
Guarantor;

(i) Investments in securities and instruments of trade creditors or customers in
the ordinary course of business and consistent with such Company’s past
practices that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;

(j) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale, or as a result of any acquisitions,
each made in compliance with Section 6.05;

(k) Loan Parties may hold Investments to the extent such Investments reflect an
increase in the value of Investments otherwise permitted under this Section 6.04
hereof;

(l) Investments in Deposit Accounts (as defined in the Security Agreement)
opened in the ordinary course of business provided such Deposit Accounts (as
defined in the Security Agreement) are subject to Deposit Account Control
Agreements (as defined in the Security Agreement) if required hereunder;

(m) any Loan Party may capitalize or forgive any Indebtedness owed to it by
other Loan Parties (except that Borrower shall not forgive intercompany loans
made to any other Loan Party);

(n) Investments in cash or Cash Equivalents in Securities Accounts (as defined
in the Security Agreement) opened in the ordinary course of business provided
such Securities Accounts are subject to Securities Account Control Agreements
(as defined in the Security Agreement) if required hereunder; and

(o) Investments constituting Permitted Acquisitions.

Notwithstanding anything to the contrary set forth in this Section 6.04, to the
extent that any SPE License Sub is not a Subsidiary Guarantor, the Loan Parties
may only make a de minimis Investment in such SPE License Sub in connection with
the formation and maintenance thereof.

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its Property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the Property or assets of any Person (or agree to do
any of the foregoing at any future time), except that:

(a) Capital Expenditures by Borrower and its Subsidiaries shall be permitted to
the extent permitted by Section 6.08(d);

 

115



--------------------------------------------------------------------------------

(b) (i) purchases or other acquisitions of inventory, materials, equipment, Real
Property and intangible assets in the ordinary course of business (in each case,
not constituting Capital Expenditures) shall be permitted, (ii) subject to
Section 2.10(c), Asset Sales of used, worn out, obsolete or surplus Property by
any Company in the ordinary course of business, the abandonment or other Asset
Sale of Intellectual Property that is, in the reasonable judgment of Borrower,
no longer economically practicable to maintain or useful in the conduct of the
business of the Companies taken as a whole, and dispositions of assets expressly
excluded from the definition of “Asset Sales” shall be permitted, and
(iii) subject to Section 2.10(c), the sale, lease or other disposal of any
assets shall be permitted; provided that the aggregate consideration received in
respect of all Asset Sales pursuant to this clause (b)(iii) shall not exceed
$5.0 million in any four consecutive fiscal quarters of Borrower;

(c) Permitted Acquisitions and Investments in connection with any transaction
covered by this Section 6.05 may be made to the extent permitted by
Section 6.04;

(d) Borrower and its Subsidiaries may sell Cash Equivalents and use cash for
purposes that are otherwise permitted by the terms of this Agreement in the
ordinary course of business;

(e) Borrower and its Subsidiaries may lease (as lessee or lessor) real or
personal Property and may guaranty such lease, in each case, in the ordinary
course of business and in accordance with the applicable Security Documents;

(f) the Transactions shall be permitted as contemplated by the Transaction
Documents;

(g) any Loan Party may transfer (as a result of a dissolution, liquidation or
otherwise) or lease Property to or acquire or lease Property from any Loan Party
or any Loan Party may be merged into Borrower or a Wholly Owned Subsidiary
(including as a result of the dissolution or liquidation of such Loan Party), as
long as Borrower or a Wholly Owned Subsidiary is the surviving corporation of
such merger and, in the case of such Wholly Owned Subsidiary, it remains a
Wholly Owned Subsidiary of Holdings; provided that the Lien on and security
interest in such Property granted or to be granted in favor of the Collateral
Agent under the Security Documents shall be maintained or created in accordance
with the provisions of Section 5.11 or 5.12, as applicable;

(h) any Subsidiary (other than Borrower) that is not a Subsidiary Guarantor may
dissolve, liquidate or wind up its affairs at any time; provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect; and

(i) Asset Sales by any Company to any other Company shall be permitted; provided
that such Asset Sale involving a Subsidiary that it is not a Loan Party shall be
otherwise in compliance with Section 6.07;

 

116



--------------------------------------------------------------------------------

(j) discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided, the account debtor is not an Affiliate;

(k) Permitted Liens (to the extent constituting a conveyance of Property) shall
be permitted;

(l) the sale of Inventory in the ordinary course of business shall be permitted;

(m) the surrender or resale to the issuer of Equity Interests of a Person that
is not a Loan Party that are owned by any Company having a value of not greater
than $500,000 in the aggregate shall be permitted with the prior consent (not to
be unreasonably withheld or delayed) of the Administrative Agent;

(n) subject to Section 2.10(f), any replacement of Property subject to a
Casualty Event; and

(o) dispositions of Property subject to any sale and leaseback transactions
permitted under Section 6.03, so long as both immediately prior to any such
transaction and, on a pro forma basis, immediately after any such transaction,
Total Liquidity shall be no less than $15.0 million

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions deemed appropriate in order to effect the
foregoing.

SECTION 6.06 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that:

(a) any Subsidiary (i) may pay cash Dividends to Borrower or any Wholly Owned
Subsidiary of Borrower and (ii) if such Subsidiary is not a Wholly Owned
Subsidiary of Borrower, may pay cash Dividends to its equityholders generally so
long as Borrower or its Subsidiary which owns the Equity Interest or interests
in the Subsidiary paying such Dividends receives at least its proportionate
share thereof (based upon its relative holdings of Equity Interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests in such
Subsidiary);

(b) so long as no Default exists or would result therefrom, Borrower may pay
Dividends to Holdings for the purpose of enabling Holdings to, and Holdings may,
repurchase outstanding shares of its common stock (or elects to purchase such
common stock) following the death, disability, retirement or termination of
employment of employees, officers or directors of any Company; provided that,
such Dividends and repurchases may be made solely from (i) a substantially
concurrent issuance of Holding’s common stock (or options to purchase such
common stock) to other employees, members of management, executive officers or
directors of any Company or to any Permitted

 

117



--------------------------------------------------------------------------------

Holder, (ii) the proceeds of any other Equity Issuance completed during the
fiscal year in which such repurchase is made, (iii) proceeds received by any
Loan Party from the proceeds of any key man life insurance policy maintained for
the benefit of any Loan Party and (iv) other cash available to any Loan Party in
an aggregate amount not to exceed $2,000,000 in any fiscal year;

(c) Borrower may pay cash Dividends to Holdings for the purpose of paying, so
long as all proceeds thereof are promptly used by Holdings to pay, its franchise
taxes and operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including legal and accounting
expenses and similar expenses and customary fees to non-officer directors of
Holdings); provided that the aggregate amount of Dividends paid to Holdings
pursuant to this clause (c) shall not exceed $350,000 in any fiscal year of
Holdings;

(d) Borrower may pay cash Dividends to Holdings for the purpose of paying, so
long as all proceeds thereof are promptly used by Holdings to pay, its income
tax when and as due or management fees permitted to be paid pursuant to
Section 6.07(d);

(e) [Intentionally omitted]; and

(f) So long as no Default or Event of Default exists or would result therefrom,
the Borrower may pay Dividends to Holdings to permit Holdings to pay expenses
incurred by Holdings in connection with any future initial public offering of
Holdings in an aggregate amount not to exceed $2.0 million since the Third
Amendment Effective Date.

SECTION 6.07 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and their Wholly Owned Subsidiaries), other than in
the ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that:

(a) Dividends may be paid to the extent provided in Section 6.06;

(b) loans may be made and repaid and other transactions may be entered into
between and among any Company and its Affiliates to the extent permitted by
Sections 6.01 and 6.04;

(c) customary fees may be paid to non-officer directors of any Company and
customary indemnities may be provided to all directors of any Company;

(d) Holdings or Borrower may pay (i) management fees to Wasserstein & Co., LP
from time to time pursuant to the Management Services Agreement as in effect on
the Original Closing Date and (ii) in connection with the termination of the
Management Services Agreement in connection with an IPO, the Management Services
Agreement Termination Fee to Wasserstein & Co. LP;

 

118



--------------------------------------------------------------------------------

(e) Borrower or any Subsidiary may make payments to Holdings pursuant to the Tax
Sharing Agreement as in effect on the Original Closing Date;

(f) the Transactions may be effected.

SECTION 6.08 Financial Covenants.

(a) Minimum Fixed Charge Coverage Ratio. If Available Cash as of December 31st
of any year is less than $50.0 million, permit the Consolidated Fixed Charge
Coverage Ratio at the end of the Test Period ending closest to such
December 31st, to be less than 1.0 to 1.0.

(b) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any fiscal year set forth in the table below to exceed the
amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount

Fiscal year 2010

   $ 30.0 million

Fiscal year 2011

   $ 32.0 million

Fiscal year 2012

   $ 25.0 million

Fiscal year 2013

   $ 25.0 million

Fiscal year 2014

   $ 25.0 million

provided, however, that (x) if the aggregate amount of Capital Expenditures
described in clause (b) above for any fiscal year (excluding any Capital
Expenditures in such fiscal year for the Hebron Facility Project (defined below)
(the “Hebron Capital Expenditures”)) shall be less than the amount permitted in
clause (b) above for such fiscal year (before giving effect to any carryover),
then 50% of the shortfall may be added to the amount of Capital Expenditures
permitted in clause (b) above for the immediately succeeding (but not any other)
fiscal year if the amount expended in such fiscal year would not exceed 150% of
the amount permitted for such fiscal year (before any carryover and excluding
any Hebron Capital Expenditures) and (y) in determining whether any amount is
available for carryover, the amount expended in any fiscal year shall first be
deemed to be from the amount allocated to such year before any carryover;
provided, further, notwithstanding the limitations set forth above, the Loan
Parties are permitted to incur up to $14,500,000 in the aggregate of additional
Capital Expenditures on and after the First Amendment Effective Date to increase
their manufacturing capacity and infrastructure at their facility located in
Hebron, Ohio (the “Hebron Facility Project”). Capital Expenditures made with the
proceeds of casualty insurance or condemnation awards to repair or replace the
property with respect to which such proceeds were paid shall not reduce the
amount of capital expenditures otherwise permitted pursuant to this
Section 6.08(b).

SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, Etc.

 

119



--------------------------------------------------------------------------------

(a) Amend or modify, or permit the amendment or modification of, any provision
of existing Indebtedness or of any agreement relating thereto (including any
purchase agreement, indenture, loan agreement or security agreement), including,
without limitation, any of the Senior Note Documents, other than any amendments
or modifications to Indebtedness which do not in any way materially adversely
affect the interests of the Lenders and are otherwise permitted under
Section 6.01(b);

(b) make (or give notice in respect of) any voluntary prepayment on, or
voluntary redemption or acquisition for value of, any Indebtedness outstanding
under the Senior Note Documents other than, so long as no Default or Event of
Default shall have occurred and be continuing at the time of such prepayment or
redemption, (A) prepayments or redemptions of up to 35% of the aggregate
principal balance of the Senior Fixed Rate Notes and up to 35% of the aggregate
principal balance of the Senior Floating Rate Notes with proceeds of one or more
Qualified Equity Offerings in accordance with the terms of the Senior Note
Indenture and made no later than the 90th day after the completion of the
related Equity Issuance and (B) prepayments, redemptions or open market
purchases of Senior Notes (provided that the consideration paid in connection
with any such open market purchase shall not exceed the amount that would be
required to be paid in connection with a prepayment or redemption of the Senior
Notes so purchased) up to an amount equal to the Excess Cash Flow Prepayment
Amount at the time of such prepayment, redemption or purchase;

(c) amend or modify, or permit the amendment or modification of, any other
Transaction Document except for amendments or modifications which are not in any
way adverse in any material respect to the interests of the Lenders;

(d) amend, modify or change its articles of incorporation or other constitutive
documents (including by the filing or modification of any certificate of
designation) or by-laws, or any agreement entered into by it, with respect to
its capital stock (including any shareholders’ agreement), or enter into any new
agreement with respect to its capital stock, other than any amendments,
modifications, agreements or changes pursuant to this clause (d) or any such new
agreements pursuant to this clause (d) which do not in any way materially
adversely affect in any material respect the interests of the Lenders; and
provided that any Loan Party may issue such capital stock as is not prohibited
by Section 6.11 or any other provision of this Agreement and may amend articles
of incorporation or other constitutive documents to authorize any such capital
stock; or

(e) make any (or give notice in respect of) any voluntary prepayment on, or
voluntary redemption or acquisition for value of, any Subordinated Debt other
than, so long as no Default or Event of Default shall have occurred and be
continuing at the time of such prepayment, prepayments of Subordinated Debt
issued to and held by Permitted Holders and the proceeds of which were used to
make an acquisition permitted by Section 6.05 with the proceeds of a
substantially concurrent (i) issuance of other Subordinated Debt, (ii) Equity
Issuance of Holdings’ common stock or (iii) capital contribution to Holdings.

 

120



--------------------------------------------------------------------------------

SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any other Subsidiary, or pay
any Indebtedness owed to Borrower or any other Subsidiary, (b) make loans or
advances to Borrower or any Subsidiary of Borrower or (c) transfer any of its
properties to Borrower or any Subsidiary of Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Note
Documents; (iv) customary provisions restricting subletting or assignment of any
Lease governing a leasehold interest of Borrower or any Subsidiary of Borrower;
(v) customary provisions restricting assignment of any agreement (including any
Investment permitted hereunder) entered into by Borrower or any Subsidiary of
Borrower in the ordinary course of business; (vi) the right of any holder of a
Lien permitted by Section 6.02 to restrict the transfer of the asset or assets
subject thereto; (vii) restrictions which are not more restrictive than those
contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Closing Date in accordance with the provisions
of this Agreement; (viii) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 6.05
pending the consummation of such sale; (ix) any agreement in effect at the time
such Subsidiary becomes a Subsidiary, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary and such agreement
does not affect any other Company; or (x) in the case of any joint venture which
is not a Loan Party in respect of any matters referred to in clauses (b) and
(c) above, restrictions in such Person’s organizational or governing documents
or pursuant to any joint venture agreement or stockholders agreements solely to
the extent of the Equity Interests of or assets held in the subject joint
venture or other entity.

SECTION 6.11 Limitation on Issuance of Capital Stock.

(a) With respect to Holdings, issue any Equity Interest that is not Qualified
Capital Stock.

(b) Borrower will not, and Borrower will not permit any Subsidiary of Borrower,
to issue any Equity Interest (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, any Equity
Interest, except (i) for stock splits, stock dividends and additional Equity
Interests issuances which do not decrease the percentage ownership of Borrower
by Holdings or of any Subsidiaries by Borrower or any other Subsidiary of
Borrower in any class of the Equity Interest of such Subsidiary;
(ii) Subsidiaries of Borrower formed after the Closing Date pursuant to
Section 6.12 may issue Equity Interests to Borrower or the Subsidiary which is
to own such stock; and (iii) Borrower may issue common stock that is Qualified
Capital Stock to Holdings. All Equity Interests issued in accordance with this
Section 6.11(b) shall, to the extent required by Section 5.12 or the Security
Agreement, be delivered to the Collateral Agent for pledge pursuant to the
Security Agreement.

SECTION 6.12 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that (a) Borrower may establish or create one or more
Wholly Owned Subsidiaries of

 

121



--------------------------------------------------------------------------------

Borrower or one of its Wholly Owned Subsidiaries (other than SPE License Subs)
without consent so long as (i) 100% of the Equity Interests of any new Wholly
Owned Subsidiary (or, in the case of Foreign Subsidiaries, 65%) are upon the
creation or establishment of any such new Wholly Owned Subsidiary pledged and
delivered to the Collateral Agent for the benefit of the Secured Parties under
the Security Agreement and (ii) upon the creation or establishment of any such
new Wholly Owned Subsidiary (other than a Foreign Subsidiary), such Subsidiary
becomes a party to the applicable Security Documents and shall become a
Guarantor hereunder and execute a Joinder Agreement and the other Loan Documents
all in accordance with Section 5.11(b) above and (b) Borrower may establish or
create one or more SPE License Subs of Borrower or one of its Wholly Owned
Subsidiaries without consent so long as, (i) to the extent permitted by
applicable Requirements of Law and required by the Administrative Agent in its
discretion, 100% of the Equity Interests of any new SPE License Sub owned by
Borrower or one or more of its Subsidiaries are, within 10 Business Days after
the formation thereof (as such time may be extended by the Administrative Agent
in its discretion) to the extent permitted by applicable Requirements of Law and
required by the Administrative Agent in its commercially reasonable discretion,
pledged and delivered to the Collateral Agent for the benefit of the Secured
Parties under the Security Agreement, (ii) within 10 Business Days after the
formation thereof (as such time may be extended by the Administrative Agent in
its discretion), such SPE License Sub becomes a party to the applicable Security
Documents and shall become a Guarantor hereunder and execute a Joinder Agreement
and the other Loan Documents all in accordance with, and to the extent required
by, Section 5.11(b) above, (iii) each such SPE License Sub shall be formed
solely for the purpose of holding one or more licenses to sell alcoholic
beverages, and (iv) no such SPE License Sub shall have any employees, conduct
any activities other than holding any such license to sell alcoholic beverages
and activities incidental thereto or incur any Indebtedness or other material
liabilities of any kind.

SECTION 6.13 Business.

(a) With respect to Holdings, engage in any business activities or have any
assets or liabilities, other than (i) its ownership of the Equity Interests of
Borrower, (ii) rights and obligations under the Loan Documents, the Senior Note
Documents and the other Transaction Documents and Tax Sharing Agreements and
Indebtedness permitted under Section 6.01(k) and (iii) activities, obligations
and assets incidental to the foregoing clauses (i) and (ii).

(b) With respect to Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Closing Date and business ancillary thereto.

SECTION 6.14 Limitation on Accounting Changes. Make or permit, any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or are required by GAAP.

SECTION 6.15 Fiscal Year. Change its fiscal year end to a date other than the
last Saturday of each June (except that the Borrower may change its tax year end
to correspond with its fiscal year end).

 

122



--------------------------------------------------------------------------------

SECTION 6.16 No Negative Pledges. Directly or indirectly enter into or assume
any agreement (other than this Agreement and the Senior Note Documents and
refinancings thereof permitted hereunder) prohibiting the creation or assumption
of any Lien upon its properties or assets, whether now owned or hereafter
acquired, except for Property subject to purchase money security interests,
operating leases and capital leases and Property subject to Liens permitted by
Sections 6.02(c) and 6.02(k), licenses with respect to intellectual property
licensed from third parties in the ordinary course of business and Property of
SPE License Subs to the extent required by applicable Requirements of Law.

SECTION 6.17 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal Property of any
kind under leases or agreements to lease having an original term of one year or
more that would cause the direct and contingent liabilities of the Borrower and
its Subsidiaries, on a consolidated basis, in respect of all such obligations
(exclusive of such obligations constituting Capital Lease Obligations and
obligations with respect to leases of any property sold pursuant to a sale and
leaseback transaction permitted by Section 6.03) to exceed $30.0 million payable
in any period of 12 consecutive months.

SECTION 6.18 Intentionally Omitted.

SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering. Directly or indirectly,
(i) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.25, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Loan Parties’
compliance with this Section 6.19). Cause or permit any of the funds of such
Loan Party that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
law.

SECTION 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC
and/or on any other similar list (“Other List”) maintained by OFAC pursuant to
any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or regulation
promulgated thereunder, with the result that the investment in the Loan Parties
(whether directly or indirectly) is prohibited by law, or the Loans made by the
Lenders would be in violation of law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders (collectively,
“Executive Orders”), or (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
law or the Loans are in violation of law.

 

123



--------------------------------------------------------------------------------

SECTION 6.21 PACA License. Obtain or attempt to obtain a dealer license under
PACA without obtaining Administrative Agent’s prior written consent.

ARTICLE VII.

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest (including any interest, fees, costs or charges that would accrue
but for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Interest Rate Protection
Agreement relating to the Loans, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which Borrower is or may become a party;

(b) the absence of any action to enforce this Agreement or any other Loan
Document or the waiver or consent by Administrative Agent and Lenders with
respect to any of the provisions thereof;

 

124



--------------------------------------------------------------------------------

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);

(d) the insolvency of Borrower or any Guarantor;

(e) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(f) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(g) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(h) any lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected;

(i) the release of Borrower or any Guarantor; or

(j) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment in
full in cash of all Obligations and the termination of all Commitments).

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against Borrower or
against any

 

125



--------------------------------------------------------------------------------

other Person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Guarantors jointly
and severally agree that they will indemnify each Secured Party on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence, bad faith
or willful misconduct of such Secured Party.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 7.01, whether by
subrogation or otherwise, against Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any Indebtedness of Borrower or
any other Guarantor now or hereafter owing to any Guarantor or Borrower by
reason of any payment by such Guarantor under the Guarantee in this Article VII
is hereby subordinated to the prior indefeasible payment in full in cash of the
Guaranteed Obligations. In addition, any Indebtedness of the Guarantors now or
hereafter held by any Guarantor is hereby subordinated in right of payment in
full in cash to the Guaranteed Obligations. Each Guarantor agrees that it will
not demand, sue for or otherwise attempt to collect any such Indebtedness of
Borrower to such Guarantor until the Obligations shall have been indefeasibly
paid in full in cash. If, notwithstanding the foregoing sentence, any Guarantor
shall prior to the indefeasible payment in full in cash of the Guaranteed
Obligations collect, enforce or receive any amounts in respect of such
Indebtedness, such amounts shall be collected, enforced and received by such
Guarantor as trustee for the Secured Parties and be paid over to Administrative
Agent on account of the Guaranteed Obligations without affecting in any manner
the liability of such Guarantor under the other provisions of the guaranty
contained herein.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Article VIII (and shall be deemed to have become automatically
due and payable in the circumstances provided in said Article VIII) for purposes
of Section 7.01, notwithstanding any stay, injunction

 

126



--------------------------------------------------------------------------------

or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

ARTICLE VIII.

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in clause (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;

 

127



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03 or 5.08 or
in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in clauses (a), (b) or (d) above) and such default shall
continue unremedied or shall not be waived for a period of 20 days after written
notice thereof from the Administrative Agent or any Lender to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable (after giving effect to any
applicable grace period) or (ii) fail to observe or perform any term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf to cause, such Indebtedness to become due
prior to its stated maturity; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $3.0 million at any one
time;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the Property or assets of
any Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the Property or assets of any Company; or
(iii) the winding-up or liquidation of any Company; and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
Property or assets of any Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable (after
taking into account all rights of contribution), admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) except as permitted
under this Agreement, wind up or liquidate;

 

128



--------------------------------------------------------------------------------

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $2.0 million shall be rendered against any Company or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of any
Company to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of any Company and its ERISA Affiliates in an
aggregate amount exceeding $2.0 million or the imposition of a Lien on any
assets of a Company with respect to any such liability;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, all of the Collateral thereunder (except as otherwise expressly provided in
such Security Document)) in favor of the Collateral Agent, or shall be asserted
by Borrower or any other Loan Party not to be, a valid, perfected (except as
otherwise expressly provided in this Agreement or such Security Document), first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

(l) the Guarantees shall cease to be in full force and effect, unless in
connection with the sale, merger or dissolution of a Guarantor to the extent
permitted under Section 6.05 hereof;

(m) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other Person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

(n) there shall have occurred a Change in Control;

(o) any Loan Party shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;

(p) the indictment by any Governmental Authority of any Loan Party as to which
any Loan Party or Administrative Agent receives notice as to which there is a

 

129



--------------------------------------------------------------------------------

reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent, under any criminal statute, or
commencement of criminal or civil proceedings (other than condemnation and
eminent domain proceedings) against any Loan Party pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral having a value in excess of $3.0 million or (ii) any
other Property of any Loan Party which is material to the conduct of its
business; provided that any such proceedings relating to water rights shall not
constitute an Event of Default if, assuming such water rights would be so
forfeited (and after giving effect thereto) the representation set forth in
Section 3.30 would be true and correct; or

(q) (i) failure by any holder of Subordinated Debt (or any such holder’s
representative or agent) to comply in any material respect with, or any breach
in any material respect by any such Person of, any of the subordination terms or
conditions with respect to such Subordinated Debt, or Holdings or any other Loan
Party shall make any payment in violation of such subordination terms or
(ii) failure by any Loan Party or Wasserstein & Co., LP to comply in any
material respect with, or any breach in any material respect by any such Person
of, any terms or conditions of the Management Fee Subordination Agreement;

THEN, and in every such event (other than an event with respect to Holdings or
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or Borrower described
in paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

ARTICLE IX.

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

SECTION 9.01 Accounts and Account Collections.

(a) Borrower and each Subsidiary Guarantor shall notify Collateral Agent
promptly of: (i) any material delay in the performance by Borrower or any
Subsidiary Guarantor of any of its material obligations to any material Account
Debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any material

 

130



--------------------------------------------------------------------------------

Account Debtor, or any material disputes with material Account Debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to any Loan Party relating to the financial condition of any
material Account Debtor and (iii) any event or circumstance which, to any Loan
Party’s knowledge, would result in any Account in excess of $250,000 no longer
constituting an Eligible Account. Borrower and each Subsidiary Guarantor hereby
agree not to grant to any Account Debtor any credit, discount, allowance or
extension, or to enter into any agreement for any of the foregoing, without
Collateral Agent’s consent, except in the ordinary course of business in
accordance with practices and policies previously disclosed in writing to the
Collateral Agent. So long as no Event of Default has occurred and is continuing,
Borrower and each Subsidiary Guarantor may settle, adjust or compromise any
claim, offset, counterclaim or dispute with any Account Debtor. At any time that
an Event of Default has occurred and is continuing, the Collateral Agent shall,
at its option, have the exclusive right to settle, adjust or compromise any
claim, offset, counterclaim or dispute with Account Debtors of any Loan Party or
grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Collateral Agent or schedule thereof delivered to Collateral Agent shall be
true and complete in all material respects and (ii) none of the transactions
giving rise thereto will violate any applicable laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

(c) Collateral Agent shall have the right at any time or times, in Collateral
Agent’s name or in the name of a nominee of Collateral Agent, to verify the
validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, e-mail, fax transmission or otherwise. To
facilitate the exercise of the right described in the immediately preceding
sentence, Borrower hereby agrees to provide Collateral Agent upon request the
name and address of each Account Debtor of Borrower or any Subsidiary Guarantor.

(d) Borrower shall establish and maintain, at its sole expense, and shall cause
each Subsidiary Guarantor to establish and maintain, at its sole expenses
blocked accounts or lockboxes and related deposit accounts, which, on the
Closing Date, shall consist of accounts set forth on Schedule 9.01(d) (in each
case, “Blocked Accounts”), as Collateral Agent may specify, with such banks as
are acceptable to Collateral Agent into which Borrower and Subsidiary Guarantors
shall promptly deposit and direct their respective Account Debtors to directly
remit all payments on Accounts and all payments constituting proceeds of
Inventory or other Collateral (other than proceeds of a Casualty Event or Asset
Sales that do not require a repayment under Loan Documents) in the identical
form in which such payments are made, whether by cash, check or other manner and
shall be identified and segregated from all other funds of the Loan Parties.
Borrower and Guarantors shall deliver, or cause to be delivered, to Collateral
Agent a Deposit Account Control Agreement (as defined in the Security Agreement)
duly authorized, executed and delivered by each bank where a Blocked Account for
the benefit of Borrower or any Guarantor is maintained, and by each bank where
any other deposit account is from time to time maintained. Borrower shall
further execute and deliver, and

 

131



--------------------------------------------------------------------------------

shall cause each Guarantor to execute and deliver, such agreements and documents
as Collateral Agent may require in connection with such Blocked Accounts and
such Deposit Account Control Agreements. Except as permitted by
Section 9.01(e)(iii), no Borrower or Guarantor shall establish any deposit
accounts after the Closing Date, unless Borrower or Guarantor (as applicable)
have complied in full with the provisions of this Section 9.01 with respect to
such deposit accounts. Borrower agrees that, at all times when cash is being
swept in accordance with clause (e) below, all payments made to such Blocked
Accounts or other funds received and collected by Collateral Agent or any
Lender, whether in respect of the Accounts, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Collateral Agent and
Lenders in respect of the Obligations and therefore shall constitute the
property of Collateral Agent and Lenders to the extent of the then outstanding
Obligations.

(e) Borrower and each Guarantor shall maintain a cash management system which is
acceptable to the Administrative Agent and the Collateral Agent (the “Cash
Management System”). The Cash Management System shall contain, among other
things, the following:

(i) With respect to the Blocked Accounts of Borrower and such Guarantor as the
Collateral Agent shall determine in its sole discretion, the applicable bank
maintaining such Blocked Accounts shall agree from and after the receipt of a
notice (an “Activation Notice”) from the Collateral Agent (which Activation
Notice, as well as any similar notice provided pursuant to a Credit Card
Receivables Control Agreement, may be given at any time a Cash Dominion Trigger
Event shall have occurred and be continuing), pursuant to the applicable Deposit
Account Control Agreement, to forward daily all amounts in each Blocked Account
to one Blocked Account designated as concentration account in the name of
Borrower (the “Concentration Account”) at the bank that shall be designated as
the Concentration Account bank for Borrower (the “Concentration Account Bank”)
by notice to the Administrative Agent and the Collateral Agent. The
Concentration Account Bank shall agree, pursuant to the applicable Deposit
Account Control Agreement, to forward daily all amounts in the Concentration
Account to the account designated as collection account (the “Collection
Account”) which shall be under the exclusive dominion and control of the
Collateral Agent;

(ii) With respect to the Blocked Accounts of such Guarantors as the Collateral
Agent shall determine in its sole discretion, the applicable bank maintaining
such Blocked Accounts shall agree, from and after the receipt of an Activation
Notice from the Collateral Agent (which Activation Notice may be given by
Collateral Agent at any time after the occurrence of a Cash Dominion Trigger
Event), to forward all amounts in each Blocked Account to the applicable
Concentration Account and Collection Account and to commence the process of
daily sweeps from such Blocked Account into the Concentration Account and
Collection Account;

 

132



--------------------------------------------------------------------------------

(iii) Any provision of this Section 9.01 to the contrary notwithstanding,
(A) Loan Parties may maintain payroll accounts and trust accounts that are not a
part of the Cash Management System; provided that no Loan Party shall accumulate
or maintain cash in such accounts as of any date of determination in excess of
checks outstanding against such accounts as of that date and amounts necessary
to meet minimum balance requirements and (B) Loan Parties may maintain local
cash accounts that are not a part of the Cash Management System which
individually do not at any time contain available funds in excess of $10,000
and, together with all other such local cash accounts, do not exceed $100,000.

(f) The Collateral Agent shall apply all funds received in the Concentration
Account on a daily basis to the repayment (by transferring same to the account
of or pursuant to direction of Administrative Agent) of (i) first, to
reimbursable expenses of Agents then due and payable pursuant to the Loan
Documents and Fees due and payable to the Agents and Lenders pursuant to the
Loan Documents; (ii) second, to interest then due and payable on all Loans,
(iii) third, Overadvances, (iv) fourth, to the principal balance of the
Swingline Loan until the same has been repaid in full, (v) fifth, to the
outstanding principal balance of Revolving Loans until the same has been paid in
full, including accompanying accrued interest and charges under Sections 2.12,
2.13 and 2.15 (Borrower may elect which of any Eurodollar Borrowings is to be
prepaid), (vi) sixth, to cash collateralize all LC Exposures plus any accrued
and unpaid Fees with respect thereto (to be held and applied in accordance with
Section 2.18(i) hereof), and (vii) last, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies is outstanding in each
case without a reduction in the Commitments; all further funds received in the
Collection Account shall, unless an Event of Default has occurred and is
continuing, be transferred or applied by the Collateral Agent in accordance with
the directions of Borrower or the respective other Loan Party. If an Event of
Default has occurred and is continuing, the Collateral Agent shall not transfer
or apply any such funds from the Collection Account in accordance with such
directions unless the Administrative Agent and the Collateral Agent determine to
release such funds to Borrower. Absent any such determination by the
Administrative Agent and the Collateral Agent, all such funds in the Collection
Account shall be transferred to the Cash Collateral Account to be applied to the
Eurodollar Loans on the last day of the relevant Interest Period of such
Eurodollar Loan or to the Obligations as they come due (whether at stated
maturity, by acceleration or otherwise). If consented to by the Administrative
Agent, the Collateral Agent and the Required Lenders, such funds in the Cash
Collateral Account may be released to Borrower. So long as no Event of Default
shall have occurred and be continuing, the Borrower may direct that prepayments
of Revolving Loans required pursuant to this Section 9.01(f) with respect to any
Eurodollar Borrowing be deposited into a Breakage Prepayment Account and applied
to repay such Eurodollar Borrowing at the end of the applicable Interest Periods
related thereto.

(g) Borrower and its directors, employees, agents and other Affiliates and
Subsidiary Guarantors shall, acting as trustee for Collateral Agent, receive, as
the property of Collateral Agent, any monies, checks, notes, drafts or any other
payment relating to and/or proceeds of Accounts, Inventory or other Collateral
which come into their possession or under their control and immediately upon
receipt thereof, shall deposit

 

133



--------------------------------------------------------------------------------

or cause the same to be deposited in the Blocked Accounts, or remit the same or
cause the same to be remitted, in kind, to Collateral Agent. In no event shall
the same be commingled with Borrower’s own funds which are not subject to a Lien
in favor of the Collateral Agent. Borrower agrees to reimburse Collateral Agent
on demand for any amounts owed or paid to any bank at which a Blocked Account is
established or any other bank or Person involved in the transfer of funds to or
from the Blocked Accounts arising out of Collateral Agent’s payments to or
indemnification of such bank or Person.

SECTION 9.02 Inventory. With respect to the Inventory: (a) Borrower and each
Subsidiary Guarantor shall at all times maintain records of Inventory reasonably
satisfactory to Collateral Agent, keeping correct and accurate records itemizing
and describing the kind, type, quality and quantity of Inventory, the cost
therefor and daily withdrawals therefrom and additions thereto; (b) any of the
Administrative Agent’s and Collateral Agent’s officers, employees or agents
shall have the right, at any time or times (but not more frequently than once
per year at the expense of Borrower unless an Event of Default has occurred and
is continuing), in the name of the Administrative Agent or Collateral Agent, as
applicable, any designee of the Administrative Agent, Collateral Agent or
Borrower, to verify the validity, amount or any other matter relating to
Accounts or Inventory by mail, telephone, electronic communication, personal
inspection or otherwise and to conduct field audits of the financial affairs and
Collateral of the Loan Parties, and Borrower shall cooperate fully with the
Administrative Agent and Collateral Agent in an effort to facilitate and
promptly conclude any such verification process; (c) the Loan Parties shall
cooperate fully with the Collateral Agent and its agents during all Collateral
field audits and Inventory Appraisals which shall be at the expense of Borrower
and shall be conducted annually, or, following the occurrence and during the
continuation of an Event of Default, more frequently at Collateral Agent’s
reasonable request; (d) neither Borrower nor any Subsidiary Guarantor shall sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return (except for the right of customers for Inventory which is
defective or non-conforming) or may obligate any Loan Party to repurchase such
Inventory; and (e) Borrower and each Subsidiary Guarantor shall keep the
Inventory in good and marketable condition.

SECTION 9.03 Equipment, Real Property and Appraisals.

With respect to the Equipment and owned Real Property of any Loan Party:
(a) upon the Collateral Agent’s reasonable request, Borrower shall, at its
expense, no more than one (1) time in any twelve (12) month period commencing
with the Closing Date, but at any time or times as the Collateral Agent may
request following the occurrence and during the continuance of an Event of
Default, deliver or cause to be delivered to the Collateral Agent written
appraisals as to the Equipment and/or the owned Real Property of any Loan Party
by an independent appraiser designated by the Collateral Agent and reasonably
acceptable to Borrower, (b) Borrower and each Subsidiary Guarantor shall notify
Collateral Agent promptly of any event or circumstance which, to any Loan
Party’s knowledge, would result in any Equipment of any Loan Party no longer
constituting Eligible Equipment and (c) Borrower and each Subsidiary Guarantor
shall notify Collateral Agent promptly of any event or circumstance which, to
any Loan Party’s knowledge, would result in any Real Property of any Loan Party
no longer constituting Eligible Real Property.

 

134



--------------------------------------------------------------------------------

SECTION 9.04 Cash Collateral Account.

(a) The Collateral Agent is hereby authorized to establish and maintain at its
office at 1290 Avenue of the Americas, 3rd Floor, New York, NY 10104, in the
name of the Collateral Agent and pursuant to a dominion and control agreement,
one or more restricted deposit accounts designated as a “Cash Collateral
Account” bearing the name of the owners of the funds contained therein (e.g.,
Harry and David – Cash Collateral Account). Each Loan Party shall deposit into
its respective Cash Collateral Account from time to time the cash collateral
required to be deposited under Section 2.18(j) or Section 9.01(f) hereof.

(b) The balance from time to time in such Cash Collateral Accounts shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the Cash Collateral
Accounts shall constitute collateral security (i) first for the liabilities in
respect of Letters of Credit outstanding from time to time and second for the
other Obligations hereunder until such time as all Letters of Credit shall have
been terminated and all of the liabilities in respect of Letters of Credit have
been paid in full, and (ii) if held in a Cash Collateral Account pursuant to
Section 9.01(f), then for the Obligations as provided therein.

SECTION 9.05 Application of Proceeds. The proceeds received by the
Administrative Agent or the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent or the Collateral Agent, as
applicable, of its remedies shall be applied, together with any other sums then
held by the Administrative Agent pursuant to this Agreement, promptly by the
Administrative Agent or the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent or the Collateral
Agent and their agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent or the Collateral Agent in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including, without limitation, costs and
expenses and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to paragraphs (a) and
(b) above, to the indefeasible payment in full in cash, of each Lender’s Default
Allocation Percentage of interest, principal and other amounts constituting
Obligations, equally and ratably in accordance with each Lender’s Default
Allocation Percentage of such amounts; and

 

135



--------------------------------------------------------------------------------

(d) Fourth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 9.05, the Loan Parties
shall remain liable for any deficiency.

ARTICLE X.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 10.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints UBS as the
Administrative Agent under this Agreement and the other Loan Documents, and each
Lender irrevocably authorizes UBS, in its capacity as the Administrative Agent,
in such capacity, to take such actions on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

(b) Each Lender hereby irrevocably designates and appoints GMAC Commercial
Finance LLC as the Collateral Agent and UBS AG, Stamford Branch as the
Administrative Collateral Agent under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes GMAC Commercial Finance LLC in
its capacity as the Collateral Agent and UBS AG, Stamford Branch, as the
Administrative Collateral Agent, respectively, in such capacity, to take such
actions on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are expressly delegated to the
Collateral Agent and the Administrative Collateral Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. Except as otherwise provided herein,
Collateral Agent shall hold all Collateral and all payments of principal,
interest, fees, charges and expenses received pursuant to this Agreement or any
of the Loan Documents for the benefit of Secured Parties and shall enforce the
rights in the Collateral on behalf of the Secured Parties.

SECTION 10.02 Administrative Agent, Collateral Agent and Administrative
Collateral Agent in Their Individual Capacities; Conflicts Among Agents. Any
Person serving as the Administrative Agent, the Administrative Collateral Agent
or the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, the Administrative Collateral Agent or the
Collateral Agent, as applicable, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent, the Administrative Collateral Agent or the Collateral
Agent hereunder, as applicable. In the event

 

136



--------------------------------------------------------------------------------

that any action under this Agreement shall require the consent of both (i) the
Collateral Agent and (ii) the Administrative Agent and/or the Administrative
Collateral Agent and such parties cannot, after good faith negotiations, agree
on the appropriate action to be taken, the Collateral Agent shall have the right
to take such action as it shall determine to be appropriate under the
circumstances.

SECTION 10.03 Exculpatory Provisions. None of the Administrative Agent, the
Administrative Collateral Agent or the Collateral Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent, the Administrative
Collateral Agent and the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent, the Administrative Collateral Agent or the Collateral
Agent, as applicable, is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent, the Administrative
Collateral Agent and the Collateral Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent, the Administrative Collateral Agent or the
Collateral Agent, as applicable, or any of its respective Affiliates in any
capacity. None of the Administrative Agent, the Administrative Collateral Agent
or the Collateral Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent, the Administrative Collateral
Agent and the Collateral Agent shall not be deemed to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent, the Administrative Collateral Agent and the Collateral Agent by Borrower,
any other Loan Party or a Lender, and the Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, the Administrative Collateral Agent or
the Collateral Agent, as applicable.

SECTION 10.04 Reliance by Agents. The Agents shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Agents also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any

 

137



--------------------------------------------------------------------------------

liability for relying thereon. The Agents may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 10.05 Delegation of Duties. Each of the Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent, the Administrative Collateral
Agent or the Collateral Agent, as applicable. The Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent and any such respective
sub-agent may perform any and all of its respective duties and exercise its
respective rights and powers through its respective Affiliates. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of each of the Administrative Agent, the Administrative
Collateral Agent and the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities of the
Administrative Agent, the Administrative Collateral Agent and the Collateral
Agent.

SECTION 10.06 Successor Administrative Agent, Collateral Agent and
Administrative Collateral Agent. The Administrative Agent, the Administrative
Collateral Agent and/or the Collateral Agent may resign as such at any time upon
at least 30 days’ prior notice to the Lenders and Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor from among the Lenders. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable may, on
behalf of the Lenders, appoint a successor Administrative Agent, Administrative
Collateral Agent and/or Collateral Agent, as applicable, which successor shall
be a commercial banking institution organized under the laws of the United
States (or any state thereof) or a United States branch or agency of a
commercial banking institution, and having combined capital and surplus of at
least $250.0 million; provided, however, that if such retiring Administrative
Agent, Administrative Collateral Agent and/or Collateral Agent, as applicable is
unable to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Administrative Agent’s, Administrative Collateral Agent’s and/or Collateral
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent,
the Administrative Collateral Agent and/or the Collateral Agent, as applicable
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent, Administrative Collateral Agent and/or Collateral Agent,
as applicable.

Upon the acceptance of its appointment as Administrative Agent, Administrative
Collateral Agent and/or Collateral Agent, as applicable, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable, and the
retiring Administrative Agent, Administrative Collateral Agent and/or Collateral
Agent, as applicable, shall be discharged from its duties and obligations
hereunder.

 

138



--------------------------------------------------------------------------------

The fees payable by Borrower to a successor Administrative Agent, Administrative
Collateral Agent and/or Collateral Agent, as applicable, shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the Administrative Agent’s, Administrative Collateral
Agent’s and/or Collateral Agent’s resignation hereunder, the provisions of this
Article X and Section 11.03 shall continue in effect for the benefit of such
retiring Administrative Agent, Administrative Collateral Agent and/or Collateral
Agent, as applicable, its respective sub-agents and their respective Affiliates
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Administrative Agent, Administrative Collateral Agent and/or
Collateral Agent, as applicable.

SECTION 10.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agents or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

SECTION 10.08 No Other Administrative Agent, Collateral Agent or Administrative
Collateral Agent. The Administrative Agent shall have the authority to appoint
from time to time a syndication agent and a documentation agent with respect to
this Agreement. Such appointment shall be made by the Administrative Agent with
notice thereof to the Borrower. Lenders identified in this Agreement, and any
such syndication agent or documentation agent appointed pursuant to the terms
hereof shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders. Without
limiting the foregoing, no syndication agent nor any documentation agent shall
have or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to any syndication agent or
documentation agent as it makes with respect to the Administrative Agent, the
Administrative Collateral Agent or the Collateral Agent or any other Lender in
this Article X. Notwithstanding the foregoing, the parties hereto acknowledge
that any such documentation agent and syndication agent hold such titles in name
only, and that such titles confer no additional rights or obligations relative
to those conferred on any Lender hereunder.

SECTION 10.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrower or
the Guarantors and without limiting the obligation of the Borrower or the
Guarantors to do so), ratably according to their respective outstanding Loans
and Commitments in effect on the date on which indemnification is sought under
this Section 10.09 (or, if indemnification is sought after the date upon which
all Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to

 

139



--------------------------------------------------------------------------------

herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section 10.09 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 10.10 Overadvances. Administrative Agent shall not make (and shall
prohibit the Issuing Bank and Swingline Lender, as applicable, from making) any
Revolving Loans or provide any Letters of Credit to Borrower on behalf of
Lenders intentionally and with actual knowledge that such Revolving Loans,
Swingline Loans, or Letters of Credit would cause the aggregate amount of the
Revolving Exposure to exceed the Borrowing Base, without the prior consent of
all Lenders, except, that, Administrative Agent may make (or cause to be made)
such additional Revolving Loans or Swingline Loans or provide such additional
Letters of Credit on behalf of Lenders (each an “Overadvance” and collectively,
the “Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will cause the total outstanding Revolving Exposure to exceed
the Borrowing Base, as Administrative Agent may deem necessary or advisable in
its discretion, provided that: (a) the total principal amount of the
Overadvances to Borrower which Administrative Agent may make or provide (or
cause to be made or provided) after obtaining such actual knowledge that the
Revolving Exposure equals or exceeds the Borrowing Base shall not exceed the
amount equal to $7.5 million outstanding at any time less the then outstanding
amount of any Special Agent Advances and shall not cause the Revolving Exposure
to exceed the Revolving Commitments of all of the Lenders or the Revolving
Exposure of a Lender to exceed such Lender’s Revolving Commitment, (b) without
the consent of all Lenders, (i) no Overadvance shall be outstanding for more
than sixty (60) days and (ii) after all Overadvances have been repaid,
Administrative Agent shall not make any additional Overadvance unless sixty
(60) days or more have elapsed since the last date on which any Overadvance was
outstanding, (c) Administrative Agent shall be entitled to recover such funds,
on demand from Borrower together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Administrative
Agent at the interest rate provided for in Section 2.06(c) and (d) no such
Overadvance shall be made after the Administrative Agent shall have received
written notice from the Required Lenders directing it not to make any, or any
additional, Overadvances. Each Lender shall be obligated to pay Administrative
Agent the amount of its Pro Rata Percentage of any such Overadvance provided
that Administrative Agent is acting in accordance with the terms of this
Section 10.10. All Overadvances shall be secured by Collateral.

SECTION 10.11 Collateral Matters. Administrative Agent may, at its option, from
time to time, at any time on or after an Event of Default and for so long as the
same is continuing or upon any other failure of a condition precedent to the
making of Loans hereunder, make such disbursements and advances (“Special Agent
Advances”) which Administrative Agent, in its sole discretion, deems necessary
or desirable either (i) to preserve or protect the Collateral or any portion
thereof or (ii) to pay any other amount chargeable to Borrower pursuant to the
terms of this Agreement or any of the other Loan Documents consisting of costs,
fees and expenses and payments to any Issuing Bank (provided that in no event
shall (i) Special Agent Advances for such purpose exceed the amount equal to
$7.5 million in the aggregate outstanding at any time

 

140



--------------------------------------------------------------------------------

less the then outstanding Overadvances under Section 10.10 hereof and
(ii) Special Agent Advances plus the Revolving Exposure exceed the Lenders’
Commitment at the time of such Event of Default or cause any Lender’s Revolving
Exposure to exceed such Lender’s Revolving Loan Commitment at the time of such
Event of Default). Special Agent Advances shall be repayable on demand and be
secured by the Collateral. Special Agent Advances shall not constitute Loans but
shall otherwise constitute Obligations hereunder. Administrative Agent shall
notify each Lender and Borrower in writing of each such Special Agent Advance,
which notice shall include a description of the purpose of such Special Agent
Advance. Each Lender agrees that it shall make available to Administrative
Agent, upon Administrative Agent’s demand, in immediately available funds, the
amount equal to such Lender’s Pro Rata Percentage of each such Special Agent
Advance. If such funds are not made available to Administrative Agent by such
Lender, Administrative Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Administrative Agent at
the Federal Funds Rate for each day during such period (as published by the
Federal Reserve Bank of New York or at Administrative Agent’s option based on
the arithmetic mean determined by Administrative Agent of the rates for the last
transaction in overnight Federal funds arranged prior to 9:00 a.m. (New York
City time) on that day by each of the three leading brokers of Federal funds
transactions in New York City selected by Administrative Agent) and if such
amounts are not paid within three (3) days of Administrative Agent’s demand, at
the highest interest rate provided for in Section 2.06(a).

SECTION 10.12 Administrative Collateral Agent. The Administrative Collateral
Agent shall have no obligations or duties under this Agreement or any other Loan
Documents other than the selection of the auditors and appraisers in connection
with audit of, or appraisal of, any of the Collateral.

ARTICLE XI.

MISCELLANEOUS

SECTION 11.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to any Loan Party, to Borrower at:

Harry and David

2518 South Pacific Highway

Medford, Oregon, 97501

Attention: Chief Financial Officer

Fax No.: (541) 864-2784

 

141



--------------------------------------------------------------------------------

with a copy to:

Wasserstein & Co., LP

1301 Avenue of the Americas

New York, NY 10019

Attention: George L. Majoros, Jr.

Fax No.: (212) 702-5635

(b) if to the Administrative Agent or the Administrative Collateral Agent, to it
at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Vladimira Holeckova

Fax No.: (203) 719-3888

with a copy to the Collateral Agent as set

forth in Section 11.01(c) below and, except

with respect to communications under Sections 5.01 and 5.15, to:

Latham & Watkins LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: David K. Rathgeber

Fax No.: (312) 993-9767

(c) if to the Collateral Agent, to it at:

GMAC Commercial Finance LLC

1290 Avenue of the Americas

3rd Floor

New York, NY 10104

Attention: SFG Portfolio Manager

Fax No.: (212) 884-7693

with a copy to the Administrative Agent as set

forth in Section 11.01(b) above and, except

with respect to communications under Sections 5.01 and 5.15, to:

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: David K. Rathgeber

Fax No.: (312) 993-9767

 

142



--------------------------------------------------------------------------------

(d) if to a Lender, to it at its address (or fax number) set forth on the
applicable Lender Addendum or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or by certified or registered mail, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 11.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01 and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.

(e) Electronic Communications. Notices, reports (including, without limitation,
financial reports, budgets, and collateral reports) and other communications and
required or requested deliveries to the Administrative Agent, Lenders and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites such as Intralinks) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2.03 or 2.18 as, applicable, if such Lender or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

SECTION 11.02 Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the

 

143



--------------------------------------------------------------------------------

other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 11.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or Collateral Agent, as applicable, and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Dollar amount of the Commitment of any Lender without the written consent of
such Lender or increase the Commitments of all Lenders without the consent of
each Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than to waive default
interest under Section 2.06(c) to the extent a waiver of the underlying default
giving rise to such default interest does not require a vote of all Lenders), or
reduce or forgive any Fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the maturity of any Loan, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment or postpone the scheduled date of expiration of any Letter of
Credit beyond the Final Maturity Date, without the written consent of each
Lender affected thereby, (iv) change Section 2.14(b) or (c) in a manner that
would alter the pro rata sharing of payments or set-offs required thereby,
without the written consent of each Lender, (v) change the percentage set forth
in the definition of “Required Lenders,” “Supermajority Lenders,” or any other
provision of any Loan Document (including this Section 11.02) specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vi) release Holdings or any Subsidiary
Guarantor from its Guarantee (except as expressly provided in Article VII), or
limit its liability in respect of such Guarantee, without the written consent of
each Lender, (vii) release all or substantially all of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Obligations equally and ratably with the
other Obligations and upon payment in full of the Obligations), in each case
without the written consent of each Lender, or (viii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in

 

144



--------------------------------------------------------------------------------

interest of the outstanding Loans and unused Commitments of each affected Class;
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Administrative Collateral Agent, the Issuing Bank or the Swingline Lender
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Administrative Collateral Agent, the Issuing Bank or the Swingline
Lender, as the case may be, (2) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Revolving Lenders may be effected by an agreement or agreements in writing
entered into by Borrower and requisite percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this
Section 11.02(b) if such Class of Lenders were the only Class of Lenders
hereunder at the time and (3) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except to the
extent the consent of all Lenders would otherwise be required under this
Section 11.02(b). Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Bank, the Collateral Agent, the Administrative
Collateral Agent and the Swingline Lender) if (x) by the terms of such agreement
the Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (y) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of its Loans, accrued interest
thereon, accrued fees and all other amounts owing to it or accrued for its
account under this Agreement (including, without limitation, all amounts
Section 2.12, 2.13 and 2.15). In addition to the foregoing, in no event shall
the percentage advance rates set forth in the definitions of “Borrowing Base”,
“Fixed Asset Loan Value”, “Inventory Eligibility Factor” or “Net Orderly
Liquidation Value” be increased above the original stated percentages set forth
in such definitions without the consent of the Supermajority Lenders.

(c) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement that requires unanimous approval of all
Lenders as contemplated by Section 11.02(b) (other than clause (iii) of such
Section), the consent of the Supermajority Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained,
then Borrower shall have the right to replace all, but not less than all, of
such non-consenting Lender or Lenders (so long as all non-consenting Lenders are
so replaced) with one or more Persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination; provided, however, that Borrower shall not
have the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to paragraph (iii) of Section 11.02(b); provided further that each
replaced Lender receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement. Each Lender agrees that, if Borrower elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Acceptance to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to

 

145



--------------------------------------------------------------------------------

such Assignment and Acceptance; provided that the failure of any such
non-consenting Lender to execute an Assignment and Acceptance shall not render
such sale and purchase (and the corresponding assignment) invalid and such
assignment shall be recorded in the Register.

SECTION 11.03 Expenses; Indemnity.

(a) Borrower and Holdings agree, jointly and severally, to pay all reasonable
out-of-pocket expenses (including but not limited to expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses) incurred by the Agents, the Swingline Lender and the Issuing
Bank in connection with the syndication of the credit facilities provided for
herein and the preparation, execution and delivery, and administration of this
Agreement and the other Loan Documents, including any Inventory Appraisal, or in
connection with any amendment, amendment and restatement, modification,
enforcement costs, work-out costs, documentary taxes or waiver of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Agents or any Lender in
connection with the work-out enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Latham & Watkins LLP, counsel for
the Administrative Agent and the Collateral Agent, and, in connection with any
such enforcement or protection, or work-out, the fees, charges and disbursements
of any other counsel for the Agents or any Lender; provided that in the case of
reimbursement of counsel for Agents, such reimbursement shall be limited to one
counsel selected by the Administrative Agent for all such Agents.

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing Persons and each of their respective directors, officers, trustees,
employees and agents (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, all reasonable out-of-pocket costs
and any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges, expenses and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document, or any amendment, amendment and restatement, modification or
waiver of the provisions hereof or thereof, (ii) the Transactions, (iii) any
actual or proposed use of the proceeds of the Loans or issuance of Letters of
Credit, (iv) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, or (v) any
actual or alleged presence or Release or threatened Release of Hazardous
Materials, on, under or from any Property owned, leased or operated by any
Company, or any Environmental Claim related in any way to any Company; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

146



--------------------------------------------------------------------------------

(c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 11.03 shall be payable within ten (10) Business Days after written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(d) To the extent that Borrower fails to pay any amount required to be paid by
it to the Agents, the Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section 11.03, each Lender severally agrees to pay to the
Agents, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (i) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such and (ii) such indemnity for the Swingline Lender or the Issuing
Bank shall not include losses incurred by the Swingline Lender or the Issuing
Bank due to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Exposure under Section 2.17(d) or LC Exposure under
Section 2.18(d) or to make Revolving Loans under Section 2.18(e) (it being
understood that this proviso shall not affect the Swingline Lender’s or the
Issuing Bank’s rights against any Defaulting Lender). For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposure and unused Commitments at the time.

SECTION 11.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Company may assign or otherwise transfer any
of its rights or obligations hereunder (except as permitted by Section 6.05(o))
without the prior written consent of each Lender (and any attempted assignment
or transfer by Borrower without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the
Affiliates of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign to one or more banks, insurance companies, investment
companies or funds or other institutions (other than Borrower, Holdings or any
Affiliate or Subsidiary thereof) all or a portion of its rights and obligations
under this

 

147



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment to a
Lender, an Affiliate of a Lender or a Lender Affiliate, Borrower (except
(i) after the occurrence and during the continuation of a Default or Event of
Default or (ii) prior to the completion of the primary syndication (as
determined by Arranger) of the Commitments and the Loans by the Arranger) and
the Administrative Agent (and, in the case of an assignment of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Bank and the Swingline Lender) must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender, an Affiliate of a Lender or a Lender Affiliate, any assignment made in
connection with the primary syndication of the Commitment and Loans by the
Arranger or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million unless each of
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further that
any consent of Borrower otherwise required under this paragraph shall not be
required if a Default or an Event of Default has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section 11.04, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of Borrower to, or in respect of, such assignee under Section 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment, except to the
extent any such amounts are attributable to a Change in Law occurring after the
date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 11.04.

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices in The City of New York a copy of each

 

148



--------------------------------------------------------------------------------

Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower, the Issuing Bank, the Collateral Agent, the Swingline Lender and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 11.04 and any written consent to such assignment required by paragraph
(b) of this Section 11.04, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of Borrower, the Administrative Agent,
the Issuing Bank or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (f) of this Section 11.04, Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.15 to the same extent as if it were a Lender (subject to the requirements
of such sections) and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.14(e) as though it were a Lender. Each Lender shall, acting for this
purpose as an agent of the Borrower, maintain at one of its offices a register
for the recordation of the names and addresses of its Participants, and the
amount and terms of its participations, provided that no Lender shall be
required to disclose or

 

149



--------------------------------------------------------------------------------

share the information contained in such register with the Borrower or any other
party, except as required by applicable law. Notwithstanding anything in this
paragraph to the contrary, any bank that is a member of the Farm Credit System
that (i) has purchased a participation in the minimum amount of $1.0 million on
or after the Closing Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a Voting
Participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (iii) receives the prior
written consent of the Borrower and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) contain the information required in an Administrative
Questionnaire and (y) state the dollar amount of the participation purchased.
The Borrower and the Administrative Agent shall be entitled to conclusively rely
on information contained in notices delivered pursuant to this paragraph.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with all of the requirements of Sections 2.15 and
2.16 as though it were a Foreign Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 11.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that the
documentation governing or evidencing such collateral assignment or pledge shall
provide that any foreclosure or similar action by such trustee or representative
shall be subject to the provisions of this Section 11.04 concerning assignments
and shall not be effective to transfer any rights under this Agreement or in any
Loan, Note or other instrument evidencing its rights as a Lender under this
Agreement unless the requirements of Section 11.04 concerning assignments are
fully satisfied.

 

150



--------------------------------------------------------------------------------

(h) Notwithstanding any provision to the contrary, any Lender (an “Assigning
Lender”) may assign to one or more of its Affiliates that is a special purpose
funding vehicle (each, an “SPV”) all or any portion of its funded Loans (without
the corresponding Commitment), without the consent of any Person or the payment
of a fee, by execution of a written assignment agreement in a form agreed to by
such Assigning Lender and such SPV, and may grant any such SPV the option, in
such SPV’s sole discretion, to provide the Borrower all or any part of any Loans
that such Assigning Lender would otherwise be obligated to make pursuant to this
Agreement. After notice to the Administrative Agent of such assignment as set
forth below, such SPVs shall have all the rights which a Lender making or
holding such Loans would have under this Agreement, but no obligations. The
Assigning Lender shall remain liable for all its original obligations under this
Agreement, including its Commitment (although such Commitment shall be reduced
by the principal amount of any Loans held by an SPV). Notwithstanding such
assignment, the Administrative Agent and Borrower may deliver notices to the
Assigning Lender (as agent for the SPV) and not separately to the SPV unless the
Administrative Agent and Borrower are requested in writing by the SPV (or its
agent) to deliver such notices separately to it. The Borrower shall, at the
request of any Assigning Lender, execute and deliver to such Person as such
Assigning Lender may designate, a Note in the amount of such Assigning Lender’s
original Note to evidence the Loans of such Assigning Lender and related SPV.
The Assigning Lender shall provide the Administrative Agent with written notice
of any such assignment promptly after the occurrence thereof.

SECTION 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.15 and 11.03 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire

 

151



--------------------------------------------------------------------------------

contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by fax shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding trust accounts) at any time held and other obligations
at any time owing by such Lender or Affiliate to or for the credit or the
account of Borrower against any of and all the obligations of Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Notwithstanding the foregoing, no
Lender shall exercise any right of set-off, banker’s lien, or the like against
any deposit account or property of the Borrower held or maintained by such
Lender without the prior written unanimous consent of the Lenders.

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its Property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any

 

152



--------------------------------------------------------------------------------

other Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 11.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 11.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.10.

SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Administrative Collateral Agent, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates or its
Lender Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
pursuant to the terms hereof), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to

 

153



--------------------------------------------------------------------------------

Borrower and their obligations, (g) with the consent of Borrower or (h) to the
extent such Information (i) is publicly available at the time of disclosure or
becomes publicly available other than as a result of a breach of this
Section 11.12 or (ii) becomes available to the Administrative Agent, the
Collateral Agent, the Administrative Collateral Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Borrower or any
Subsidiary. For the purposes of this Section 11.12, “Information” means all
information received from Borrower or any Subsidiary relating to Borrower or any
Subsidiary or its business, other than any such information that is available to
the Administrative Agent, the Collateral Agent, the Administrative Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary; provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The confidentiality provisions contained in this
Agreement shall not prohibit disclosures to any trustee, administrator,
collateral manager, servicer, backup servicer, lender, rating agency or secured
party of any SPV in connection with the evaluation, administration, servicing
of, or the reporting on, the assets or securitization activities of such SPV (it
being understood, however, that any such Persons to whom such disclosure is made
will be informed of the confidential nature of any Information so disclosed and
instructed to keep such Information confidential pursuant to the terms hereof).

SECTION 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 11.14 Lender Addendum. The Revolving Commitment of each Lender as of the
Closing Date is set forth in the Lender Addendum executed by such Lender, the
Borrower and the Administrative Agent as of the Closing Date; provided, that the
aggregate of all such Commitments as of the Third Amendment Effective Date is
$105.0 million.

SECTION 11.15 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address

 

154



--------------------------------------------------------------------------------

and tax identification number of Borrower and other information regarding
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify Borrower in accordance with the Act. This notice is given in
accordance with the requirements of the Act and is effective as to the Lenders
and the Administrative Agent.

[Signature Pages Follow]

 

155



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HARRY AND DAVID By:  

 

  Name:     Title:   HARRY & DAVID OPERATIONS, INC. By:  

 

  Name:     Title:   BEAR CREEK ORCHARDS, INC. By:  

 

  Name:     Title:   HARRY & DAVID HOLDINGS, INC. By:  

 

  Name:     Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender, Issuing Bank, Administrative Agent and
Administrative Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:   UBS LOAN FINANCE LLC, as Swingline Lender By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC, as a Lender and Collateral Agent By:  

 

  Name:     Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

APPLICABLE MARGIN

 

Usage

    Revolving Loans         Eurodollar     ABR  

Level I

   < 60 %    3.25 %    2.25 % 

Level II

   > 60 %    3.50 %    2.50 % 

Each change in the Applicable Margin resulting from a change in Usage shall be
effective with respect to all Loans and Letters of Credit outstanding on and
after the date of such change in Usage as determined by the Administrative
Agent. Notwithstanding the foregoing, Usage shall be deemed to be in Level II
for purposes of determining the Applicable Margin at any time during the
existence of an Event of Default.



--------------------------------------------------------------------------------

EXHIBIT B

POST-THIRD AMENDMENT EFFECTIVE DATE COMMITMENTS

[To come.]

Exhibit B-1



--------------------------------------------------------------------------------

SCHEDULE I

LOCAL COUNSEL OPINIONS

Jones Day, Ohio counsel to Borrower

Douglas G. Nash, in-house counsel to Borrower

Hornecker, Cowling, Hassen & Heysell, L.L.P., Oregon counsel to Borrower

Schedule I-1